 



Exhibit 10.1

REVOLVING CREDIT AND TERM

LOAN AGREEMENT

DATED AS OF AUGUST 10, 2004

AMONG

COMMERCIAL VEHICLE GROUP, INC.,

as the Company

THE SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTIES HERETO,

THE FOREIGN CURRENCY BORROWERS

FROM TIME TO TIME PARTIES HERETO,

THE BANKS

FROM TIME TO TIME PARTIES HERETO

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent, and

COMERICA BANK,

as Syndication Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Dorsey & Whitney LLP
50 South Sixth Street
Minneapolis, Minnesota 55402

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

REVOLVING CREDIT AND TERM LOAN AGREEMENT

     THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of August 10, 2004,
is by and among COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Company”), the SUBSIDIARY BORROWERS from time to time parties hereto, the
FOREIGN CURRENCY BORROWERS from time to time parties hereto, the BANKS from time
to time parties hereto, U.S. BANK NATIONAL ASSOCIATION, a national banking
association, one of the Banks, as administrative agent for the Banks (in such
capacity, the “Agent”) and COMERICA BANK, a Michigan banking corporation, one of
the Banks, as syndication agent for the Banks (in such capacity, the
“Syndication Agent”).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     Section 1.1 Defined Terms. As used in this Agreement the following terms
shall have the following respective meanings (and such meanings shall be equally
applicable to both the singular and plural form of the terms defined, as the
context may require):

     “Account”: As at any date of determination, all “accounts” (as such term is
defined in the UCC) of a Borrower, including, without limitation, the unpaid
portion of the obligation of a customer of a Borrower in respect of Inventory
purchased by and shipped to such customer and/or the rendition of services by a
Borrower, as stated on the respective invoice of a Borrower.

     “Account Debtor”: The Person who is obligated on or under an Account.

     “Adjusted Eurocurrency Rate”: With respect to each Interest Period
applicable to a Eurocurrency Rate Advance, the rate (rounded upward, if
necessary, to the next one hundredth of one percent) determined by dividing the
Eurocurrency Rate for such Interest Period by the difference of 1.00 minus the
Eurocurrency Reserve Percentage.

     “Advance”: Any portion of the outstanding Revolving Loans or Term Loans or
Term Loans (Foreign Currency) by a Bank as to which one of the available
interest rate options and, if pertinent, an Interest Period, is applicable. An
Advance may be a Eurocurrency Rate Advance or a Prime Rate Advance, and may, as
the context may require, include a Foreign Currency Advance.

     “Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, ten percent or more of the voting Equity Interests of
the Person referred to, (c) each Person, ten percent or more of the voting
Equity Interests of which is beneficially owned or held, directly or indirectly,
by the Person referred to, and (d) each of such Person’s officers, directors,
joint venturers and partners. The term control (including the terms “controlled
by” and “under common control with”) means the possession, directly, of the
power to direct or cause the direction of the management and policies of the
Person in question.

 



--------------------------------------------------------------------------------



 



     “Agent”: As defined in the opening paragraph hereof.

     “Aggregate Revolving Commitment Amounts”: As of any date, the sum of the
Revolving Commitment Amounts of all the Banks.

     “Applicable Lending Office”: For each Bank and for each type of Advance,
the office of such Bank identified as such Bank’s Applicable Lending Office on
the signature pages hereof or such other domestic or foreign office of such Bank
(or of an Affiliate of such Bank) as such Bank may specify from time to time, by
notice given pursuant to Section 9.4, to the Agent and the Borrowers’ Agent as
the office by which its Advances of such type are to be made and maintained.

     “Applicable Commitment Fee Percentage”: Subject to the last sentence of
this definition, for an initial period beginning on and including the Closing
Date through February 10, 2005, the Applicable Commitment Fee Percentage shall
be 0.375%, and thereafter with respect to each period beginning five days after
the financial statements and compliance certificate required by Sections 5.2(a)
and (b) are delivered with respect to any fiscal quarter (commencing with the
fiscal quarter ending December 31, 2004) and ending on the day five days after
the date such financial statements and compliance certificate for the next
fiscal quarter are actually delivered, the percentage specified in the table
below as the Applicable Commitment Fee Percentage based on the Total Leverage
Ratio calculated as of the end of the fiscal quarter for which such statements
were delivered:

              Applicable Commitment Total Leverage Ratio

--------------------------------------------------------------------------------

  Fee Percentage

--------------------------------------------------------------------------------

³ 3.00x
    0.500 %
³ 2.50x to <3.00x
    0.500 %
³ 2.00x to <2.50x
    0.375 %
³ 1.50x to <2.00x
    0.250 %
< 1.50x
    0.250 %

During the period beginning on the date five days after the financial statements
and compliance certificate for a fiscal quarter are required to be delivered
pursuant to Sections 5.2(a) and (b) but are not delivered and ending five days
after the date such financial statements are delivered, the Applicable
Commitment Fee Percentage shall be as specified for a Total Leverage Ratio
greater than 3.00.

     “Applicable Margin”: Subject to the last sentence of this definition, for
an initial period beginning on and including the Closing Date through February
10, 2005, the Applicable Margin for Prime Rate Advances shall be 1.00% per annum
and for Eurocurrency Rate Advances shall be 2.25% per annum, and thereafter with
respect to each period beginning five days after the financial statements and
compliance certificate required by Sections 5.2(a) and (b) are delivered with
respect to any fiscal quarter (commencing with the fiscal quarter ending
December 31, 2004) and ending on the day five days after the date such financial
statements and compliance

2



--------------------------------------------------------------------------------



 



certificate for the next fiscal quarter are actually delivered, the percentage
specified in the table below as applicable to Prime Rate Advances or
Eurocurrency Advances, based on the Total Leverage Ratio calculated as of the
end of the fiscal quarter for which such financial statements were delivered:

                      Eurocurrency   Prime     Rate   Rate Total Leverage Ratio

--------------------------------------------------------------------------------

  Advances

--------------------------------------------------------------------------------

  Advances

--------------------------------------------------------------------------------

³ 3.00x
    3.25 %     1.75 %
³ 2.50x to <3.00x
    2.75 %     1.50 %
³ 2.00x to <2.50x
    2.25 %     1.00 %
³ 1.50x to <2.00x
    2.00 %     0.75 %
< 1.50x
    1.75 %     0.50 %

During the period beginning on the date five days after the financial statements
and compliance certificate for a fiscal quarter are required to be delivered
pursuant to Sections 5.1(a) and (b) but are not delivered and ending five days
after the date such financial statements are delivered, the Applicable Margin
shall be as specified for a Total Leverage Ratio greater than 3.00. The
Applicable Margin applicable to any outstanding Eurocurrency Rate Advances and
Prime Rate Advances shall change as and when the Applicable Margin changes
pursuant to this definition.

     “Assignees”: As defined in Section 9.6(c).

     “Assignment Agreement”: As defined in Section 9.6(c).

     “Assumption Letter”: A certain letter of a new Subsidiary Borrower in
substantially the form of Exhibit 1.1A hereto.

     “Banks”: The banks listed on the signature pages of this Agreement.

     “Board”: The Board of Governors of the Federal Reserve System or any
successor thereto.

     “Borrowers”: The Company, the Subsidiary Borrowers and the Foreign Currency
Borrowers.

     “Borrowers’ Agent”: The Company.

     “Borrower Loan Documents”: This Agreement, the Notes and any of the
Security Documents to be executed by a Borrower.

     “Borrowing Base”: With respect to Subsidiary Borrowers, as determined in
accordance with the formula set forth in Exhibit 1.1B.

     “Borrowing Base Certificate”: A certificate in the form of Exhibit 1.1C.

3



--------------------------------------------------------------------------------



 



     “Borrowing Base Deficiency”: At the time of any determination, the amount,
if any, by which Total Revolving Outstandings exceed the Borrowing Base.

     “Business Day”: Any day (other than a Saturday, Sunday or legal holiday in
the States of Minnesota or Michigan) on which banks are permitted to be open in
Minneapolis, Minnesota and Detroit, Michigan.

     “Capital Expenditures”: For any Person for any period, the sum of all
expenditures made, directly or indirectly, by such Person or any of its
Subsidiaries during such period for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefore or additions
thereto, that have been or should be, in accordance with GAAP, reflected as
additions to property, plant or equipment on a consolidated balance sheet of
such Person; provided, however, that Capital Expenditures shall not include (i)
proceeds from insurance or condemnation to the extent that such proceeds from
insurance or condemnation are reinvested in assets as permitted under this
Agreement, (ii) any portion of the purchase price paid in connection with a
Permitted Acquisition or (iii) proceeds from the sale of assets reinvested
within 180 days in assets, (iv) amounts expended in respect of normal repair and
maintenance of plant facilities, machinery, fixtures and other like capital
assets utilized in the ordinary conduct of business (to the extent such amounts
would not be capitalized in preparing a balance sheet determined in accordance
with GAAP) or (v) are made from proceeds from the sale or issuance of equity by,
or equity contribution made to the Company.

     “Capitalized Lease”: A lease of (or other agreement conveying the right to
use) real or personal property with respect to which at least a portion of the
rent or other amounts thereon constitute Capitalized Lease Obligations.

     “Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

     “Cash Dividends”: Dividends paid in cash by the Company to its
shareholders.

     “Cash Equivalents”: Cash, cash equivalents or short-term marketable debt
securities.

     “Change of Control”: With respect to the Company, the occurrence, after the
Closing Date, of any of the following circumstances: (a) any Person or two or
more Persons (other than Onex Corporation) acting in concert acquiring by
contract or otherwise, or entering into a contract or agreement which upon
consummation will result in its or their acquisition of, control over Equity
Interests of the Company representing 18% or more of the combined voting
entitled to vote in the election of directors of the Company, and (b) the
Company ceasing to own, directly or indirectly at least 51% of all Equity
Interests of each Subsidiary thereof entitled to vote in the election of
directors (or other similar body) of such Subsidiary.

     “Charges”: As defined in Section 9.19.

4



--------------------------------------------------------------------------------



 



     “Closing Date”: Any Business Day selected by the Borrowers for the making
of the first Loans hereunder; provided, that all the conditions precedent to the
obligation of the Banks to make such Loans, as set forth in Article III, have
been, or, on such Closing Date, will be, satisfied.

     “Code”: The Internal Revenue Code of 1986, as amended.

     “Collateral”: All Property and interests in Property and proceeds thereof
now owned or hereafter acquired by the Company, the Subsidiary Borrowers or any
other Person in or upon which a Lien now or hereafter exists in favor of any
Bank or the Agent for the benefit of the Agent and Banks, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to the Agent.

     “Commitments”: The Revolving Commitments and the Term Loan Commitments and
the Term Loan Commitments (Foreign Currency) and the Swingline Commitment.

     “Consolidated Interest Expense”: For any period, the total interest expense
(including that attributable to capital leases) of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP (excluding costs
and expenses related to the incurrence of indebtedness).

     “Consolidated Cash Interest Expense”: For any period, Consolidated Interest
Expense payable in cash less (i) any reasonable fees (including underwriting
fees) and expenses paid in connection with the consummation of the Merger, IPO,
Permitted Acquisitions or permitted Investments, (ii) any payments made to
obtain any Rate Contracts, (iii) any agent or collateral monitoring fees paid or
required to be paid pursuant to this Agreement, (iv) the actual or implied
interest component of any consulting payments, (v) interest on obligations
incurred in connection with the repurchase of equity permitted hereunder and
(vi) unused line fees and letter of credit fees and expenses paid hereunder, in
each case net of interest income for such period, as determined in accordance
with GAAP.

     “Contingent Obligation”: As to any Person, any direct or indirect liability
of that Person, whether or not contingent, with or without recourse, (a) with
respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “Primary Obligations”) of another Person (the “Primary
Obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such Primary Obligations or any security therefore, (ii) to
advance or provide funds for the payment or discharge of any such Primary
Obligation, or to maintain working capital or equity capital of the Primary
Obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the Primary Obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Primary Obligation of the ability of the Primary Obligor
to make payment of such Primary Obligation, or (iv) otherwise to assure or hold
harmless the holder of any such Primary Obligation against loss in respect
thereof (each of (i)-(iv), a “Guaranty Obligation”); (b) with respect to any
Surety Instrument issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; (c) to
purchase any materials, supplied or other property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
property, or for such services, shall be made regardless of whether

5



--------------------------------------------------------------------------------



 



delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered; or (d) in respect of any Rate
Contract. The amount of any Contingent Obligation, (w) in the case of Guaranty
Obligations, shall be deemed equal to the least of (i) the stated or
determinable amount of the Primary Obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, (ii) the stated amount of
the guaranty, and (iii) to the extent such Guaranty Obligation is limited to
recovery against a particular asset, the fair market value of such asset, (x) in
the case of Contingent Obligations in respect of Rate Contracts, shall be deemed
equal to the aggregate Rate Contract Termination Value of such Rate Contracts,
(y) in the case of Contingent Obligations in respect of Surety Instruments,
shall be deemed equal to the probable amount of the expected liability
thereunder, and (z) in the case of Contingent Obligations in respect of
Non-Surety Letters of Credit, shall be deemed equal to (A) the face amount of
outstanding Non-Surety Letters of Credit which are not Letters of Credit and
(B) the outstanding amount of Letters of Credit Obligations in respect of
Non-Surety Letters of Credit which are Letters of Credit.

     “Contractual Obligation”: As to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

     “Controlled Group” The Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

     “Debenture”: That certain Guaranty and Debenture dated concurrently
herewith between the Foreign Currency Borrowers and U.S. Bank National
Association as trustee for the Agent, the Syndication Agent and the Banks, as
the same may be amended, restated or otherwise modified from time to time.

     “Default”: Any event which, with the giving of notice (whether such notice
is required under Section 7.1, or under some other provision of this Agreement,
or otherwise) or lapse of time, or both, would constitute an Event of Default.

     “Defaulting Bank”: At any time, any Bank that, at such time (a) has failed
to make a Revolving Loan or its Term Loan or its Term Loan (Foreign Currency) or
any Advances thereunder required pursuant to the terms of this Agreement,
including the funding of any participation in accordance with the terms of this
Agreement, (b) has failed to pay to the Agent or any Bank an amount owed by such
Bank pursuant to the terms of this Agreement, or (c) has been deemed insolvent
or has become subject to a bankruptcy, receivership or insolvency proceeding, or
to a receiver, trustee or similar official.

     “Disposition”: (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 6.2 (other than subsections 6.2(a)(ii) and 6.2(b)), and (b) the sale or
transfer by a Borrower or any Subsidiary of any Equity Interests issued by any
Subsidiary and held by such transferor Person, except as expressly permitted
under Section 6.2.

6



--------------------------------------------------------------------------------



 



     “Dollar Amount”: Any currency at any date shall mean (i) the amount of such
currency if such currency is U.S. Dollars or (ii) the Equivalent Amount thereof
if such currency is any currency other than U.S. Dollars. Unless otherwise
expressly provided, all references herein to the “Dollar Amount” of any Foreign
Currency Advance shall mean the Dollar Amount of the outstanding principal
amount of such Foreign Currency Advance.

     “Domestic Subsidiary”: Any Subsidiary that is not a Foreign Subsidiary.

     “Dormant Subsidiary”: Any Subsidiary listed in Schedule 1.1(a) hereto.

     “Earn-outs”: All obligations incurred in connection with any Permitted
Acquisition under deferred purchase arrangements including any such
arrangements, non-compete agreements, consulting agreements, purchase agreements
and earn-out agreements, in each case excluding obligations upon any
interest-bearing indebtedness incurred or assumed in connection with such
Permitted Acquisition.

     “EBITDA”: For any period of determination, the consolidated net income of
the Borrowers and their Subsidiaries plus (i) income taxes, (ii) Interest
Expense, (iii) depreciation and amortization and (iv) unusual or non-recurring
non-cash charges, non-cash fees and non-cash expenses, (v) costs, fees, charges
and expenses incurred in connection with the Merger, and (vi) management fees,
consulting fees, advisory fees or similar fees to HCI Partners LLC or any of its
Affiliates, plus, in each case, to the extent approved by the Required Banks:
(vii) proceeds from business interruption insurance, (viii) payments upon
Earn-outs (provided that such addition is consistent with GAAP), (ix) reasonable
costs, fees, expenses, charges and any one time payments made related to any
Permitted Acquisition, Investments, issuance of Equity Interests,
recapitalization, Disposition or Indebtedness, in each case as may be permitted
by this Agreement, (x) one time compensation charges, including, without
limitation, stay bonuses paid to existing management and severance costs,
(xi) expenses and charges which will be indemnified or reimbursed, and (xii) all
other non-cash charges; provided, that EBITDA shall be calculated after giving
effect on a pro forma basis to any Permitted Acquisition as if such Permitted
Acquisition occurred on the first day of the applicable period, in each case as
determined on a consolidated basis for the Company and to Subsidiaries in
accordance with GAAP. In addition, to the extent consistent with GAAP, net
income shall be calculated without giving effect to (A) any write-off of
financing cost incurred as a result of the refinancing of Indebtedness existing
immediately prior to the Closing Date, (B) purchase accounting or similar
adjustments required or permitted by GAAP, in connection with the Merger and any
Permitted Acquisition, (C) any gain or loss recognized in determining
consolidated net income (or net loss) for such period in respect of pension and
other post-retirement benefits permitted by this Agreement, (D) any gain or loss
recognized in determining consolidated net income (or loss) for such period in
respect of pension assets, (E) extraordinary gains or losses, (F) gains or
losses from asset dispositions permitted by this Agreement or (G) gains or
losses from discontinued operations, or (H) gains or losses with respect to
foreign exchange and/or interest rate protection adjustments reflected in the
income statement of the Company. For the three fiscal quarters ending on the
following dates, EBITDA shall be deemed to be the respective amounts indicated:
December 31, 2003 — $9,461,000; March 31, 2004 — $10,013,000; and June 30, 2004
— $12,331,000.

7



--------------------------------------------------------------------------------



 



     “EBITDAR”: For any period of determination, EBITDA for such period, plus
Rental Obligations for such period.

     “Environmental Claims”: all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Borrower.

     “Environmental Law”: All foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authorities, in each case relating to
protection of the environment or health, safety or land use matters; including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Clean Air Act, the Federal Water Pollution Control
Act of 1972, the Solid Waste Disposal Act, the Federal Resource Conservation and
Recovery Act, the Toxic Substances Control Act, the Emergency Planning and
Community Right-to-Know Act.

     “Equity Interests”: All shares, interests, participation or other
equivalents, however designated, of or in a corporation or a limited liability
company, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.

     “Equivalent Amount”: Any currency at any date shall mean the equivalent in
U.S. Dollars of such currency, calculated on the basis of the arithmetic mean of
the buy and sell spot rates of exchange of the Agent or the applicable Foreign
Currency Funding Agent, as the case may be, or an Affiliate of the Agent or such
Foreign Currency Funding Agent, in the London interbank market (or other market
where the Agent’s or such Foreign Currency Funding Agent’s, as applicable,
foreign exchange operations in respect of such currency are then being
conducted) for such other currency at or about 11:00 A.M. (local time applicable
to the transaction in question) on the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Agent or such Foreign Currency Funding Agent, as applicable, from time to
time; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Agent or the applicable Foreign
Currency Funding Agent, as the case may be, or an Affiliate of the Agent or such
Foreign Currency Funding Agent, may use any reasonable method it deems
appropriate (after consultation with the Company) to determine such amount, and
such determination shall be conclusive absent manifest error.

     “ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

8



--------------------------------------------------------------------------------



 



     “ERISA Affiliate”: Any trade or business (whether or not incorporated) that
is a member of a group of which a Borrower is a member and which is treated as a
single employer under Section 414 of the Code.

     “ERISA Event”: (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by the
Company or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate; (h) an application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Plan; (i) a non-exempt prohibited transaction occurs
with respect to any Plan for which the Company or any Subsidiary of the Company
may be directly or indirectly liable; or (j) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person with respect
to any Plan for which the Borrower or any member of the Controlled Group may be
directly or indirectly liable.

     “Eurocurrency Applicable Reference Page”: Any generally-published reference
on interest rates applicable to Dollars and Foreign Currencies from time to time
selected by the Agent (or, as to the Foreign Currency Advances, the Foreign
Currency Funding Agent), in its sole discretion, which may include (a) the
Reuters Screen LIBO Page, (b) Page 1700 and following pages on the Knight-Ridder
MoneyCenter Service, or (c) Telerate Page 3750, or other applicable pages
setting forth rates of interest on the Dow Jones Telerate Service (or in any
case, such other pages as may replace the pages on such services for the purpose
of displaying London interbank offered rates of major banks for Dollar, or if
applicable, Foreign Currency, deposits). “Telerate page 3750” means the display
designated as such on the Telerate reporting system operated by Telerate System
Incorporated (or such other page as may replace page 3750 for the purpose of
displaying London interbank offered rates of major banks for United States
dollar deposits).

     “Eurocurrency Business Day”: A Business Day which is also a day for trading
by and between banks in United States dollar deposits in the interbank
Eurocurrency market and a day on which banks are open for business in New York
City and Minneapolis, Minnesota, and as to determinations made with respect to
Foreign Currency Advances, in London, England.

     “Eurocurrency Rate”: With respect to each Interest Period applicable to a
Eurocurrency Rate Advance, the average offered rate for deposits in United
States dollars (rounded upward, if necessary, to the nearest 1/16 of 1%) for
delivery of such deposits on the first day of such Interest Period, for the
number of days in such Interest Period, which appears on Eurocurrency

9



--------------------------------------------------------------------------------



 



Applicable Reference Page as of 11:00 AM, London time (or such other time as of
which such rate appears) two Eurocurrency Business Days prior to the first day
of such Interest Period, or the rate for such deposits determined by the Agent
(or, as to Foreign Currency Advances, the Foreign Currency Funding Agent) at
such time based on such other published service of general application as shall
be selected by such Agent for such purpose; provided, that in lieu of
determining the rate in the foregoing manner, the relevant Agent may determine
the rate based on rates at which United States dollar deposits are offered to
the relevant Agent in the interbank Eurocurrency market at such time for
delivery in Immediately Available Funds on the first day of such Interest Period
in an amount approximately equal to the Loan to which such Interest Period is to
apply (rounded upward, if necessary, to the nearest 1/16 of 1%).

     “Eurocurrency Rate Advance”: An Advance with respect to which the interest
rate is determined by reference to the Adjusted Eurocurrency Rate.

     “Eurocurrency Reserve Percentage”: As of any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board for determining the maximum reserve requirement (including any basic,
supplemental or emergency reserves) for a member bank of the Federal Reserve
System, with deposits comparable in amount to those held by the Agent, in
respect of “Eurocurrency Liabilities” as such term is defined in Regulation D of
the Board or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
is determined or any category of extensions of credit or other assets that
include loans by non-United States offices of any Bank to United States
residents. The rate of interest applicable to any outstanding Eurocurrency Rate
Advances shall be adjusted automatically on and as of the effective date of any
change in the Eurocurrency Reserve Percentage.

     “Event of Default”: Any event described in Section 7.1.

     “Event of Loss”: With respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property or (b) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

     “Excess Cash Flow”: For any period of determination, the sum (determined
without duplication) of (a) EBITDA for such period, minus (b) income taxes and
Interest Expense paid (to the extent such taxes and Interest Expense are paid in
cash), minus (c) all scheduled principal payments made in respect of
Indebtedness during such period (excluding mandatory prepayments upon the Loans
made with Excess Cash Flow), minus (d) all Capital Expenditures made during such
period (to the extent not financed with Indebtedness permitted hereunder (other
than with the proceeds of Revolving Loans)), minus (e) all payments permitted to
be made pursuant to Section 6.11, minus, (f) all Investments made in cash to the
extent permitted hereunder, minus (g) amounts added to net income in calculating
EBITDA pursuant to clauses (v), (vi), (vii), (viii), (ix) and (x) of the first
sentence of the definition of EBITDA contained in this Agreement, plus
(h) amounts excluded from net income in calculating EBITDA pursuant to clauses
(B), (C), (D), (E), (F), (G) and (H) of the second sentence of the definition of
EBITDA contained in this Agreement, plus or minus (i) the net change in working
capital (excluding changes in cash balances, changes in short term indebtedness
and changes in deferred taxes) of

10



--------------------------------------------------------------------------------



 



the Company and its Subsidiaries during such period, minus (j) all optional
prepayments made on Indebtedness existing on the date hereof (other than the
Obligations).

     “Excluded Issuances”: The sale or issuance of debt securities by the
Borrowers (a) to any Person who holds an Equity Interest in any Borrower as of
the Closing Date in an aggregate amount not to exceed $1,000,000 in any fiscal
year, (b) to members of the management of any Borrower or any of its
Subsidiaries in the Ordinary Course of Business and (c) the proceeds of which
will be used to make (i) Capital Expenditures in the Ordinary Course of Business
to the extent such expenditures are otherwise permitted pursuant to the terms of
this Agreement and (ii) Investments of the type expressly permitted hereunder;
provided, that any such debt securities issued by any Borrower shall constitute
Subordinated Indebtedness hereunder, are unsecured and subordinated in a manner
acceptable to the Agent and the Required Banks and contain other terms and
conditions acceptable to the Agent and the Required Banks.

     “Excluded Subsidiaries”: Any Subsidiary (other than a Foreign Currency
Borrower) that either (a) is a Dormant Subsidiary or (b) is an immaterial
Foreign Subsidiary.

     “Existing Letters of Credit”: The letters of credit outstanding on the
Closing Date and issued by Comerica Bank for the account of the Company or a
Subsidiary and specified on Exhibit 1.1D.

     “Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions, with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

     “Fee Letter”: That certain letter dated the date of this Agreement between
the Borrowers’ Agent and the Agent concerning certain fees payable to the Agent
and the Syndication Agent.

     “Fixed Charge Coverage Ratio”: For any period of determination, the ratio
of (i) EBITDAR, minus Capital Expenditures of the Company and its Subsidiaries,
minus taxes paid in cash by the Company and its Subsidiaries, minus Cash
Dividends, minus Management Fees paid in cash to (ii) the sum of Fixed Charges.

     “Fixed Charges”: With respect to the Company and its Subsidiaries on a
consolidated basis, for any period of determination, (a) Consolidated Cash
Interest Expense, (b) Rental Obligations, (c) regularly scheduled amortization
payments made by the Company and its Subsidiaries in respect of principal on the
Obligations, and (d) obligations upon Earn-outs that are paid in cash.

     “Foreign Currency”: United Kingdom Pounds Sterling.

     “Foreign Currency Addendum”: An addendum to this Agreement in the form as
shall be approved by the Foreign Currency Funding Agent and the Agent and the
Banks.

11



--------------------------------------------------------------------------------



 



     “Foreign Currency Advance”: The Term Loans (Foreign Currency) and any
portion of the outstanding Revolving Loans that is made in the Foreign Currency.
A Foreign Currency Advance may be at a Eurocurrency Rate Advance or a Prime Rate
Advance.

     “Foreign Currency Bank”: With respect to Foreign Currency Advances for
Revolving Loans, initially U.S. Bank National Association and thereafter any
Bank that is a party to an applicable Foreign Currency Addendum. With respect to
Term Loans (Foreign Currency), initially U.S. Bank National Association and
thereafter any Bank that is party to an applicable Foreign Currency Addendum.

     “Foreign Currency Borrowers”: Each of the Company’s Foreign Subsidiaries
that are listed on the signature pages of this Agreement.

     “Foreign Currency Sublimit”: U.K. Pounds Sterling £15,000,000.

     “Foreign Subsidiary”: Any Subsidiary that is organized under the laws of a
jurisdiction not in the United States of America or any Subsidiary of a Person
that is organized in such a jurisdiction.

     “Funded Indebtedness”: For any Person, the indebtedness of such Person
specified in clauses (a) and (d) of the definition of “Indebtedness” as well as
other interest-bearing Indebtedness.

     “GAAP”: Generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of any date of determination.

     “Governmental Authority”: Any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

     “Guaranty Obligation”: As defined in the definition of “Contingent
Obligation”.

     “Hazardous Materials”: All those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law.

     “Holding Account”: A deposit account belonging to the Agent for the benefit
of the Banks into which the Borrowers may be required to make deposits pursuant
to the provisions of this Agreement, such account to be under the sole dominion
and control of the Agent and not subject to withdrawal by the Borrowers, with
any amounts therein to be held for application toward payment of any outstanding
Letters of Credit when drawn upon or applied as specified in Section 2.7(b), as
the case may be.

12



--------------------------------------------------------------------------------



 



     “Immediately Available Funds”: Funds with good value on the day and in the
city in which payment is received.

     “Indebtedness”: For any Person, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables and
accrued expenses entered into or incurred in the ordinary course of business);
(c) all Contingent Obligations with respect to Surety Instruments; (d) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
principal and interest obligations (classified as a liability on such Person’s
balance sheet) with respect to Capitalized Leases; (g) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; (h) all indebtedness referred to in clauses (a) through
(g) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; and (i) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) above;
provided, that (1) Indebtedness shall not include Earn-outs or Obligations
payable in the Ordinary Course of Business with respect to preferred equity,
employee consulting arrangements, deferred rent, deferred taxes, employment
agreements and deferred compensation and (2) the amount of Indebtedness which is
non-recourse to the obligor thereunder or to such Person or for which recourse
is limited to an identified asset shall be equal to the lesser of (A) the
limited amount of such obligation and (B) the fair market value of such asset.
For all purposes of this Agreement, the Indebtedness of any Person shall include
all recourse Indebtedness then outstanding of any partnership or joint venture
or limited liability company in which such Person is a general partner or a
joint venturer or a member and as to which such Person is or may become directly
liable.

     “Indemnitee”: As defined in Section 9.12.

     “Insolvency Proceeding”: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

     “Interest Coverage Ratio”: For any period of determination, the ratio of
(a) EBITDA, to (b) Consolidated Cash Interest Expense.

13



--------------------------------------------------------------------------------



 



     “Interest Expense”: For any period of determination, the aggregate
consolidated amount, without duplication, of interest paid, accrued or scheduled
to be paid in respect of any Indebtedness of Borrowers, including (a) all but
the principal component of payments in respect of conditional sale contracts,
Capitalized Leases and other title retention agreements, (b) commissions,
discounts and other fees and charges with respect to letters of credit and
bankers’ acceptance financings and (c) net costs under Rate Contracts, in each
case determined in accordance with GAAP.

     “Interest Period”: With respect to each Eurocurrency Rate Advance, the
period commencing on the date thereof or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Eurocurrency
Rate Advance and ending one, two, three or six months thereafter, as the
Borrowers may elect in the applicable notice of borrowing, continuation or
conversion; provided that with respect to each Eurocurrency Rate Advance:

     (1) Any Interest Period that would otherwise end on a day which is not a
Eurocurrency Business Day shall be extended to the next succeeding Eurocurrency
Business Day unless such Eurocurrency Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurocurrency Business Day;

     (2) Any Interest Period that begins on the last Eurocurrency Business Day
of a calendar month (or a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Eurocurrency Business Day of a calendar month; and

     (3) Any Interest Period applicable to an Advance on a Revolving Loan that
would otherwise end after the Termination Date shall end on the Termination
Date, and any Interest Period applicable to an Advance on a Term Loan or its
Term Loan (Foreign Currency) that would otherwise end after the scheduled
maturity of such Term Loan or Term Loan (Foreign Currency) shall end on such
maturity.

     “Inventory”: All of the “inventory” (as such term is defined in the UCC) of
the Borrower, including, but not limited to, all merchandise, raw materials,
parts, supplies, work-in-process and finished goods intended for sale, together
with all the containers, packing, packaging, shipping and similar materials
related thereto, and including such inventory as is temporarily out of the
Borrower’s custody or possession, including inventory on the premises of others
and items in transit.

     “Investment”: As defined in Section 6.4.

     “IPO”: The initial public offering of the Company pursuant to the
registration statement provided to the Agent.

     “Letter of Credit”: An irrevocable letter of credit issued by a Letter of
Credit Bank pursuant to this Agreement for the account of a Borrower, including
the Existing Letters of Credit.

14



--------------------------------------------------------------------------------



 



     “Letter of Credit Bank”: (a) U.S. Bank National Association, (b) as to the
Existing Letters of Credit, Comerica Bank and/or (c) from time to time, a Bank
approved by the Borrowers and the Agent that issues Letters of Credit, in its
capacity as such issuer.

     “Letter of Credit Fee”: As defined in Section 2.15(c).

     “Lien”: With respect to any Person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device (including the interest of each lessor under any
Capitalized Lease), in, of or on any assets or properties of such Person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

     “Loan”: A Revolving Loan or a Term Loan or a Term Loan (Foreign Currency)
or a Swingline Loan.

     “Loan Documents”: This Agreement, the Notes and the Security Documents.

     “Management Agreement”: That certain management agreement to be entered
into between the Company and HCI Partners, LLC or an Affiliate thereof.

     “Management Fees”: Payments of management fees made to HCI Partners, LLC or
its Affiliates or any of their successors.

     “Margin Stock”: As such term is defined in Regulation T, U or X of the
Board.

     “Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties or financial condition
of the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of a Borrower or any of their material Subsidiaries to perform in
any material respect its obligations under any Loan Document; or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
of any Loan Document, or (ii) the perfection or priority of any material Lien
granted to the Banks or to the Agent for the benefit of the Banks under any of
the Security Documents.

     “Maximum Rate”: As defined in Section 9.19.

     “Merger”: The merger of Trim Merger Co. with and into Trim Systems, Inc.
and the exchange of shares of common stock of Bostrom Holding, Inc. for the
outstanding shares of Trim Systems, Inc. pursuant to that certain Agreement and
Plan of Merger dated as of May 20, 2004.

     “Money Markets”: At any time, one or more wholesale funding markets
selected by the Agent in its sole discretion, including markets for the funding
of negotiable certificates of deposit, commercial paper, Eurocurrency deposits,
bank notes, federal funds, interest rate swaps and others.

     “Multiemployer Plan”: A multiemployer plan, as such term is defined in
Section 4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within
the five years preceding the

15



--------------------------------------------------------------------------------



 



Closing Date, or at any time after the Closing Date) for employees of a Borrower
or any ERISA Affiliate.

     “Net Issuance Proceeds”: In respect of any issuance of debt securities,
cash proceeds and non-cash proceeds received or receivable in connection
therewith, net of underwriting discounts and reasonable out-of-pocket costs and
expenses paid or incurred in connection therewith in favor of any Person not an
Affiliate of the Borrower, or if an Affiliate of the Borrower then provided only
that such costs and expenses are reasonable and are incurred on an arm’s length
basis.

     “Net Proceeds”: Proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition, excluding direct costs payable to the Borrower or any
Affiliate of the Borrower (but specifically including direct costs payable to an
Affiliate or a Subsidiary of the Borrower to the extent payable pursuant to the
Management Agreement or upon fair and reasonable terms no more favorable to such
Affiliate or such Subsidiary of the Borrower, as the case may be, than would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of such Affiliate or such Subsidiary, as the case may be), (ii) sale, use or
other transaction taxes paid or payable as a result thereof, (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (iv) any customary and reasonable reserves established in
connection with such Disposition and (b) in the event of an Event of Loss,
(i) all money actually applied to repair or reconstruct the damaged Property or
Property affected by the condemnation or taking, (ii) all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments, and (iii) any amounts retained by or paid to parties
having superior rights to such proceeds, awards or other payments.

     “Note”: A Term Note or a Revolving Note or the Swingline Note or a Term
Note (Foreign Currency).

     “Obligations”: The Borrowers’ obligations in respect of the due and
punctual payment of principal and interest on the Notes and Unpaid Drawings when
and as due, whether by acceleration or otherwise and all fees (including
Revolving Commitment Fees), expenses, indemnities, reimbursements and other
obligations of the Borrowers under this Agreement or any other Borrower Loan
Document and Rate Protection Obligations, in all cases whether now existing or
hereafter arising or incurred.

     “Ordinary Course of Business”: In respect of any transaction involving a
Borrower or any Subsidiary of a Borrower, the ordinary course of such Person’s
business, as conducted by any such Person in accordance with past practice and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.

     “Organization Documents”: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable

16



--------------------------------------------------------------------------------



 



resolutions of the board of directors (or any committee thereof) of such
corporation, (b) for any partnership, the partnership agreement and, if
applicable, certificate of limited partnership or (c) for any limited liability
company, the operating agreement (or the equivalent) and articles or certificate
of formation.

     “Other Taxes”: As defined in Section 2.26(b).

     “Outstanding Indebtedness”: As defined within the definition of “Total
Leverage Ratio”.

     “Participants”: As defined in Section 9.6(b).

     “PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

     “Permitted Acquisition”: Any acquisition by the Company or any Subsidiary
of stock or assets of Persons conducting businesses similar to those of the
Company or such Subsidiary, as long as (a) the Agent and the Banks have been
notified of such acquisition not less than 15 days in prior to the consummation
thereof and has been provided with such information as the Agent may reasonably
request with respect to the acquired business, (b) both before and after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing, (c) the Company has demonstrated pro forma compliance with
Sections 6.18, 6.19, 6.20 and 6.21 for the first four fiscal quarters ending
after the closing of such acquisition, and (d) the total consideration paid by
the Company or any Subsidiary in connection with such acquisitions does not
exceed $20,000,000 in the aggregate in any fiscal year of the Company. For
purposes of the foregoing, “total consideration” shall mean, without
duplication, cash or other consideration paid, the fair market value of property
or stock exchanged (or the face amount, if preferred stock), the total amount of
any deferred payments or purchase money debt, all Indebtedness incurred to the
seller, and the total amount of any Indebtedness or other acquisition-related
obligations (including, without limitation, obligations pursuant to non-compete
or consulting arrangements) assumed or undertaken in such transactions.

     “Permitted Liens”: As defined in Section 6.1.

     “Person”: Any natural person, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

     “Plan”: Each employee benefit plan (whether in existence on the Closing
Date or thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of a Borrower or
of any ERISA Affiliate.

     “Primary Obligation”: As defined within the definition of “Contingent
Obligation”.

     “Primary Obligor”: As defined within the definition of “Contingent
Obligation”.

17



--------------------------------------------------------------------------------



 



     “Prime Rate”: The greater of (a) the rate of interest from time to time
publicly announced by the Agent as its “prime rate” and (b) the Federal Funds
Rate plus 0.50% per annum, or, as to Foreign Currency Advances, the floating
rate of interest for advances of the type of the Foreign Currency Advances
maintained by the Foreign Currency Funding Agent or as may be provided in an
applicable Foreign Currency Addendum. The Agent or the Foreign Currency Funding
Agent may lend to its customers at rates that are at, above or below the
relevant Prime Rate. For purposes of determining any interest rate hereunder or
under any other Loan Document which is based on the Prime Rate, such interest
rate shall change as and when the Prime Rate shall change.

     “Prime Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Prime Rate.

     “Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

     “Property”: Any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

     “Qualified Plan”: A pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multiemployer Plan.

     “Rate Contracts”: Swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
with respect to the Obligations; provided that such agreements that have been
designated as a Rate Contract by the relevant Rate Protection Provider by
written notice to the Agent. The designation of any Rate Contract shall not
create in favor of any Bank or any Rate Protection Provider thereto any rights
in connection with the management or release of any collateral or of the
obligations of any guarantor.

     “Rate Contract Termination Value”: In respect of any one or more Rate
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Contracts, (a) for any date on or after
the date such Rate Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Rate Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts (which may include any Bank).

     “Rate Protection Obligations”: The net liabilities, indebtedness and
obligations of any Borrower, if any, to any Rate Protection Provider under a
Rate Contract.

     “Rate Protection Provider”: Any Bank, or any Affiliate of any Bank, that is
any Borrower’s counterparty under any Rate Contract.

18



--------------------------------------------------------------------------------



 



     “Regulatory Change”: Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank under any federal, state or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

     “Related Transactions”: The transactions contemplated by the the IPO and
the Merger.

     “Rental Obligations”: For any period, the aggregate fixed amount payable by
the Company or any of its Subsidiaries under any lease (or other agreement
conveying the right to use) of any real or personal property by the Company or
any of its Subsidiaries, as lessee, other than a Capitalized Lease.

     “Replaced Bank”: As defined in Section 2.25.

     “Replacement Bank”: As defined in Section 2.25.

     “Reportable Event”: A reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.

     “Required Banks”: So long as the Revolving Commitment remains outstanding,
at any time, Banks, other than Defaulting Banks, holding at least 51% of the sum
of the principal amount of the Revolving Commitment plus the aggregate unpaid
principal Dollar Amount of the Term Notes and Term Notes (Foreign Currency),
excluding Notes held by Defaulting Banks or, if the Revolving Commitment has
been terminated, Banks holding 51% of the aggregate principal amount of the
Notes, provided that, if at any date of determination, there are two or fewer
Banks, the “Required Banks” shall constitute 100% of the Banks other than
Defaulting Banks.

     “Requirement of Law”: As to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

     “Responsible Officer”: The chief executive officer or the president of the
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower, or any other officer having substantially the same authority
and responsibility.

     “Restricted Payments”: With respect to any Borrower and its Subsidiaries,
collectively, all dividends or other distributions of any nature with respect to
its own Equity Interests (cash, Equity Interests other than common stock of such
Borrower, assets or otherwise), and all

19



--------------------------------------------------------------------------------



 



payments on any class of Equity Interests (including warrants, options or rights
therefor) issued by such Borrower and its Subsidiaries, whether such Equity
Interests are authorized or outstanding on the Closing Date or at any time
thereafter and any redemption or purchase of, or distribution in respect of, any
of the foregoing, whether directly or indirectly.

     “Revolving Commitment”: With respect to a Bank, the agreement of such Bank
to make Revolving Loans to the Borrowers in an aggregate principal amount
outstanding at any time not to exceed such Bank’s Revolving Commitment Amount
upon the terms and subject to the conditions and limitations of this Agreement.

     “Revolving Commitment Amount”: With respect to a Bank, initially the amount
set opposite such Bank’s name on Schedule 1.1(b) hereof as its Revolving
Commitment Amount, but as the same may be reduced from time to time pursuant to
Section 2.13.

     “Revolving Commitment Fees”: As defined in Section 2.15.

     “Revolving Loan”: As defined in Section 2.1.

     “Revolving Loan Date”: The date of the making of any Revolving Loans
hereunder.

     “Revolving Notes”: The promissory notes of the Company and the Subsidiary
Borrowers substantially in the form of Exhibit 1.1F, evidencing the obligation
of such Borrowers to repay the Revolving Loans, and “Revolving Note” means any
one of such promissory notes issued hereunder without distinction.

     “Revolving Percentage”: With respect to any Bank, the percentage equivalent
of a fraction, the numerator of which is the Revolving Commitment Amount of such
Bank and the denominator of which is the Aggregate Revolving Commitment Amounts.

     “Security Agreement”: A security agreement from each of the Borrowers to
the Agent, for the benefit of the Banks, granting the Agent a security interest
in, among other things, all business assets of such entity, including all
Accounts, chattel paper, instruments, Inventory, machinery, equipment, fixtures
and any general intangibles now owned or hereafter acquired by such entity, in
the form required by the Agent, in each case as the same may be amended,
restated or otherwise modified from time to time.

     “Security Documents”: The Security Agreements, the Debenture and the Share
Charge.

     “Share Charge”: That certain Share Charge dated concurrently herewith
between the Foreign Currency Borrowers and U.S. Bank National Association as
trustee for the Agent, the Syndication Agent and the Banks, as the same may be
amended, restated or otherwise modified from time to time.

     “Solvent”: As to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32)(A) of the
Bankruptcy Code and, in the alternative, for purposes of the Uniform Fraudulent
Transfer Act; (b) the present fair saleable value (on a going concern basis) of
the

20



--------------------------------------------------------------------------------



 



Property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its Property and generally pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to generally pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital.

     “Subordinated Indebtedness”: The Indebtedness of a Borrower or any of its
Subsidiaries which is, upon the creation of such Indebtedness, contractually
subordinated in right of payment to the Obligations in a manner acceptable to
the Required Banks.

     “Subsidiary”: Any corporation or other entity of which Equity Interests
having ordinary voting power for the election of a majority of the board of
directors or other Persons performing similar functions are owned by the Company
either directly or through one or more Subsidiaries.

     “Subsidiary Borrowers”: Each of the Company’s Domestic Subsidiaries that
are listed on the signature pages of this Agreement as well as any other
Domestic Subsidiary wholly-owned by the Company or by a Subsidiary wholly-owned
by the Company that shall have delivered an Assumption Letter to the Agent in
accordance with Section 2.2 together with applicable Notes and such other
documents as the Agent may reasonably require. The initial Subsidiary Borrowers
are: Commercial Vehicle Systems, Inc., National Seating Company, Trim Systems
Operating Corp., Trim Systems, LLC and Tempress, Inc.

     “Surety Bonds”: All bonds issued for the account of the Company or any of
its Subsidiaries to assure the performance thereby (or to the extent issued in
the ordinary course of business, any other Person) under any contract entered
into in the ordinary course of business.

     “Surety Instruments”: All letters of credit (including standby and
commercial) banker’s acceptances, bank guaranties, shipside bonds, performance
bonds, Surety Bonds, remarketing agreements and similar instruments.

     “Swingline Commitment”: The revolving credit facility provided by U.S. Bank
to the Company and the Subsidiary Borrowers described in Section 2.1(c).

     “Swingline Loan”: A loan made by U.S. Bank to the Company or a Subsidiary
Borrower pursuant to Section 2.1(c).

     “Swingline Loan Date”: The date of the making of any Swingline Loan
hereunder.

     “Swingline Note”: The promissory note of the Company and the Subsidiary
Borrowers in favor of U.S. Bank and substantially in the form of Exhibit 1.1G.

     “Syndication Agent”: As defined in the opening paragraph hereof.

     “Taxes”: As defined in Section 2.26(a).

21



--------------------------------------------------------------------------------



 



     “Term Loan”: As defined in Section 2.1.

     “Term Loan Commitment”: With respect to a Bank, the agreement of such Bank
to make a Term Loan to the Borrowers in an amount equal to such Bank’s Term Loan
Commitment Amount upon the terms and subject to the conditions of this
Agreement.

     “Term Loan Commitment Amount”: With respect to a Bank, the amount set
opposite such Bank’s name on Schedule 1.1(b) hereof as its Term Loan Commitment
Amount.

     “Term Loan Percentage”: With respect to any Bank, the percentage equivalent
of a fraction, the numerator of which is the amount of the Term Loan Commitment
of such Bank and the denominator of which is the sum of the Term Loan
Commitments of all the Banks.

     “Term Loan Termination Date”: The earliest of (a) July 31, 2010 and (b) the
date on which all the Obligations become immediately due and payable pursuant to
Section 7.2 hereof.

     “Term Notes”: The promissory notes of a Borrower, substantially in the form
of Exhibit 1.1H, evidencing the obligation of such Borrower to repay the Term
Loans, and “Term Note” means any one of such promissory notes issued hereunder
without distinction.

     “Term Loan (Foreign Currency)”: As defined in Section 2.1.

     “Term Loan Commitment (Foreign Currency)”: With respect to a Bank, the
agreement of such Bank to make a Term Loan (Foreign Currency) to the Borrowers
in an amount equal to such Bank’s Term Loan Commitment Amount (Foreign Currency)
upon the terms and subject to the conditions of this Agreement.

     “Term Loan Commitment Amount (Foreign Currency)”: With respect to a Bank,
the amount set opposite such Bank’s name on Schedule 1.1(b) hereof as its Term
Loan Commitment Amount (Foreign Currency).

     “Term Loan Percentage (Foreign Currency)”: With respect to any Bank, the
percentage equivalent of a fraction, the numerator of which is the amount of the
Term Loan Commitment (Foreign Currency) of such Bank and the denominator of
which is the sum of the Term Loan Commitments (Foreign Currency) of all the
Banks.

     “Term Notes (Foreign Currency)”: The promissory notes of a Borrower,
substantially in the form of Exhibit 1.11, evidencing the obligation of such
Borrower to repay the Term Loans (Foreign Currency), and “Term Note (Foreign
Currency)” means any one of such promissory notes issued hereunder without
distinction.

     “Termination Date”: The earliest of (a) July 31, 2009, (b) the date on
which the Revolving Commitments are terminated pursuant to Section 7.2 hereof or
(c) the date on which the Revolving Commitment Amounts are reduced to zero
pursuant to Section 2.13 hereof.

     “Total Leverage Ratio”: As of any date of determination, the ratio of (a)
without duplication, all Funded Indebtedness of the Borrowers and their
Subsidiaries determined on a

22



--------------------------------------------------------------------------------



 



consolidated basis as of such date (the “Outstanding Indebtedness”), to
(b) EBITDA for the period of four fiscal quarters ending on such date.

     “Total Liabilities”: At the time of any determination, the amount, on a
consolidated basis, of all items of Indebtedness of the Borrowers and their
Subsidiaries that would constitute “liabilities” for balance sheet purposes in
accordance with GAAP.

     “Total Percentage”: With respect to any Bank, the percentage equivalent of
a fraction, the numerator of which is the sum of the Revolving Commitment Amount
of such Bank, the Term Loan Commitment Amount of such Bank and the Dollar Amount
of the Term Loan Commitment Amount (Foreign Currency) of such Bank and the
denominator of which is the sum of the Revolving Commitment Amounts and Term
Loan Commitment Amounts and Dollar Amount of the Term Loan Commitment Amounts
(Foreign Currency) of all the Banks.

     “Total Revolving Outstandings”: As of any date of determination, the Dollar
Amount of (a) the aggregate unpaid principal balance of Revolving Loans and
Swingline Loans outstanding on such date, plus (b) the aggregate maximum amount
available to be drawn under Letters of Credit outstanding on such date, plus
(c) the aggregate amount of Unpaid Drawings on such date.

     “Total Revolving Outstandings (Foreign Currency)”: As of any date of
determination, (a) the aggregate unpaid principal balance of the Revolving Loans
denominated in Foreign Currency, plus (b) the aggregate maximum amount available
to be drawn under Letters of Credit denominated in Foreign Currency on such
date, plus (c) the aggregate amount of Unpaid Draws denominated in Foreign
Currency on such date.

     “UCC”: Uniform Commercial Code of New York.

     “U.K. Pounds Sterling”: The lawful currency of the United Kingdom.

     “UK Restructuring Transaction”: A transaction whereby a new Subsidiary will
be organized which shall (i) be wholly-owned by CVS Holdings, Ltd. and
(ii) shall own all of the Equity Interests in Commercial Vehicle Systems
Limited.

     “Unfunded Pension Liabilities”: The excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to section 412 for the applicable plan
year.

     “Unpaid Drawing”: As defined in Section 2.12.

     “Unused Revolving Commitment”: With respect to any Bank as of any date of
determination, the amount by which such Bank’s Revolving Commitment Amount
exceeds such Bank’s Revolving Percentage of the Total Revolving Outstandings on
such date.

     “USBNA”: U.S. Bank National Association in its capacity as one of the Banks
hereunder.

     “U.S. Dollars”: The lawful currency of the United States of America

23



--------------------------------------------------------------------------------



 



     “U.S. Taxes”: As defined in Section 2.26(f).

     “Wholly-Owned Subsidiary”: Any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of Equity
Interests, at the time of any determination, is owned, beneficially and of
record, by the Company or one or more of the Company’s Wholly-Owned
Subsidiaries.

     “Withdrawal Liabilities”: As of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Controlled Group made a complete withdrawal from all Multiemployer Plans and any
increase in contributions pursuant to Section 4243 of ERISA.

     Section 1.2 Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP. To the extent any change in GAAP affects any computation
or determination required to be made pursuant to this Agreement, such
computation or determination shall be made as if such change in GAAP had not
occurred unless the Borrowers and Required Banks agree in writing on an
adjustment to such computation or determination to account for such change in
GAAP.

     Section 1.3 Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding”.

     Section 1.4 Other Definitional Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.” All
incorporation by reference of covenants, terms, definitions or other provisions
from other agreements are incorporated into this Agreement as if such provisions
were fully set forth herein, and such incorporation shall include all necessary
definitions and related provisions from such other agreements but including only
amendments thereto agreed to by the Required Banks, and shall survive any
termination of such other agreements until the obligations of the Borrowers
under this Agreement and the Notes are irrevocably paid in full, all Letters of
Credit have expired without renewal or been returned to the Letter of Credit
Bank, and the commitments of any Bank to advance funds to any Borrower are
terminated.

24



--------------------------------------------------------------------------------



 



ARTICLE II

TERMS OF THE CREDIT FACILITIES

Part A — Terms of Lending

     Section 2.1 Lending Commitments. On the terms and subject to the conditions
hereof, each Bank severally agrees to (or, as to Swingline Loans, U.S. Bank
agrees to) make the following lending facilities available to the Borrowers:

     (a) Revolving Credit. A revolving credit facility available as loans (each,
a “Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrowers on
a revolving basis at any time and from time to time from the Closing Date to the
Termination Date, during which period the Borrowers may borrow, repay and
reborrow in accordance with the provisions hereof, provided, the unpaid
principal amount of outstanding Revolving Loans and Swingline Loans of a Bank
shall not at any time exceed the Revolving Commitment Amount of such Bank; and
provided, further, that no Revolving Loan nor and any Swing-Line Loan will be
made in any amount which, after giving effect thereto, would cause the Total
Revolving Outstandings to exceed lesser of (i) the Aggregate Revolving
Commitment Amounts, or (ii) the Borrowing Base. Revolving Loans hereunder shall
be made by the several Banks ratably in the proportion of their respective
Revolving Commitment Amounts. The Revolving Loans may be obtained and
maintained, at the election of the Borrowers’ Agent but subject to the
limitations hereof, as Prime Rate Advances or Eurocurrency Rate Advances or
Foreign Currency Advances or any combination thereof. Notwithstanding anything
to the contrary, (a) the Borrowers shall ensure that the aggregate amount of
initial Revolving Loans made on the Closing Date shall not exceed $15,000,000
and (b) unless and until a Foreign Currency Addendum becomes effective, no
Revolving Loans shall be made as Foreign Currency Advances (except for any
Revolving Loans constituting Foreign Currency Advances that are requested to be
made as such on the Closing Date). The aggregate outstanding amount of Foreign
Currency Advances for Revolving Loans shall in no case exceed the Foreign
Currency Sublimit. Except as otherwise set forth in a Foreign Currency Addendum,
there shall be no more than five Foreign Currency Advances for Revolving Loans
outstanding at any time.

     (b) Term Loans. A term loan from each Bank (each being a “Term Loan” and,
collectively, the “Term Loans”) to the Company and the Subsidiary Borrowers on
the Closing Date in an amount from each Bank equal to its Term Loan Commitment
Amount. The Term Loans and any portion of the balance thereof (in minimum
amounts of $3,000,000.00, or, if more, in integral multiples of $1,000,000) may
be made, maintained, continued and converted to Prime Rate Advances or
Eurocurrency Rate Advances as the Borrowers’ Agent may elect in its notice of
borrowing, continuation or conversion but subject to the limitations hereof.
Term Loans shall not be made or maintained as Foreign Currency Advances.

25



--------------------------------------------------------------------------------



 



     (c) Term Loans (Foreign Currency). A term loan from each Bank (each being a
“Term Loan (Foreign Currency)” and, collectively, the “Term Loans (Foreign
Currency)”) to the Borrowers on the Closing Date in an amount from each Bank
equal to its Term Loan Commitment Amount (Foreign Currency). The Term Loans
(Foreign Currency) and any portion of the balance thereof (in minimum amounts of
£1,500,000.00) may be made, maintained, continued and converted to Prime Rate
Advances or Eurocurrency Rate Advances as the Borrowers’ Agent may elect in its
notice of borrowing, continuation or conversion but subject to the limitations
hereof. Notwithstanding anything to the contrary, all Term Loans (Foreign
Currency) shall be made and maintained in Foreign Currency and shall constitute
Foreign Currency Advances.

     (d) Swingline Loans. Upon the terms and subject to the conditions of this
Agreement, until the Termination Date, U.S. Bank agrees to lend to the Borrowers
loans (each a “Swingline Loan”) at such times and in such amounts as the
Borrowers’ Agent shall request, up to an aggregate principal amount at any time
outstanding equal to the amount by which U.S. Bank’s Revolving Commitment Amount
exceeds the principal amount outstanding under U.S. Bank’s Revolving Note,
provided, that, at no time shall the aggregate principal amount of outstanding
Swingline Loans exceed $5,000,000; and provided further, that U.S. Bank will not
make a Swingline Loan if (i) after giving effect thereto, any of the limitations
set forth in Section 2.1(a) would be exceeded or (ii) U.S. Bank has determined
that one or more of the conditions precedent set forth in Section 3 for the
making of a Revolving Loan have not been satisfied. Notwithstanding anything to
the contrary, (a) all Swingline Loans shall be made as and maintained as Prime
Rate Advances and (b) no Swingling Loans shall be made as Foreign Currency
Advances.

     (e) Joint and Several Liability. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, (a) the Company and the Subsidiary
Borrowers shall be jointly and severally liable for all of the Obligations,
(b) the Foreign Currency Borrowers shall be jointly and severally liable only
for the Obligations of the other Foreign Currency Borrowers that arise from
Foreign Currency Advances and Letters of Credit denominated in Foreign Currency
except for any obligation which, if it were so included, would result in this
Agreement or any other Loan Document constituting unlawful financial assistance
for the purposes of Section 151 and 152 of the Companies Act 1985 and (c) the
Foreign Currency Borrowers shall not be liable for the portion of the
Obligations that arise from Letters of Credit denominated in U.S. Dollars or
from Advances made to Persons other than to Foreign Currency Borrowers except
for any obligation which, if it were so included, would result in this Agreement
or any other Loan Document constituting unlawful financial assistance for the
purposes of Section 151 and 152 of the Companies Act 1985.

     Section 2.2 Procedure for Loans.

     (a) Procedure for Revolving Loans and Swingline Loans.

     (i) Requests for Revolving Loans. Any request by the Borrowers’ Agent for
Revolving Loans or a Swingline Loan hereunder shall be in writing or, as to
Advances in U.S. Dollars, by telephone and must be given so as to be received by
the Agent (or, as to Foreign Currency Advances, to the Foreign

26



--------------------------------------------------------------------------------



 



Currency Funding Agent with a copy to the Agent) (a) not later than 1:00 P.M.
(local time of the Foreign Currency Funding Agent) four Eurocurrency Business
Days prior to the requested Revolving Loan Date if the Revolving Loans (or any
portion thereof) are requested as Foreign Currency Advances, (b) not later than
1:00 P.M. (Minneapolis time) three Eurocurrency Business Days prior to the
requested Revolving Loan Date if the Revolving Loans (or any portion thereof)
are requested as Eurocurrency Rate Advances in U.S. Dollars, (c) not later than
1:00 P.M. (Minneapolis time) on the requested Revolving Loan Date or if the
Revolving Loans are requested as Prime Rate Advances in U.S. Dollars, and
(d) not later than 4:00 P.M. (Minneapolis time) on the requested Revolving Loan
Date or if the Loans are requested as Swingline Loans. Each request for
Revolving Loans and Swingline Loans hereunder shall be irrevocable and shall be
deemed a representation by each Borrower that on the requested Revolving Loan
Date or Swingline Loan Date, as applicable, and after giving effect to the
requested Revolving Loans or Swingline Loans, the applicable conditions
specified in Article III have been and will be satisfied. Each request for
Revolving Loans and Swingline Loans hereunder shall specify (i) the requested
Revolving Loan Date or Swingline Loan Date, (ii) the aggregate amount of
Revolving Loans or Swingline Loans to be made on such date which shall be in a
minimum amount of $100,000.00 in the case of Eurocurrency Rate Advances,
$100,000.00 in the case of Prime Rate Advances and $1,000,000 in the case of
Foreign Currency Advances or, if more, an integral multiple thereof,
(iii) whether such Revolving Loans are to be funded as Prime Rate Advances or
Eurocurrency Rate Advances and/or Foreign Currency Advances (and, if such
Revolving Loans are to be made with more than one applicable interest rate
choice, specifying the amount to which each interest rate choice is applicable)
and (iv) in the case of Eurocurrency Rate Advances, the duration of the initial
Interest Period applicable thereto. The Agent (and, as applicable, the Foreign
Currency Funding Agent) may rely on any telephone request by the Borrowers’
Agent for Revolving Loans or Swingline Loans hereunder which it believes in good
faith to be genuine; and each Borrower hereby waives the right to dispute the
Agent’s or the Foreign Currency Funding Agent’s record of the terms of such
telephone request. The Foreign Currency Funding Agent shall promptly notify the
Agent of the receipt of any such request by it for a Revolving Loan. The Agent
shall promptly notify each other Bank of the receipt of such request for a
Revolving Loan, the matters specified therein, and of such Bank’s ratable share
of the requested Revolving Loans. On the date of the requested Revolving Loans,
each Bank shall provide its share of the requested Revolving Loans to the Agent
(or, as to Foreign Currency Advances, to the Foreign Currency Funding Agent) in
Immediately Available Funds not later than 3:00 P.M. (Minneapolis time, or, as
to Foreign Currency Advances, local time of the Foreign Currency Funding Agent).
Unless the Agent determines that any applicable condition specified in
Article III has not been satisfied (or, as to Foreign Currency Advances, has
notified the Foreign Currency Funding Agent in writing not to make the relevant
Foreign Currency Advance), the Agent (or, as to Foreign Currency Advances, the
Foreign Currency Funding Agent) will make available to the Borrowers at its
principal office in Immediately

27



--------------------------------------------------------------------------------



 



Available Funds not later than 4:00 P.M. (Minneapolis time) on the requested
Revolving Loan Date the amount of the requested Revolving Loans.

     (ii) Funding of Revolving Loans by Banks. If the Agent (or, as to Foreign
Currency Advances, the Foreign Currency Funding Agent) has made a Revolving Loan
to the Borrowers on behalf of a Bank but has not received the amount of such
Revolving Loan from such Bank by the time herein required, such Bank shall pay
interest to the Agent (or the Foreign Currency Funding Agent, as applicable) on
the amount so advanced at the Federal Funds Rate (or any similar rate calculated
by the Foreign Currency Funding Agent) from the date of such Revolving Loan to
the date funds are received by the Agent or the Foreign Currency Funding Agent
(as applicable) from such Bank, such interest to be payable with such remittance
from such Bank of the principal amount of such Revolving Loan (provided,
however, that the Agent or Foreign Currency Funding Agent shall not make any
Revolving Loan on behalf of a Bank if the Agent or Foreign Currency Funding
Agent has received prior notice in writing from such Bank that it will not make
such Revolving Loan). If the Agent or Foreign Currency Funding Agent (as
applicable) does not receive payment from such Bank by the next Business Day
after the date of any Revolving Loan, the Agent or Foreign Currency Funding
Agent (as applicable) shall be entitled to recover such Revolving Loan, with
interest thereon at the rate (or rates) then applicable to such Revolving Loan,
on the next Business Day after demand therefor from the Borrowers, without
prejudice to the Agent’s and the Foreign Currency Funding Agent’s and the
Borrowers’ rights against such Bank. If such Bank pays the Agent or the Foreign
Currency Funding Agent the amount herein required with interest at the Federal
Funds Rate (or other similar rate used by the Foreign Currency Funding Agent)
before the Agent or the Foreign Currency Funding Agent has recovered from the
Borrowers, such Bank shall be entitled to the interest payable by the Borrowers
with respect to the Revolving Loan in question accruing from the date the Agent
or the Foreign Currency Funding Agent made such Revolving Loan. Unless U.S. Bank
determines that any applicable condition specified in Article III has not been
satisfied, U.S. Bank shall make available to the Borrowers at U.S. Bank’s main
office in Minneapolis Minnesota in Immediately Available Funds not later than
3:00 P.M. (Minneapolis time) on the requested Swingline Loan Date the amount of
the requested Swingline Loan.

     (b) Procedure for Term Loans. Not later than 1:00 P.M. (Minneapolis time)
three Eurocurrency Business Days prior to the requested Closing Date if the Term
Loans are requested as Eurocurrency Rate Advances and not later than 10:00 A.M.
(Minneapolis time) one Business Day on requested Closing Date if the Term Loans
are requested as Prime Rate Advances, the Borrowers’ Agent shall deliver to the
Agent a written notice of borrowing. Such notice of borrowing shall be
irrevocable and shall be deemed a representation by the Borrowers that on the
Closing Date and after giving effect to the Term Loans the applicable conditions
specified in Article III have been and will be satisfied. Such notice of
borrowing shall specify (i) the requested Closing Date, (ii) whether such Term
Loans are to be funded as Eurocurrency Rate Advances or Prime Rate Advances, and
(iii) in the case of Eurocurrency Rate Advances, the duration of the initial

28



--------------------------------------------------------------------------------



 



Interest Period applicable thereto. The Agent shall promptly notify each Bank of
the receipt of such notice and the matters specified therein. On the requested
Closing Date, each Bank shall provide to the Agent the amount of such Bank’s
Term Loan in Immediately Available Funds not later than 3:00 P.M. (Minneapolis
time). Unless the Agent determines that any applicable condition specified in
Article III has not been satisfied, the Agent will make the proceeds of the Term
Loans available to the Borrowers at the Agent’s main office on the requested
date.

     (c) Procedure for Term Loans (Foreign Currency). Not later than 1:00 P.M.
(local time of the Foreign Currency Funding Agent) two Eurocurrency Business
Days prior to the requested Closing Date, the Borrowers’ Agent shall deliver to
the Foreign Currency Funding Agent a written notice of borrowing. Such notice of
borrowing shall be irrevocable and shall be deemed a representation by the
Borrowers that on the Closing Date and after giving effect to the Term Loans
(Foreign Currency) the applicable conditions specified in Article III have been
and will be satisfied. Such notice of borrowing shall specify (i) the requested
Closing Date, (ii) whether such Term Loans (Foreign Currency) are to be funded
as Eurocurrency Rate Advances or Prime Rate Advances, and (iii) in the case of
Eurocurrency Rate Advances, the duration of the initial Interest Period
applicable thereto. The Agent shall promptly notify each Bank of the receipt of
such notice and the matters specified therein. On the requested Closing Date,
each Bank will make the proceeds of its Term Loans (Foreign Currency) available
to the Borrowers at the wire transfer instructions of the Foreign Currency
Borrowers furnished by the Borrowers’ Agent to such Bank, in each case unless
such Bank determines that any applicable condition specified in Article III has
not been satisfied and notifies the Foreign Currency Funding Agent in writing of
such determination.

     (d) Additional Foreign Currency Provisions.

     (i) Payments in Foreign Currency. The specification of payment of Foreign
Currency Advances in the related Foreign Currency at a specific place pursuant
to this Agreement is of the essence. Such Foreign Currency shall be the currency
of account and payment of Foreign Currency Advances. Notwithstanding anything in
this Agreement, the obligations of the Foreign Currency Borrowers in respect of
Foreign Currency Advances shall not be discharged by an amount paid in any other
currency or at another place, whether pursuant to a judgment or otherwise, to
the extent the amount so paid, on prompt conversion into the applicable Foreign
Currency and transfer to the Agent under normal banking procedure, does not
yield the amount of such Foreign Currency due under this Agreement. In the event
that any payment, whether pursuant to a judgment or otherwise, upon conversion
and transfer, does not result in payment of the amount of such Foreign Currency
due under this Agreement, such Bank shall have an independent cause of action
against each of the Borrowers for the currency deficit.

29



--------------------------------------------------------------------------------



 



     (ii) Currency Fluctuation.

     (A) If at any time, solely as a result of fluctuations in currency exchange
rates the Total Revolving Outstandings exceed the lesser of one hundred five
percent (105%) of the Aggregate Revolving Commitment Amounts or one hundred five
percent (105%) of the Borrowing Base, the Borrowers for the ratable benefit of
the Banks shall prepay the Revolving Loans on the next Business Day after demand
therefor by the Agent in an aggregate amount such that after giving effect
thereto the Total Revolving Outstandings are less than or equal to the lesser of
the Aggregate Revolving Commitment Amounts or the Borrowing Base; or

     (B) Absent an Event of Default, all of the mandatory prepayments made under
this Section 2.2 shall be applied first to Prime Rate Advances and to any
Eurocurrency Advances maturing on the date of such prepayment, and the Agent
shall hold all remaining amounts in escrow for the benefit of the Banks and the
Letter of Credit Bank and shall release such amounts upon the expiration of the
Interest Periods applicable to any subsequently maturing Eurocurrency Advances
(it being understood that interest shall continue to accrue on the Obligations
until such time as such prepayments are released from escrow and applied to
reduce the Obligations). After the occurrence and during the continuance of an
Event of Default, at the direction of the Agent or the Required Banks, all of
the mandatory prepayments made under this Section 2.2 shall be applied first to
Prime Rate Advances and to any Eurocurrency Advances maturing on the date of
such prepayment and then to subsequently maturity Eurocurrency Advances in order
of maturity.

     Section 2.3 Refinancing of Swingline Loans.

     (a) Permissive Refinancings of Swingline Loans. U.S. Bank, at any time in
its sole and absolute discretion, may notify the Agent, not later than 1:00 PM
(Minneapolis time) on any Business Day, that it desires to have any portion of
the outstanding Swingline Loans refunded with Revolving Loans made by the Banks
under Section 2.1(a), whereupon the Agent shall promptly request that each Bank
(including U.S. Bank) make a Revolving Loan in an amount equal to its Revolving
Percentage of the Revolving Loans to be made to repay to U.S. Bank the portion
of the aggregate unpaid principal amount of the Swingline Loans specified in
such notice. The Agent shall promptly notify any Borrower of its receipt of any
such notice from U.S. Bank.

     (b) Mandatory Refinancings of Swingline Loans. On Thursday of each week (or
if such day is not a Business Day, on the first Business Day immediately
preceding such day), the Agent shall notify each Bank of the aggregate amount of
Swingline Loans outstanding as of the end of the previous day and the amount of
Revolving Loans required to be made by each Bank to refinance such outstanding
Swingline Loans (which shall be in the amount of each Bank’s Revolving
Percentage of such outstanding Swingline Loans).

30



--------------------------------------------------------------------------------



 



     (c) Banks’ Obligation to Fund Refinancings of Swingline Loans. Upon its
receipt of a request from the Agent under Section 2.3(a) or 2.3(b), each Bank
(including U.S. Bank) shall make a Revolving Loan (which shall not be made as a
Swingline Loan) in an amount equal to its Revolving Percentage of the aggregate
principal amount of Swingline Loans to be refinanced, and make the proceeds of
such Revolving Loans available to U.S. Bank, in Immediately Available Funds, at
the main office of the Agent in Minneapolis not later than 3:00 P.M.
(Minneapolis time) on the date such notice was received; provided, however, that
a Bank shall not be obligated to make any such Revolving Loan unless (A) U.S.
Bank believed in good faith that all conditions to making the subject Revolving
Loan were satisfied at the time the related Swingline Loan was made, or (B) such
Bank had actual knowledge, by receipt of the statements furnished to it pursuant
to Section 5.1 or otherwise, that any such condition had not been satisfied and
failed to notify U.S. Bank in a writing received by U.S. Bank prior to the time
it made such Swingline Loan that U.S. Bank was not authorized to make a
Swingline Loan until such condition has been satisfied, or (C) the satisfaction
of any such condition that was not satisfied had been waived in a writing by the
Required Banks in accordance with the provisions of this Agreement. The proceeds
of Revolving Loans made pursuant to the preceding sentence shall be delivered to
U.S. Bank (and not to the Borrower) and applied to the outstanding Swingline
Loans, and any Borrower authorizes the Agent to charge any account maintained by
it with the Agent in order to immediately pay U.S. Bank the amount of such
Swingline Loans to the extent amounts received from the other Banks are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refinanced. Upon the making of a Revolving Loan by a Bank
pursuant to this Section 2.3(c), the amount so funded shall become an Obligation
evidenced by such Bank’s Revolving Note and shall no longer be an Obligation
evidenced by the Swingline Note. If for any reason any Bank is unable to make a
Revolving Loan to any Borrower to refinance a Swingline Loan hereunder, then
such Bank shall immediately purchase from U.S. Bank a participation interest in
such Swingline Loan, at par, in an amount equal to such Bank’s Revolving
Percentage of such Swingline Loan, which participation interest shall, for all
purposes hereunder except Section 2.1 and 2.2, be deemed a Revolving Loan made
by such Bank hereunder. If any portion of any such amount paid to U.S. Bank
should be recovered by or on behalf of any Borrower from U.S. Bank in bankruptcy
or otherwise, the loss of the amount so recovered shall be ratably shared among
all the Banks in accordance with their respective Revolving Percentages. Each
Bank’s obligation to make Revolving Loans referred to in this Section 2.3(c)
shall, subject to the proviso to the first sentence of this Section 2.3(c), be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Bank may have against U.S. Bank, any Borrower or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of any Borrower; (iv) any breach of this Agreement by
any Borrower, the Agent or any Bank; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing; provided, that
in no event shall a Bank be obligated to make a Revolving Loan under this
Section 2.3(c) if, after giving effect thereto, such Bank’s Revolving Percentage
of the sum of the Total Revolving Outstandings (after giving effect to the
repayment of the Swingline Note to be

31



--------------------------------------------------------------------------------



 



funded with such Loan and Loans made the same day by the other Banks) would
exceed such Bank’s Revolving Commitment Amount.

     (d) Funding of Loans. Each Revolving Loan made to refund Swingline Loans
pursuant to Section 2.3(c) shall be funded as a Prime Rate Advance, but any
Borrower may elect to convert such Prime Rate Advances to Eurocurrency Rate
Advances pursuant to Section 2.5.

     Section 2.4 Notes. The Revolving Loans of each Bank shall be evidenced by a
single Revolving Note payable to the order of such Bank in a principal amount
equal to such Bank’s Revolving Commitment Amount originally in effect. The Term
Loans of each Bank shall be evidenced by a Term Note payable to the order of
such Bank in the principal amount equal to such Bank’s Term Loan Commitment
Amount. The Term Loans (Foreign Currency) of each Bank shall be evidenced by a
Term Note (Foreign Currency) payable to the order of such Bank in the principal
amount equal to such Bank’s Term Loan Commitment Amount (Foreign Currency). The
Swingline Loans shall be evidenced by a single Swingline Note payable to the
order of U.S. Bank in the principal amount of $5,000,000. Upon receipt of each
Bank’s Notes from the Borrowers, the Agent shall transmit such Notes to such
Bank. Each Bank shall enter in its ledgers and records the amount of each Term
Loan, each Term Loan (Foreign Currency) and each Revolving Loan, the various
Advances made, converted or continued and the payments made thereon, and each
Bank is authorized by each Borrower to enter on a schedule attached to its Term
Note, Term Note (Foreign Currency) or Revolving Note, as appropriate, a record
of such Term Loans, Term Loans (Foreign Currency), Revolving Loans, Advances and
payments; provided, however that the failure by any Bank to make any such entry
or any error in making such entry shall not limit or otherwise affect the
obligation of the Borrowers hereunder and on the Notes, and, in all events, the
principal amounts owing by the Borrowers in respect of the Revolving Notes shall
be the aggregate amount of all Revolving Loans made by the Banks less all
payments of principal thereof made by the Borrowers, the principal amount owing
by the Borrowers in respect of the Term Notes shall be the aggregate amount of
all Term Loans made by the Banks less all payments of principal thereof made by
the Borrowers, the principal amount owing by the Borrowers in respect of the
Term Notes (Foreign Currency) shall be the aggregate amount of all Term Loans
(Foreign Currency) made by the Banks less all payments of principal thereof made
by the Borrowers, and the principal amount owing by the Borrowers in respect of
the Swingline Note shall be the aggregate amount of all Swingline Loans made by
U.S. Bank less all payments of principal thereof made by the Borrowers and any
refinancings thereof pursuant to Section 2.3.

     Section 2.5 Conversions and Continuations. On the terms and subject to the
limitations hereof, the Borrowers shall have the option at any time and from
time to time to convert all or any portion of the Advances into Prime Rate
Advances or Eurocurrency Rate Advances or to continue a Eurocurrency Rate
Advance as such; provided, however that a Eurocurrency Rate Advance may be
converted or continued only on the last day of the Interest Period applicable
thereto and, at the option of the Agent or the Required Banks, no Advance may be
converted or continued as a Eurocurrency Rate Advance if a Default or Event of
Default has occurred and is continuing on the proposed date of continuation or
conversion. Advances may be converted to, or continued as, Eurocurrency Rate
Advances only in a minimum amount, as to the aggregate amount of the Advances of
all Banks so converted or continued, of $3,000,000 and

32



--------------------------------------------------------------------------------



 



multiples of $1,000,000 in excess thereof (or, as to Foreign Currency Advances,
£1,500,000, or if less, unpaid balance of the Foreign Currency Advances). The
Borrowers’ Agent shall give the Agent (or, as to Foreign Currency Advances, the
Foreign Currency Funding Agent with a copy thereof to the Agent) written notice
of any continuation or conversion of any Advances and such notice must be given
so as to be received by the Agent (or, as to Foreign Currency Advances, the
Foreign Currency Funding Agent) (a) not later than 1:00 P.M. (Minneapolis time)
three Eurocurrency Business Days prior to the requested date of conversion or
continuation in the case of the continuation of, or conversion to, Eurocurrency
Rate Advances denominated in U.S. Dollars, (b) not later than 1:00 P.M. (local
time of the Foreign Currency Funding Agent) four Eurocurrency Business Days
prior to the requested date of conversion or continuation in the case of the
continuation of, or conversion to, Eurocurrency Rate Advances in denominated in
Foreign Currency, and (c) not later than 1:00 P.M. (Minneapolis time, or, as to
Foreign Currency Advances, local time of the Foreign Currency Funding Agent) on
the date of the requested conversion to Prime Rate Advances. Each such notice
shall specify (a) the amount to be continued or converted, (b) the date for the
continuation or conversion (which must be (i) the last day of the preceding
Interest Period for any continuation or conversion of Eurocurrency Rate
Advances, (ii) a Eurocurrency Business Day in the case of conversions to or
continuations as Eurocurrency Advances, and (iii) a Business Day in the
conversions to Prime Rate Advances, and (c) in the case of conversions to or
continuations as Eurocurrency Rate Advances, the Interest Period applicable
thereto. Any notice given by the Borrowers’ Agent under this Section shall be
irrevocable. If the Borrowers’ Agent shall fail to notify the Agent (or, as to
Foreign Currency Advances, the Foreign Currency Funding Agent) of the
continuation of any Eurocurrency Rate Advances within the time required by this
Section, at the option of the Agent, such Advances shall, on the last day of the
Interest Period applicable thereto (A) automatically be continued as
Eurocurrency Rate Advances with the same principal amount and the same Interest
Period or (B) automatically be converted to Prime Rate Advances or Prime Rate
Advances, as applicable, with the same principal amount. All conversions and
continuation of Advances must be made uniformly and ratably among the Banks.
Notwithstanding anything to the contrary, all Foreign Currency Advances made by
USBNA and Comerica Bank shall be made and maintained as Eurocurrency Rate
Advances.

     Section 2.6 Interest Rates, Interest Payments and Default Interest.

     (a) The Revolving Loans and Swingline Loans. Interest shall accrue and be
payable on the Revolving Loans and Swingline Loans as follows:

     (i) Subject to paragraph (iii) below, each Eurocurrency Rate Advance shall
bear interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurocurrency Rate for such Interest Period, plus (B) the Applicable Margin.

     (ii) Subject to paragraph (iii) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Prime Rate, plus (B) the Applicable Margin.

33



--------------------------------------------------------------------------------



 



     (iii) Upon the occurrence and during the continuance of any Event of
Default, each Advance and each Swingline Loan shall, at the option of the Agent
or the Required Banks after written notice thereof to the Borrower’s Agent (or,
upon the occurrence and during the continuance of any Event of Default under
Section 7.1(f) or (g), each Advance and each Swingline Loan shall
automatically), bear interest until paid in full (A) during the balance of any
Interest Period applicable to such Advance, at a rate per annum equal to the sum
of the rate applicable to such Advance during such Interest Period plus 2.0%,
and (B) otherwise, at a rate per annum equal to the sum of (1) the Prime Rate,
plus (2) the Applicable Margin for Prime Rate Advances, plus (3) 2.0%.

     (iv) Interest shall be payable (A) with respect to each Eurocurrency Rate
Advance having an Interest Period of three months or less on the last day of the
Interest Period applicable thereto; (B) with respect to any Eurocurrency Rate
Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on each day that would have been the
last day of the Interest Period for such Advance had successive Interest Periods
of three months duration been applicable to such Advance; (C) with respect to
any Prime Rate Advance, on the last day of each month; (D) with respect to all
Revolving Loans, upon any permitted prepayment (on the amount prepaid); and
(E) with respect to all Revolving Loans and Swingline Loans, on the Termination
Date; provided that interest under Section 2.6(a)(iii) shall be payable on
demand.

     (b) The Term Loans. Interest shall accrue and be payable on the Term Loans
as follows:

     (i) Subject to paragraph (iii) below, each Eurocurrency Rate Advance shall
bear interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurocurrency Rate for such Interest Period, plus (B) the Applicable Margin.

     (ii) Subject to paragraph (iii) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Prime Rate, plus (B) the Applicable Margin.

     (iii) Upon the occurrence and during the continuance of any Event of
Default, each Advance shall, at the option of the Agent or the Required Banks
after written notice thereof to the Borrower’s Agent (or, upon the occurrence
and during the continuance of any Event of Default under Section 7.1(f) or (g),
each Advance shall automatically), bear interest until paid in full (A) during
the balance of any Interest Period applicable to such Advance, at a rate per
annum equal to the sum of the rate applicable to such Advance during such
Interest Period plus 2.0%, and (B) otherwise, at a rate per annum equal to the
sum of (1) the Prime Rate, plus (2) the Applicable Margin for Prime Rate
Advances, plus (3) 2.0%.

     (iv) Interest shall be payable (A) with respect to each Eurocurrency Rate
Advance having an Interest Period of three months or less on the last day of the
Interest Period applicable thereto; (B) with respect to any Eurocurrency Rate

34



--------------------------------------------------------------------------------



 



Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on each day that would have been the
last day of the Interest Period for such Advance had successive Interest Periods
of three months duration been applicable to such Advance; (C) with respect to
any Prime Rate Advance, on the last day of each month; and (D) with respect to
all Term Loans, on the Term Loan Termination Date; provided that interest under
Section 2.6(b)(iii) shall be payable on demand.

     (c) The Term Loans (Foreign Currency). Interest shall accrue and be payable
on the Term Loans (Foreign Currency) as follows:

     (i) Subject to paragraph (iii) below, each Eurocurrency Rate Advance shall
bear interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurocurrency Rate for such Interest Period, plus (B) the Applicable Margin.

     (ii) Subject to paragraph (iii) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Prime Rate, plus (B) the Applicable Margin.

     (iii) Upon the occurrence and during the continuance of any Event of
Default, each Advance shall, at the option of the Agent or the Required Banks
after written notice thereof to the Borrower’s Agent (or, upon the occurrence
and during the continuance of any Event of Default under Section 7.1(f) or (g),
each Advance shall automatically), bear interest until paid in full (A) during
the balance of any Interest Period applicable to such Advance, at a rate per
annum equal to the sum of the rate applicable to such Advance during such
Interest Period plus 2.0%, and (B) otherwise, at a rate per annum equal to the
sum of (1) the Prime Rate, plus (2) the Applicable Margin for Prime Rate
Advances, plus (3) 2.0%.

     (iv) Interest shall be payable (A) with respect to each Eurocurrency Rate
Advance having an Interest Period of three months or less on the last day of the
Interest Period applicable thereto; (B) with respect to any Eurocurrency Rate
Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on each day that would have been the
last day of the Interest Period for such Advance had successive Interest Periods
of three months duration been applicable to such Advance; (C) with respect to
any Prime Rate Advance, on the last day of each month; and (D) with respect to
all Term Loans (Foreign Currency), on the Term Loan Termination Date; provided
that interest under Section 2.6(b)(iii) shall be payable on demand.

     Section 2.7 Repayment.

     (a) The unpaid principal balance of all Revolving Notes, together with all
accrued and unpaid interest thereon, shall be due and payable on the Termination
Date.

35



--------------------------------------------------------------------------------



 



     (b) The unpaid principal balance of the Term Loans shall be payable on the
last day of each calendar quarter as follows:

         
from December 31, 2004 through September 30, 2005
  $ 1,400,000  
 
       
from December 31, 2005 through September 30, 2006
  $ 1,600,000  
 
       
from December 31, 2006 through September 30, 2007
  $ 2,000,000  
 
       
from December 31, 2007 through September 30, 2008
  $ 2,400,000  
 
       
from December 31, 2008 through June 30, 2010
  $ 2,800,000  
 
       
and on the Term Loan Termination Date
  $2,800,000 plus any unpaid principal

     (c) The unpaid principal balance of the Term Loans (Foreign Currency) shall
be payable on the last Eurocurrency Business Day of each calendar quarter as
follows:

         
from December 31, 2004 through September 30, 2005
  £ 189,907.76  
 
       
from December 31, 2005 through September 30, 2006
  £ 217,037.44  
 
       
from December 31, 2006 through September 30, 2007
  £ 271,296.80  
 
       
from December 31, 2007 through September 30, 2008
  £ 325,556.16  
 
       
from December 31, 2008 through June 30, 2010
  £ 379,815.52  
 
       
and on the Term Loan Termination Date
  £379,815.49 plus any unpaid principal

36



--------------------------------------------------------------------------------



 



     Section 2.8 Prepayments.

     (a) Mandatory Prepayments for Borrowing Base Deficiency. If at any time a
Borrowing Base Deficiency exists (other than as a result of currency
fluctuations), the Subsidiary Borrowers and the Company shall pay not later than
the next Business Day the principal of the Swingline Loans and Revolving Loans
an amount equal to such Borrowing Base Deficiency. Any such payments shall be
applied first against Prime Rate Advances on Swingline Loans, then to Prime Rate
Advances on Revolving Loans, and then to Eurodollar Rate Advances in order
starting with the Eurodollar Rate Advances having the shortest time to the end
of the applicable Interest Period. Any such payments shall be applied to Foreign
Currency Advances in order starting with the ones with the shortest time to the
end of the applicable Interest Period. Amounts paid on the Revolving Loans under
this paragraph (a) shall be for the account of each Bank in proportion to its
share of outstanding Revolving Loans. If, after paying all outstanding Revolving
Loans, a Borrowing Base Deficiency still exists, the Borrowers shall pay into
the Holding Account an amount equal to the amount of the remaining Borrowing
Base Deficiency.

     (b) Asset Dispositions. If the Borrowers or any of their Subsidiaries shall
at any time or from time to time:

     (i) make a Disposition; or

     (ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by a Borrower or a
Subsidiary in connection with such Disposition or Event of Loss and all other
Dispositions and Events of Loss occurring during the fiscal year in which such
Disposition or Event of Loss has occurred exceeds $1,000,000, then (A) the
Borrowers’ Agent shall promptly notify the Agent of such proposed Disposition or
Event of Loss (including the amount of the estimated Net Proceeds to be received
by such Borrower or Subsidiary in respect thereof) and (B) within three
(3) Business Days of the receipt by such Borrower or Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, such Borrower shall deliver, or
cause to be delivered, such Net Proceeds to the Agent for distribution to the
Banks as a prepayment of the Loans, which prepayment shall be applied in
accordance with subsection 2.8(e) hereof. Notwithstanding the foregoing and
provided no Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent such Borrower reinvests the Net Proceeds of
such Disposition or Event of Loss, or a portion thereof, in productive assets of
a kind then used or usable in the business of such Borrower, within one hundred
eighty (180) days after the date such Net Proceeds are received or enters into a
binding commitment thereof within said one hundred eighty (180) day period and
subsequently makes such reinvestment. Pending such reinvestment, the Net
Proceeds shall either (i) be delivered to the Agent, for distribution to the
Banks,

37



--------------------------------------------------------------------------------



 



as a prepayment of the Revolving Loans, but not as a permanent reduction of the
Revolving Loan Commitment or (ii) be retained by such Borrower and deposited in
a deposit account of the Borrower for which the Agent shall have received a
deposit account control agreement, in form and substance reasonably satisfactory
to, or previously approved by, the Agent, executed by such Borrower, the Agent
and the financial institution at which such deposit account is maintained, and
over which deposit account the Agent has “control” under and as defined in the
UCC, and such Net Proceeds shall remain on deposit therein until such
reinvestment or otherwise applied as a prepayment to the Obligations.

     (c) Issuance of Securities. Within three (3) Business Days of the receipt
by a Borrower or a Subsidiary of the Net Issuance Proceeds of the issuance of
debt securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder and (ii) Excluded
Issuances), the Borrower shall deliver, or cause to be delivered, to the Agent
an amount equal to such Net Issuance Proceeds, for application to the Loans in
accordance with subsection 2.8(e).

     (d) Excess Cash Flow. Within three (3) Business Days after the annual
financial statements are required to be delivered pursuant to subsection 5.1(a)
hereof, commencing with the fiscal year ending December 31, 2005, the Borrowers’
Agent shall deliver to the Agent a written calculation of Excess Cash Flow of
the Borrowers for such year and certified as correct on behalf of the Borrowers
by a Responsible Officer of the Company and concurrently therewith shall deliver
to the Agent, for distribution to the Banks, (i) if the Total Leverage Ratio,
determined as of the last day of such fiscal year is equal to or greater than
2.00 to 1.00, an amount equal to (A) seventy-five percent (75%) of such Excess
Cash Flow less (B) all optional prepayments of the Term Loans, or the Term Loans
(Foreign Currency) or Revolving Loans (where such prepayment is accompanied by a
permanent reduction of the Revolving Commitment Amounts) made during such
period, or (ii) if such Total Leverage Ratio, determined as of the last day of
such fiscal year, is less than 2.00 to 1.00, an amount equal to (A) fifty
percent (50%) of such Excess Cash Flow less (B) all optional prepayments of the
Term Loans, or the Term Loans (Foreign Currency) or Revolving Loans (where such
prepayment is accompanied by a permanent reduction of the Revolving Commitment
Amounts) made during such period, in either such case, for application to the
Loans in accordance with the provisions of subsection 2.8(e) hereof.

     (e) Mandatory Prepayment Provisions. If at any time a prepayment occurs,
the Borrowers shall immediately pay to the Agent for any prepayment fee payable
under Section 2.24. Any such payments shall be applied first, ratably to the
Term Loans and the Term Loans (Foreign Currency), and second, to any outstanding
Revolving Loans (without any redirection to the Revolving Commitments) All
prepayments applied to the Term Loans and Term Loans (Foreign Currency) shall be
applied ratably to the remaining scheduled principal payments on the applicable
Loans. To the extent any portion of such prepayment would be applied to
outstanding Eurocurrency Rate Advances and no Default or Event of Default has
occurred and is continuing, such portion shall be deposited in the Holding
Account and withdrawn for application to such Eurocurrency Rate Advances at the
end of the then-current Interest Periods applicable

38



--------------------------------------------------------------------------------



 



thereto (or earlier, upon and at any time after the occurrence and continuance
of a Default or an Event of Default).

     (f) Other Mandatory Prepayments. If at any time Total Revolving
Outstandings exceed the Aggregate Revolving Commitment Amounts (other than as a
result of currency fluctuations), the Borrowers shall immediately repay to the
Agent for the account of the Banks the amount of such excess. Any such payments
shall be applied to the Swingline Loans and Revolving Loans first against Prime
Rate Advances and Prime Rate Advances and then to Eurocurrency Rate Advances in
order starting with the Eurocurrency Rate Advances having the shortest time to
the end of the applicable Interest Period. If, after payment of all outstanding
Advances, the Total Revolving Outstandings still exceed the Aggregate Revolving
Commitment Amounts, the remaining amount paid by the Borrowers shall be placed
in the Holding Account.

     (g) Optional Prepayments. The Borrowers may prepay Prime Rate Advances, in
whole or in part, at any time, without premium or penalty. Any such prepayment
must be accompanied by accrued and unpaid interest on the amount prepaid. Each
partial prepayment shall be in an aggregate amount for all the Banks of
$1,000,000.00 (or, as to Foreign Currency Advances, £500,000) or an integral
multiple of $100,000 (or, as to Foreign Currency Advances, £50,000) in excess
thereof. Except upon an acceleration following an Event of Default or upon
termination of the Revolving Commitments in whole, the Borrowers may pay
Eurocurrency Rate Advances to which an Interest Period applies only on the last
day of the Interest Period applicable thereto unless the Borrowers pay the Agent
for the benefit of the Banks the amounts specified in Section 2.24 below.
Amounts paid (unless following an acceleration or upon termination of the
Revolving Commitments in whole) or prepaid on Revolving Loans under this
paragraph may be reborrowed upon the terms and subject to the conditions and
limitations of this Agreement. Amounts prepaid on the Term Loans or Term Loans
(Foreign Currency) may not be reborrowed. Amounts paid or prepaid on the
Revolving Loans under this Section 2.8 shall be for the account of each Bank in
proportion to its share of outstanding Revolving Loans. Amounts paid or prepaid
on the Term Loans (Foreign Currency) under this paragraph shall be for the
account of each Bank in proportion to its share of outstanding Term Loans
(Foreign Currency).

Part B — Terms of the Letter of Credit Facility

     Section 2.9 Letters of Credit. Upon the terms and subject to the conditions
of this Agreement, (a) the Existing Letters of Credit shall be deemed to be
Letters of Credit issued under this Agreement and (b) the Letter of Credit Bank
agrees to issue additional Letters of Credit for the account of the Company and
the Subsidiary Borrowers from time to time between the Closing Date and the
Termination Date in such amounts in U.S. Dollars or Foreign Currency as the
Borrowers’ Agent shall request up to an aggregate amount at any time outstanding
not exceeding the Aggregate Revolving Commitment Amounts; provided that no
Letter of Credit will be issued in any amount which, after giving effect to such
issuance, would cause Total Revolving Outstandings to exceed the lesser of
(a) the Aggregate Revolving Commitment Amounts, or (b) the Borrowing Base;
provided further that no Letter of Credit denominated in Foreign Currency will
be issued in an amount which, after giving effect to such issuance, would

39



--------------------------------------------------------------------------------



 



cause the Total Revolving Outstandings (Foreign Currency) to exceed the Foreign
Currency Sublimit. Notwithstanding anything to the contrary, until a Foreign
Currency Addendum becomes effective, no Letter of Credit Bank shall have any
obligation to issue Letters of Credit in Foreign Currency, except for the
Letters of Credit denominated in Foreign Currency issued on the Closing Date and
listed in Schedule 2.9 hereto.

     Section 2.10 Procedures for Letters of Credit. Each request for a Letter of
Credit shall be made by the Borrowers’ Agent in writing, by telex, facsimile
transmission or electronic conveyance received by the Letter of Credit Bank and
the Agent by 1:00 P.M. (Minneapolis time), on a Business Day which is not less
than one Business Day preceding the requested date of issuance (which shall also
be a Business Day). Each request for a Letter of Credit shall be deemed a
representation by each Subsidiary Borrower and the Company that on the date of
issuance of such Letter of Credit and after giving effect thereto the applicable
conditions specified in Article III have been and will be satisfied. The Letter
of Credit Bank may require that such request be made on such letter of credit
application and reimbursement agreement form as the Letter of Credit Bank may
from time to time specify, along with satisfactory evidence of the authority and
incumbency of the officials of the Borrowers’ Agent making such request. The
Letter of Credit Bank shall promptly notify the Agent and the other Banks of the
receipt of the request and the matters specified therein. On the date of each
issuance of a Letter of Credit, the Letter of Credit Bank shall send notice to
the Agent and the other Banks of such issuance, accompanied by a copy of the
Letter or Letters of Credit so issued.

     Section 2.11 Terms of Letters of Credit.

     (a) Letters of Credit shall be issued in support of obligations of the
Company or the relevant Subsidiary Borrower incurred in the Ordinary Course of
Business. All Letters of Credit must expire not later than the Business Day
preceding the Termination Date. Except as set forth in Section 2.11(b) hereof,
no Letter of Credit may have a term longer than 12 months.

     (b) If the Company or any Subsidiary Borrower so requests, the Agent shall,
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Agent to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Once an Auto-Renewal Letter of
Credit has been issued, the Banks shall be deemed to have authorized (but may
not require) the Agent to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Termination Date; provided, however,
that the Agent shall not permit any such renewal if (A) the Agent has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.9 or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date (1) from the Required Banks stating that the Required
Banks have elected not to permit such renewal or (2) from any Lender

40



--------------------------------------------------------------------------------



 



or the Borrower that one or more of the applicable conditions specified in
Section 3.2 is not then satisfied.

     Section 2.12 Agreement to Repay Letter of Credit Drawings. If the Letter of
Credit Bank has received documents purporting to draw under a Letter of Credit
that the Letter of Credit Bank believes conform to the requirements of the
Letter of Credit, or if the Letter of Credit Bank has decided that it will
comply with the Borrowers’ Agent written or oral request or authorization to pay
a drawing on any Letter of Credit that the Letter of Credit Bank does not
believe conforms to the requirements of the Letter of Credit, it will notify the
Borrowers’ Agent of that fact. The Subsidiary Borrowers and the Company (or, as
to Letters of Credit denominated in Foreign Currency, the Foreign Currency
Borrowers) shall reimburse the Letter of Credit Bank by 9:30 AM (Minneapolis
time) on the day on which such drawing is to be paid in Immediately Available
Funds in an amount equal to the amount of such drawing. Any amount by which the
Subsidiary Borrowers and the Company have failed to reimburse the Letter of
Credit Bank for the full amount of such drawing by 10:00 AM (Minneapolis time)
on the date on which the Letter of Credit Bank in its notice indicated that it
would pay such drawing, until reimbursed by the Subsidiary Borrowers and the
Company from the proceeds of Loans pursuant to Section 2.15 or out of funds
available in the Holding Account, is an “Unpaid Drawing.” For so long as any
Unpaid Drawing is outstanding, it shall bear interest at a floating rate per
annum equal to the sum of (a) as to Letters of Credit denominated in U.S.
Dollars, the Prime Rate plus the Applicable Margin for Prime Rate Advances plus
two percent (2.00%) or (b) as to Letters of Credit denominated in Foreign
Currency, the Eurocurrency Rate for an Interest Period of one day, plus the
Applicable Margin for Eurocurrency Rate Advances plus two percent (2.00%).

     Section 2.13 Obligations Absolute. The obligation of the Subsidiary
Borrowers and the Company under Section 2.12 to repay the Letter of Credit Bank
for any amount drawn on any Letter of Credit and to repay the Banks for any
Revolving Loans made under Section 2.15 to cover Unpaid Drawings shall be
absolute, unconditional and irrevocable, shall continue for so long as any
Letter of Credit is outstanding notwithstanding any termination of this
Agreement, and shall be paid strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including without limitation the
following circumstances:

     (a) Any lack of validity or enforceability of any Letter of Credit;

     (b) The existence of any claim, setoff, defense or other right which any
Borrower may have or claim at any time against any beneficiary, transferee or
holder of any Letter of Credit (or any Person for whom any such beneficiary,
transferee or holder may be acting), the Letter of Credit Bank or any Bank or
any other Person, whether in connection with a Letter of Credit, this Agreement,
the transactions contemplated hereby, or any unrelated transaction; or

     (c) Any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever.

41



--------------------------------------------------------------------------------



 



Neither the Letter of Credit Bank nor any Bank nor officers, directors or
employees of any thereof shall be liable or responsible for, and the obligations
of the Borrowers to the Letter of Credit Bank and the Banks shall not be
impaired by:

     (i) The use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary, transferee or holder thereof in connection
therewith;

     (ii) The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should, in fact,
prove to be in any or all respects invalid, insufficient, fraudulent or forged;

     (iii) The acceptance by the Letter of Credit Bank of documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; or

     (iv) Any other action of the Letter of Credit Bank in making or failing to
make payment under any Letter of Credit if in good faith and in conformity with
U.S. or foreign laws, regulations or customs applicable thereto.

Notwithstanding the foregoing, the Letter of Credit Bank shall be liable to the
Subsidiary Borrowers and the Company, to the extent, but only to the extent, of
any direct, as opposed to consequential, damages suffered by the Subsidiary
Borrowers and the Company which the Borrowers and the Company prove were caused
by the Letter of Credit Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms thereof.

Part C — General

     Section 2.14 Optional Reduction of Revolving Commitment Amounts or
Termination of Revolving Commitments. The Borrowers may, at any time, upon not
less than three Business Days prior written notice from the Borrowers’ Agent to
the Agent, reduce the Revolving Commitment Amounts, ratably, with any such
reduction in a minimum aggregate amount for all the Banks of $1,000,000, or, if
more, in an integral multiple of $1,000,000; provided, however, that the
Borrowers may not at any time reduce the Aggregate Revolving Commitment Amounts
below the Total Revolving Outstandings. The Borrowers’ Agent may, at any time
when there are no Letters of Credit outstanding, upon not less than 20 Business
Days prior written notice from the Borrowers’ Agent to the Agent, terminate the
Revolving Commitments in their entirety. Upon termination of the Revolving
Commitments pursuant to this Section, the Borrowers shall pay to the Agent for
the account of the Banks the full amount of all outstanding Advances, all
accrued and unpaid interest thereon, all unpaid Revolving Commitment Fees
accrued to the date of such termination, any indemnities payable with respect to
Advances pursuant to Section 2.24 and all other unpaid Obligations of the
Borrowers to the Agent and the Banks hereunder.

     Section 2.15 Loans to Cover Unpaid Drawings. Whenever any Unpaid Drawing
exists for which there are not then funds in the Holding Account to cover the
same, the Agent shall give the other Banks notice to that effect, specifying the
amount thereof, in which event each Bank is authorized (and each Borrower does
here so authorize each Bank) to, and shall, make a

42



--------------------------------------------------------------------------------



 



Revolving Loan (which Loan (a) shall be made as a Prime Rate Advance, in the
case of an Unpaid Drawing on a Letter of Credit denominated in U.S. Dollars and
(b) shall be made as a Eurocurrency Rate Advance having an initial Interest
Period of one day (and not of one, three or six months), in the case of an
Unpaid Drawing on a Letter of Credit denominated in Foreign Currency) to the
relevant Borrowers in an amount equal to such Bank’s Revolving Percentage of the
amount of the Unpaid Drawing. The Agent shall notify each Bank by 11:00 A.M.
(Minneapolis time) on the date such Unpaid Drawing occurs of the amount of the
Revolving Loan to be made by such Bank. Notices received after such time shall
be deemed to have been received on the next Business Day. Each Bank shall then
make such Revolving Loan (regardless of noncompliance with the applicable
conditions precedent specified in Article III hereof and regardless of whether
an Event of Default then exists) and each Bank shall provide the Agent with the
proceeds of such Revolving Loan in Immediately Available Funds at the office of
the Agent, not later than 2:00 P.M. (Minneapolis time) on the day on which such
Bank received such notice (or, in the case of notices received after 11:00 A.M.
(Minneapolis time) is deemed to have received such notice). The Agent shall
apply the proceeds of such Revolving Loans directly to reimburse the Letter of
Credit Bank for such Unpaid Drawing. If any portion of any such amount paid to
the Agent or the Letter of Credit Bank should be recovered by or on behalf of a
Borrower from the Agent or the Letter of Credit Bank in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared between and among the Banks in the manner
contemplated by Section 8.10 hereof. If at the time the Banks make funds
available to the Agent pursuant to the provisions of this Section, the
applicable conditions precedent specified in Article III shall not have been
satisfied, the relevant Borrowers shall pay to the Agent for the account of the
Banks interest on the funds so advanced at a floating rate per annum equal to
the sum of the Prime Rate (or, in the case of a Letter of Credit denominated in
a Foreign Currency, such rate reasonably determined by the Agent) plus the
Applicable Margin for Prime Rate Advances plus two percent (2.00%). If for any
reason any Bank is unable to make a Revolving Loan to a Borrower to reimburse
the Letter of Credit Bank for an Unpaid Drawing, then such Bank shall
immediately purchase from the Letter of Credit Bank a risk participation in such
Unpaid Drawing, at par, in an amount equal to such Bank’s Revolving Percentage
of the Unpaid Drawing.

     Section 2.16 Fees.

     (a) Revolving Commitment Fee. The Borrowers shall pay to the Agent for the
account of each Bank (other than any Defaulting Bank) fees (the “Revolving
Commitment Fees”) in an amount determined by applying the Applicable Commitment
Fee Percentage to the average daily Unused Revolving Commitment of such Bank
during each calendar quarter during the period from the Closing Date to the
Termination Date. Such Revolving Commitment Fees are payable in arrears
quarterly on the last day of each quarter and on the Termination Date.

     (b) Agent’s Fees. On or before the Closing Date, the Borrowers will pay the
Agent and the Syndication Agent the fees set forth in the separate Fee Letter
dated the date hereof between the Agent and the Borrowers.

     (c) Letter of Credit Fees. For each Letter of Credit issued, the Borrowers
shall pay to the Agent for the account of the Banks, a fee (a “Letter of Credit
Fee”) in an

43



--------------------------------------------------------------------------------



 



amount determined by applying a per annum rate of equal to the Applicable Margin
for Eurocurrency Rate Advances to the original face amount of the Letter of
Credit for the period from the date of issuance to the scheduled expiration date
of such Letter of Credit is no longer outstanding, provided that any Letter of
Credit fees that accrued or were paid during the period prior to the Closing
Date in connection with the Existing Letters of Credit shall not be
recalculated, redistributed or reallocated by the Agent or the relevant Letter
of Credit Bank. Such Letter of Credit Fees are payable quarterly in arrears on
the last day of each quarter and on the Termination Date. In addition to the
Letter of Credit Fee, the Borrowers shall pay to the Agent a fronting fee of
0.125% on the date of issuance of each Letter of Credit plus other customary
fees payable to the Agent and to the Letter of Credit Bank, on demand, all
issuance, amendment, drawing and other fees regularly charged by the Letter of
Credit Bank to its letter of credit customers and all out-of-pocket expenses
incurred by the Letter of Credit Bank in connection with the issuance,
amendment, administration or payment of any Letter of Credit.

     Section 2.17 Computation. Revolving Commitment Fees and Letter of Credit
Fees and interest on Revolving Loans and Term Loans and Term Loans (Foreign
Currency) shall be computed on the basis of actual days elapsed and a year of
360 days, with the exception of interest based on the Prime Rate, which shall be
computed based on the actual number of days elapsed per 365 (366) day year.

     Section 2.18 Payments. Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under this
Agreement payable to the Agent or the Banks shall be made without setoff or
counterclaim in Immediately Available Funds not later than 2:00 P.M.
(Minneapolis time, or, as to Foreign Currency Advances, local time of the
Foreign Currency Funding Agent) on the dates called for under this Agreement and
the Notes to the Agent at its main office. Funds received after such time shall
be deemed to have been received on the next Business Day. The Agent will
promptly distribute in like funds to each Bank its ratable share of each such
payment of principal, interest and fees received by the Agent for the account of
the Banks. Whenever any payment to be made hereunder or on the Notes shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time, in the case
of a payment of principal, shall be included in the computation of any interest
on such principal payment; provided, however, that if such extension would cause
payment of interest on or principal of a Eurocurrency Rate Advance to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

     Section 2.19 Use of Loan Proceeds. The proceeds of the Term Loans and Term
Loans (Foreign Currency) shall be used to refinance existing Indebtedness of the
Borrowers and to fund certain fees and expenses associated with the closing of
the Loan Documents, the Merger and the IPO. The proceeds of the Revolving Loans
shall be used for the Borrowers’ general business purposes in a manner not in
conflict with any of the Borrowers’ covenants in this Agreement. The proceeds of
the initial Loans shall be funded in accordance with the statement of sources
and uses of funds prepared by the Borrowers’ Agent and attached hereto as
Schedule 2.19 and wire transfer instructions furnished by the Borrowers’ Agent
to the Agent in connection therewith.

44



--------------------------------------------------------------------------------



 



     Section 2.20 Interest Rate Not Ascertainable, Etc. If, on or prior to the
date for determining the Adjusted Eurocurrency Rate in respect of the Interest
Period for any Eurocurrency Rate Advance, any Bank determines (which
determination shall be conclusive and binding, absent error) that:

     (a) deposits in U.S. Dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or

     (b) the Adjusted Eurocurrency Rate will not adequately and fairly reflect
the cost to such Bank of funding or maintaining Eurocurrency Rate Advances for
such Interest Period,

such Bank shall forthwith give notice to the Borrowers’ Agent and the other
Banks of such determination, whereupon the obligation of such Bank to make or
continue, or to convert any Advances to Eurocurrency Rate Advances shall be
suspended until such Bank notifies the Borrowers’ Agent and the Agent that the
circumstances giving rise to such suspension no longer exist. While any such
suspension continues, all further Advances by such Bank shall be made with an
interest rate option to which such suspension does not apply. No such suspension
shall affect the interest rate then in effect during the applicable Interest
Period for any Eurocurrency Rate Advance outstanding at the time such suspension
is imposed.

     Section 2.21 Increased Cost. If any Regulatory Change:

     (a) shall subject any Bank (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its Eurocurrency Rate Advances or its Notes
or its obligation to make Eurocurrency Rate Advances or shall change the basis
of taxation of payment to any Bank (or its Applicable Lending Office) of the
principal of or interest on its Eurocurrency Rate Advances or any other amounts
due under this Agreement in respect of its Eurocurrency Rate Advances or its
obligation to make Eurocurrency Rate Advances (except for changes in the rate of
tax on the overall net income of such Bank or its Applicable Lending Office
imposed by the jurisdiction in which such Bank’s principal office or Applicable
Lending Office is located); or

     (b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board or the Bank of England or other applicable Governmental Authority,
but excluding with respect to any Eurocurrency Rate Advance any such requirement
to the extent included in calculating the applicable Adjusted Eurocurrency Rate)
against assets of, deposits with or for the account of, or credit extended by,
any Bank’s Applicable Lending Office or against Letters of Credit issued by the
Agent or shall impose on any Bank (or its Applicable Lending Office) or on the
United States market for certificates of deposit or the interbank Eurocurrency
market any other condition affecting its Eurocurrency Rate Advances, its Notes
or its obligation to make Eurocurrency Rate Advances or affecting any Letter of
Credit;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Eurocurrency Rate
Advance or issuing or

45



--------------------------------------------------------------------------------



 



maintaining any Letter of Credit, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
or under its Notes, then, within 30 days after demand by such Bank (with a copy
to the Agent), the Borrowers shall pay to such Bank such additional amount or
amounts as will compensate such Bank for such increased cost or reduction. Each
Bank will promptly notify the Borrowers’ Agent and the Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Bank to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. Any demand by any Bank for compensation
under this Section shall be accompanied by a certificate prepared by such Bank,
setting forth the additional amount or amounts to be paid to it hereunder and
stating in reasonable detail the basis for the charge and the method of
computation. Each such certificate shall be conclusive in the absence of error.
In determining such amount, any Bank may use any reasonable averaging and
attribution methods. Failure on the part of any Bank to demand compensation for
any increased costs or reduction in amounts received or receivable with respect
to any Interest Period shall not constitute a waiver of such Bank’s rights to
demand compensation for any increased costs or reduction in amounts received or
receivable in any subsequent Interest Period.

     Section 2.22 Illegality. If any Regulatory Change shall make it unlawful or
impossible for any Bank to make, maintain or fund any Eurocurrency Rate Advances
or Foreign Currency Advances, such Bank shall notify the Borrowers’ Agent and
the Agent, whereupon the obligation of such Bank to make or continue, or to
convert any Advances to Eurocurrency Rate Advances or Foreign Currency Advances
shall be suspended until such Bank notifies the Borrowers’ Agent and the Agent
that the circumstances giving rise to such suspension no longer exist. Before
giving any such notice, such Bank shall designate a different Applicable Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank determines that it may not lawfully continue to maintain any
Eurocurrency Rate Advances to the end of the applicable Interest Periods, all of
the affected Advances shall be automatically converted to Prime Rate Advances as
of the date of such Bank’s notice, and upon such conversion the Borrowers shall
indemnify such Bank in accordance with Section 2.24.

     Section 2.23 Capital Adequacy. In the event that any Regulatory Change
reduces or shall have the effect of reducing the rate of return on any Bank’s
capital or the capital of its parent corporation (by an amount such Bank deems
material) as a consequence of its Commitments and/or its Loans and/or any
Letters of Credit or any Bank’s obligations to make Advances to cover Letters of
Credit to a level below that which such Bank or its parent corporation could
have achieved but for such Regulatory Change (taking into account such Bank’s
policies and the policies of its parent corporation with respect to capital
adequacy), then the Borrowers shall, within 30 days after written notice and
demand from such Bank to the Borrowers’ Agent (with a copy to the Agent), pay to
such Bank additional amounts sufficient to compensate such Bank or its parent
corporation for such reduction. Any demand by any Bank for compensation pursuant
to this Section shall be accompanied by a certificate prepared by such Bank
stating in reasonable detail the basis for such compensation and the method of
computation. Any determination by such Bank under this Section and any
certificate as to the

46



--------------------------------------------------------------------------------



 



amount of such reduction given to the Borrowers’ Agent by such Bank shall be
final, conclusive and binding for all purposes, absent manifest error.

     Section 2.24 Funding Losses; Eurocurrency Rate Advances. The Borrowers
shall compensate each Bank, upon its written request to the Borrowers’ Agent,
for all losses, expenses and liabilities (including any interest paid by such
Bank to lenders of funds borrowed by it to make or carry Eurocurrency Rate
Advances to the extent not recovered by such Bank in connection with the
re-employment of such funds and including loss of anticipated profits) which
such Bank may sustain: (i) if for any reason, other than a default by such Bank,
a funding of a Eurocurrency Rate Advance does not occur on the date specified
therefor in the Borrowers’ Agent’s request or notice as to such Advance, or
(ii) if, for whatever reason (including, but not limited to, acceleration of the
maturity of Advances following an Event of Default), any repayment of a
Eurocurrency Rate Advance or a conversion occurs on any day other than the last
day of the Interest Period applicable thereto. Any demand by any Bank for
compensation pursuant to this Section shall be accompanied by a certificate
prepared by such Bank stating in reasonable detail the basis for such
compensation and the method of computation. A Bank’s request for compensation
and any certificate delivered in connection therewith shall set forth the basis
for the amount requested and shall be final, conclusive and binding, absent
error.

     Section 2.25 Discretion of Banks as to Manner of Funding. Each Bank shall
be entitled to fund and maintain its funding of Eurocurrency Rate Advances in
any manner it may elect, it being understood, however, that for the purposes of
this Agreement all determinations hereunder (including, but not limited to,
determinations under Section 2.24) shall be made as if such Bank had actually
funded and maintained each Eurocurrency Rate Advances during the Interest Period
for such Eurocurrency Rate Advance through the issuance of its certificates of
deposit, or the purchase of deposits, having a maturity corresponding to the
last day of the Interest Period and bearing an interest rate equal to the
Eurocurrency Rate or other applicable interest rate for such Interest Period.

     Section 2.26 Replacement of Certain Banks. If any Bank shall become and
remain (a) a Defaulting Bank or unable to maintain a Eurocurrency Rate Advance
or (b) affected by any of the changes or events described in Sections 2.21,
2.22, 2.23 or 2.24 (any such Bank hereinafter referred to as a “Replaced Bank”)
and shall give notice to the Borrowers for any increased cost or amounts of its
inability to provide Eurocurrency Rate Advances thereunder, the Borrowers may,
so long as no Event of Default has occurred and is continuing, upon at least
five (5) Business Days’ notice to the Agent and such Replaced Bank by the
Borrowers’ Agent, designate a replacement lender (a “Replacement Bank”)
acceptable to the Agent, to which such Replaced Bank shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
Borrowers and the Replaced Bank) of all amounts due and owing to such Replaced
Bank under Sections 2.21, 2.23 or 2.24, assign all (but not less than all) of
its rights, obligations, Loans, Revolving Loan Commitment, Term Loan Commitment
and Term Loan Commitment (Foreign Currency) pursuant to an Assignment and
Assumption Agreement in the form of Exhibit 9.6; provided, that all amounts owed
to such Replaced Bank by the Borrowers (except liabilities which by the terms
hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment. Upon any
assignment by any Bank pursuant to this Section becoming effective, the
Replacement Bank shall thereupon be deemed to be a “Bank” for all purposes of
this Agreement and such Replaced Bank shall

47



--------------------------------------------------------------------------------



 



thereupon cease to be a “Bank” for all purposes of this Agreement and shall have
no further rights or obligations hereunder (other than pursuant to
Sections 2.21, 2.22, 2.23 or 2.24 while such Replaced Bank was a Bank).

     Section 2.27 Taxes.

     (a) Any and all payments by the Borrowers hereunder or under the Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges of withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Agent, taxes imposed on its overall net income and franchise taxes imposed on it
in lieu of net income taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”).

     (b) The Borrowers agree to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).

     (c) The Borrowers shall indemnify each Bank and the Agent for the full
amount of Taxes or Other Taxes imposed on or paid by such Bank or the Agent and
any penalties, interest and expenses with respect thereto. Payments on this
indemnification shall be made within 30 days from the date such Bank or the
Agent makes written demand therefor.

     (d) Within 30 days after the date of any payment of Taxes, the Borrowers
shall furnish to the Agent, at its address referred to on the signature page
hereof a certified copy of a receipt evidencing payment thereof. In the case of
any payment hereunder or under the Notes by or on behalf of the Borrowers
through an account or branch outside the United States or by or on behalf of the
Borrowers by a payor that is not a United States person, if the Borrowers
determine that no Taxes are payable in respect thereof, the Borrowers shall
furnish or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

     (e) Each Bank, as of the date it becomes a party hereto, represents to the
Borrowers and the Agent that it is either (i) a corporation organized under the
laws of the United States or any State thereof or (ii) is entitled to complete
exemption from United States withholding tax imposed on or with respect to any
payments, including fees, to be made pursuant to this Agreement (x) under an
applicable provision of a tax convention to which the United States is a party
or (y) because it is acting through a branch, agency or office in the United
States and any payment to be received by it hereunder is effectively connected
with a trade or business in the United States. Each Bank that is not a United

48



--------------------------------------------------------------------------------



 



States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrowers’ Agent and the Agent, on or before the day on which such
Bank becomes a Bank, a duly completed and signed copy of either Form W-8BEN or
Form W-8ECI of the United States Internal Revenue Service. Form W-8BEN shall
include the Foreign Bank’s United States taxpayer identification number if
required under the current regulations to claim exemption from withholding
pursuant to a tax convention. Thereafter and from time to time, each such Bank
shall submit to the Borrowers’ Agent and the Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
Forms as shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) reasonably requested by the Borrowers’ Agent or the
Agent and (ii) required and permitted under then-current United States law or
regulations to avoid United States withholding taxes on payments in respect of
all payments to be received by such Bank hereunder. Upon the request of the
Borrowers’ Agent or the Agent, each Bank that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrowers’ Agent and the Agent a certificate on Internal Revenue Service Form
W-9 or such substitute form as is reasonably satisfactory to the Borrowers’
Agent and the Agent to the effect that it is such a United States person.

     (f) If any Borrower shall be required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of any jurisdiction (“Withholding
Taxes”) from any payments to a Bank pursuant to any Loan Document in respect of
the Obligations payable to such Bank then or thereafter outstanding, such
Borrower shall make such withholdings or deductions and pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable law.

     (g) Each Bank holding a Loan to a Foreign Currency Borrower represents to
the Borrowers and the Agent that, in the case of a Bank which is a Bank on the
Closing Date and, in the case of a Bank which becomes a Bank after the Closing
Date, on the date it becomes a Bank it is:

     (A) either:

     (i) not resident in the United Kingdom for United Kingdom tax purposes and
is entitled to receive any payments under this Agreement without any withholding
or deduction for or on account of Taxes under a double taxation agreement in
force on the date when a payment falls due (subject to the completion of any
necessary procedural formalities which the Bank will use its best efforts to
complete); or

     (ii) a “bank” as defined in section 349 of the Income and Corporation Taxes
Act 1988 in Section 840A of that same Act and resident in the United Kingdom and
is within the charge to United Kingdom corporation tax as respects any payment
of interest paid under this Agreement;

49



--------------------------------------------------------------------------------



 



and

     (B) beneficially entitled to the principal and interest payable by the
Borrowers to it under this Agreement, and shall forthwith notify the Borrower
Agent and the Agent if either representation ceases to be correct.

Each Bank that is not funding its Foreign Currency Advance out of an Applicable
Lending Office in the United Kingdom shall promptly submit a duly completed
Form FD13 double tax treaty form to the U.S. Internal Revenue Service (or the
comparable form for its jurisdiction to its jurisdiction’s tax authorities)
seeking exemption from United Kingdom tax on interest payable under the Loan
Documents by any Foreign Currency Borrower. If such exemption is refused or
otherwise is not obtained by the relevant Bank within 120 days of request
therefor by Borrowers’ Agent, no Foreign Currency Borrower has any obligation to
such Bank under Section 2.27(c) of this Agreement with respect to the Taxes that
are the subject to such failed exemption.

ARTICLE III

CONDITIONS PRECEDENT

     Section 3.1 Conditions of Initial Transaction. The making of the Term Loans
and the Term Loans (Foreign Currency) and the initial Revolving Loans and any
Swingline Loans and the issuance of the initial Letter of Credit shall be
subject to the prior or simultaneous fulfillment of the following conditions:

     (a) Events. The following events shall have occurred to the satisfaction of
the Agent and the Syndication Agent:

     (i) the Merger shall have been consummated;

     (ii) the IPO shall have been concluded, with net proceeds to the Company of
not less than $35,000,000;

     (iii) the legal structure of the Company, the Borrowers and any
Subsidiaries shall be satisfactorily organized;

     (iv) the due diligence of the Banks shall have been concluded; and

     (v) after giving effect to the initial Revolving Loans, there shall be a
minimum availability under the Borrowing Base of not less than $5,000,000.

     (b) Documents. The Agent shall have received the following in sufficient
counterparts (except for the Notes) for each Bank:

     (i) A Revolving Note and a Term Note and a Term Note (Foreign Currency)
drawn to the order of each Bank executed by a duly authorized officer (or
officers) of the Borrowers and dated the Closing Date.

50



--------------------------------------------------------------------------------



 



     (ii) The Security Documents duly executed by the respective parties
thereto.

     (iii) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of each Borrower dated as of the Closing Date and
certifying as to the following:

     (A) A true and accurate copy of the corporate resolutions f(or the
equivalent) of such Borrower authorizing the execution, delivery and performance
of the Loan Documents to which the Borrower is a party contemplated hereby and
thereby;

     (B) The incumbency, names, titles and signatures of the officers of such
Borrower authorized to execute the Loan Documents to which such Borrower is a
party and to request Advances;

     (C) A true and accurate copy of the certificate of incorporation (or the
equivalent) of such Borrower with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of its incorporation as of
a date not more than five days prior to the Closing Date; and

     (D) A true and accurate copy of the bylaws (or other constitutive
documents) for such Borrower.

     (iv) Audited financial statements of the Company for the fiscal years
ending December, 2001 through December, 2003, unaudited financial statements for
the Company for the months from December, 2003 through June, 2004 and management
letters from the Company’s auditors for the fiscal years ending December, 2001
through December, 2003.

     (v) Evidence that the Total Leverage Ratio as of the Closing Date is not
more than 2.75.

     (vi) Evidence that the Company and EBITDA for the 12 months prior to the
Closing Date of not less than $35,000,000.

     (vii) Evidence that the initial Loans will be used to retire certain
existing Indebtedness of the Borrowers.

     (viii) A certificate of good standing for each Borrower in the jurisdiction
of its incorporation certified by the appropriate governmental official which
shall be reasonably prior to the Closing Date, together with any other
information required by the USA Patriot Act.

     (ix) Such corporate, partnership and other organizational documents and
certificates as the Agent may request with respect to the due organization,

51



--------------------------------------------------------------------------------



 



good standing, power and authority of any Related Person and incumbency of
officers, partners or other officials thereof.

     (x) A certificate dated the Closing Date of the chief executive officer or
chief financial officer of each Borrower certifying as to the matters set forth
in Sections 3.2 (a) and 3.2 (b) below and to the effect that the Company
individually, and together with all its Subsidiaries on a consolidated basis, is
Solvent.

     (xi) The initial Borrowing Base Certificate required under Section 5.2
executed by the Chief Financial Officer of the Borrowers’ Agent.

     (xii) Financing statements for each Borrower executed by a duly authorized
officer (or officers) as required by the Agent.

     (xiii) ACORD 27 certificates of insurance with respect to each of the
businesses and real properties of the Borrowers and their Subsidiaries in such
amounts and with such carriers as shall be reasonably acceptable to the Agent.

     (c) Opinions. The Borrowers and each Related Person shall have requested
their counsel, to prepare a written opinion, addressed to the Banks and dated
the Closing Date, covering the matters set forth in Exhibit 3.1(A), and such
opinion shall have been delivered to the Agent in sufficient counterparts for
each Bank.

     (d) Security Documents. All Security Documents (or financing statements
with respect thereto) shall have been appropriately filed or recorded to the
satisfaction of the Agent; any pledged collateral shall have been duly delivered
to the Agent; any title insurance required by the Agent (with endorsements
required by the Agent) shall have been obtained and be satisfactory to the
Agent; and the priority and perfection of the Liens created by the Security
Documents shall have been established to the satisfaction of the Agent and its
counsel.

     (e) Other Matters. All corporate and legal proceedings relating to the
Borrowers and the Related Persons and all instruments and agreements in
connection with the transactions contemplated by this Agreement shall be
satisfactory in scope, form and substance to the Agent, the Banks and the
Agent’s special counsel, and the Agent shall have received all information and
copies of all documents, including records of corporate proceedings, as any Bank
or such special counsel may reasonably have requested in connection therewith,
such documents where appropriate to be certified by proper corporate or
governmental authorities.

     (f) Fees and Expenses. The Agent shall have received for itself and for the
account of the Banks all fees and other amounts due and payable by the Borrowers
on or prior to the Closing Date, including the reasonable fees and expenses of
counsel payable pursuant to Section 9.2.

     Section 3.2 Conditions Precedent to all Loans and Letters of Credit. The
obligation of the Banks to make any Loans hereunder (including the Term Loans
and the Term Loans (Foreign Currency) and the initial Revolving Loans) and of
the Agent to issue each Letter of Credit

52



--------------------------------------------------------------------------------



 



(including the initial Letter of Credit) and of U.S. Bank to make Swingline
Loans shall be subject to the fulfillment of the following conditions:

     (a) Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct in all material respects on
and as of the Closing Date and on the date of each Revolving Loan or Swingline
Loan or on the date of issuance of each Letter of Credit, with the same force
and effect as if made on such date except to the extent such representations and
warranties relate to a prior date.

     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Revolving Loan or
Swingline Loan or the date of issuance of each Letter of Credit or will exist
after giving effect to the Loans made on such date or the Letter of Credit so
issued.

     (c) Notices and Requests. The Agent shall have received the Borrowers’
Agent’s request for such Loans as required under Section 2.2 or its application
for such Letters of Credit specified under Section 2.9.

     Section 3.3 Initial Advance to Each New Subsidiary Borrower. The Banks
shall not be required to make any Advance hereunder, or issue any Letter of
Credit, in each case, to or with respect to any Subsidiary Borrower added after
the Closing Date unless the Company or such Subsidiary Borrower has furnished or
caused to be furnished to the Agent with sufficient copies for the Banks:

     (a) The Assumption Letter executed and delivered by such Subsidiary
Borrower and containing the written consent of the Company thereon, in form and
substance satisfactory to the Agent;

     (b) [Reserved]

     (c) Copies of the articles or certificate of incorporation (or the
equivalent thereof) of such Subsidiary Borrower, together with all amendments,
and a certificate of good standing (or the equivalent thereof), each certified
by the appropriate governmental officer in its jurisdiction of organization, as
well as any other information required by the USA PATRIOT Act, as determined by
the Agent;

     (d) Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of such Subsidiary Borrower, of its by-laws (or the
equivalent thereof) and of its Board of Directors’ (or the equivalent thereof)
resolutions and of resolutions or actions of any other body authorizing the
execution of the Assumption Letter and the other Loan Documents to which such
Subsidiary Borrower is a party;

     (e) An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of such Subsidiary Borrower, which shall
identify by name and title and bear the signature of the officers of such
Subsidiary Borrower authorized to sign the Assumption Letter and the other Loan
Document to which such Subsidiary Borrower is a party, upon which certificate
the Agent and the Banks shall be entitled to rely until informed of any change
in writing by such Subsidiary Borrower;

53



--------------------------------------------------------------------------------



 



     (f) An opinion of counsel to such Subsidiary Borrower in a form reasonably
acceptable to the Agent and its counsel;

     (g) Notes payable to each of the Banks; and

     (h) Such other instruments, documents or agreements as the Agent may
reasonably request in connection with the addition of such Subsidiary Borrower,
all in form and substance reasonably satisfactory to the Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     The Borrowers represent and warrant to the Agent and each Bank that the
following are, and after giving effect to the Related Transactions will be,
true, correct and complete:

     Section 4.1 Corporate Existence and Power. Each of the Borrowers and its
Subsidiaries:

     (a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, as applicable;

     (b) has the power and authority and all governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver, and perform its obligations under, the Loan
Documents and the Related Agreements to which it is a party;

     (c) is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing, under
the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license;
and

     (d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (a) (solely with respect to Excluded
Subsidiaries), clause (b)(i), clause (c) or clause (d) of this Section 4.1, to
the extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

     Section 4.2 Corporate Authorization; No Contravention.

     (a) The execution, delivery and performance by the Borrowers of this
Agreement, and the Borrowers and their Subsidiaries of any other Loan Document
and Related Agreement to which such Person is party, have been duly authorized
by all necessary action, and do not and will not:

54



--------------------------------------------------------------------------------



 



     (i) contravene the terms of any of that Person’s Organization Documents;

     (ii) conflict with or result in any material breach or contravention of, or
result of the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

     (iii) violate any material Requirement of Law in any material respect.

     (b) Schedule 4.2 sets forth the authorized Equity Interests of each of the
Borrowers and their Subsidiaries, as of the Closing Date, after giving effect to
the IPO. All issued and outstanding Equity Interests of each of the Borrowers
and their Subsidiaries are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens other than Permitted Liens, and
such securities were issued in compliance with all applicable state, federal and
foreign laws concerning the issuance of securities. All of the issued and
outstanding Equity Interests of the Subsidiary Borrowers, the Foreign
Subsidiaries and all of their respective Subsidiaries are owned by the Persons
and in the amounts set forth on Schedule 4.2. Except as set forth on
Schedule 4.2, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any shares of capital stock or other securities
of any such entity, other than those required by applicable law.

     (c) Prior to the Closing Date, the Merger has been consummated and become
effective in accordance with applicable law.

     (d) As of the Closing Date, the IPO has been successfully concluded.

     Section 4.3 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against the Borrowers or
any of their Subsidiaries of this Agreement, any other Loan Document or Related
Agreement except (a) for recordings and filings in connection with the Liens
granted to the Agent under the Security Documents, (b) those obtained or made on
or prior to the Closing Date, (c) those required in connection with the exercise
of remedies under the Loan Documents and (d) in the case of any Related
Agreement, those which, if not obtained or made, could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

     Section 4.4 Binding Effect. This Agreement and each other Loan Document and
Related Agreement to which the Borrowers or any of their Subsidiaries is a party
constitute the legal, valid and binding obligations of the Borrowers and each
Subsidiary which is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by (a) applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability

55



--------------------------------------------------------------------------------



 



or (b) in respect of Foreign Currency Borrowers, due to the time barring of
claims under limitation acts in England, in connection with defenses or set-off
or counterclaim under English law or the possibility that an undertaking to
assume liability for or indemnify a person against non-payment of stamp duty
(such as under Section 9.5) may be void under English law.

     Section 4.5 Litigation. Except as specifically disclosed in Schedule 4.5,
as of the Closing Date, there are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of the Borrowers, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrowers or their Subsidiaries or any of their
respective Properties which:

     (a) purport to affect or pertain to this Agreement, any other Loan Document
or Related Agreement, or any of the transactions contemplated hereby or thereby;
or

     (b) if determined adversely to Borrower or any of the Borrowers’
Subsidiaries, could reasonably be expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

     Section 4.6 No Default. As of the Closing Date, neither the Borrowers nor
any of their Subsidiaries are in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.

     Section 4.7 ERISA Compliance.

     (a) Schedule 4.7 lists all Qualified Plans and Multiemployer Plans. The
Borrower and each of its Subsidiaries is in compliance in all material respects
with all requirements of each Plan, and each Plan complies in all material
respects, and is operated in compliance in all material respects, with all
applicable provisions of law. The Borrower is not aware of any item of
non-compliance which would reasonably be expected to result in the loss of Plan
qualification or tax-exempt status, or give rise to a material excise tax or
other penalty imposed by a Governmental Authority. No material proceeding,
claim, lawsuit and/or investigation is pending concerning any Plan. All required
contributions have been and will be made in accordance with the provisions of
each Qualified Plan and Multiemployer Plan, and with respect to the Borrowers or
any ERISA Affiliate, there are, have been and will be no material Unfunded
Pension Liabilities or Withdrawal Liabilities.

     (b) No ERISA Event has occurred or is expected to occur with respect to any
Qualified Plan, Multiemployer Plan or Plan.

56



--------------------------------------------------------------------------------



 



     (c) Members of the Controlled Group currently comply and have complied in
all material respects with the notice and continuation coverage requirements of
Section 4980B of the Code.

     Section 4.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans
are intended to be and shall be used solely for the purposes set forth in and
permitted by Section 5.10, and are intended to be and shall be used in
compliance with Section 5.10. None of the Borrowers or any of their Subsidiaries
is generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.
Proceeds of the Loans shall not be used for the purpose of purchasing or
carrying Margin Stock.

     Section 4.9 Title to Properties. The Borrowers and each of their
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all real Property, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary in the ordinary conduct of their respective
businesses, subject to Permitted Liens. The Property of the Borrowers and their
Subsidiaries is subject to no Liens, other than Permitted Liens.

     Section 4.10 Taxes. Except as set forth on Schedule 4.10, the Borrowers and
their Subsidiaries have filed all federal and other material tax returns and
reports required to be filed, and have paid all federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently prosecuted and for which adequate reserves have been provided in
accordance with GAAP and the Borrowers have not received written notice of, and
no Responsible Officer of the Borrowers has knowledge of, the recording or
filing of any Lien. There is no proposed tax assessment against the Borrowers or
any of their Subsidiaries which would, if the assessment were made, either
individually or in the aggregate, have a Material Adverse Effect.

     Section 4.11 Financial Condition.

     (a) Each of (i) the audited consolidated balance sheet of the Borrowers and
their Subsidiaries dated December 31, 2003, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrowers and their Subsidiaries dated June 30, 2004 and
the related unaudited consolidated statements of income, shareholders’ equity
and cash flows for the six (6) months then ended:

     (x) were prepared in accordance with GAAP consistently applied throughout
the respective periods covered thereby, except as otherwise expressly noted
therein, subject to, in the case of the unaudited interim financial statements,
normal year-end adjustments and the lack of footnote disclosures; and

     (y) present fairly in all material respects the consolidated financial
condition of the Borrowers and their Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.

57



--------------------------------------------------------------------------------



 



     (b) For the period from June 30, 2004 through the Closing Date, there has
been no Material Adverse Effect.

     (c) the Borrowers and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 6.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 6.9.

     (d) All financial performance projections delivered to the Agent were
prepared by the Company in good faith and are based on assumptions believed by
the Company to be reasonable when made, it being recognized by the Agent and the
Banks, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by said
projections may differ from the projected results.

     Section 4.12 Environmental Matters. Except as described on Schedule 4.12:

     (a) The on-going operations of the Borrowers and each of their Subsidiaries
comply in all respects with all Environmental Laws, except for such
non-compliance which would not (if enforced in accordance with applicable law)
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

     (b) The Borrowers and each of their Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
Ordinary Courses of Business, all such Environmental Permits are in good
standing and in full force and effect, and the Borrower and each of its
Subsidiaries are in compliance with all material terms and conditions of such
Environmental Permits, except where the failure to obtain, to maintain in good
standing and in full force and effect, or to be in compliance with such
Environmental Permits would not reasonably be expected to result in material
liability to the Borrower or any of its Subsidiaries and would not reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.

     (c) None of the Borrowers, any of their Subsidiaries or any of their
respective present Property or operations, is subject to any outstanding written
order from or agreement with any Governmental Authority, or subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Material, which would reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.

     (d) There are no Hazardous Materials or other conditions or circumstances
regulated under Environmental Laws existing with respect to any Property, or
arising from operations prior to the Closing Date, of the Borrowers or any of
their Subsidiaries that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. In addition,
neither the Borrowers nor any of their Subsidiaries have any underground storage
tanks (i) that are not properly registered or permitted under

58



--------------------------------------------------------------------------------



 



applicable Environmental Laws, or (ii) that are leaking or disposing of
Hazardous Materials, which would reasonably be expected to result in a Material
Adverse Effect.

     Section 4.13 Security Documents. All representations and warranties of the
Borrowers, any of their Subsidiaries or, to the knowledge of the Borrowers, any
other party to any Security Document (other than the Agent and/or any Bank)
contained in the Security Documents are true and correct in all material
respects, except to the extent that such representation or warranty relates to a
specific date, in which case such representation and warranty shall be true as
of such earlier date.

     Section 4.14 Regulated Entities. None of the Borrowers or any of their
Subsidiaries of the Borrower is (a) an “investment company” within the meaning
of the Investment Company Act of 1940 which is required to be registered
thereunder; or (b) subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other foreign, federal or state statute or
regulation limiting its ability to incur Indebtedness.

     Section 4.15 Solvency. The Borrowers and their Subsidiaries, on a
consolidated basis, are Solvent.

     Section 4.16 Labor Relations. There are no strikes, lockouts or other labor
disputes against the Borrowers or any of their Subsidiaries, or, to the
Borrowers’ knowledge, threatened against or affecting the Borrowers or any of
their Subsidiaries, in any case which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect and no
significant unfair labor practice complaint is pending against the Borrowers or
any of their Subsidiaries or, to the knowledge of the Borrowers, threatened
against any of them before any Governmental Authority in any case which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

     Section 4.17 Copyrights, Patents, Trademarks and Licenses, etc. Schedule
4.17 identifies all United States and foreign patents, registered trademarks,
service marks, trade names and registered copyrights, and all registrations and
applications for registration thereof and all licenses thereof, owned or held by
any Borrowers or any of their Subsidiaries on the Closing Date after giving
effect to the Related Transactions, and identifies the jurisdictions in which
such registrations and applications have been filed. Except as otherwise
disclosed in Schedule 4.17, as of the Closing Date, the Borrowers and their
Subsidiaries are the sole beneficial owners of, or have the right to use, free
from any restrictions, claims, rights encumbrances or burdens, the intellectual
property identified on Schedule 4.17 and all other processes, designs, formulas,
computer programs, computer software packages, trade secrets, inventions,
product manufacturing instructions, technology, research and development,
know-how and all other intellectual property that are necessary for the
operation of the Borrowers’ and their Subsidiaries’ businesses as being operated
on the Closing Date after giving effect to the Related Transactions. Each
patent, trademark, service mark, trade name, copyright and license listed on
Schedule 4.17 is in full force and effect except to the extent the failure to be
in effect will not and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Except as set forth
in Schedule 4.17, to the best knowledge of the Borrowers, as of the Closing Date
(a) none of the products or operations of the Borrowers or their Subsidiaries

59



--------------------------------------------------------------------------------



 



infringe any patent, trademark, service mark, trade name, copyright, license of
intellectual property or other right owned by any other Person, and (b) there is
no pending or threatened claim or litigation against or affecting any Borrower
or any of their Subsidiaries contesting the right of any of them to manufacture,
process, sell or use any such product or to engage in any such operation except
for claims and/or litigation which will not and could not reasonably be expected
to have a Material Adverse Effect. None of the trademark registrations set forth
on Schedule 4.17 is an “intent-to-use” registration.

     Section 4.18 Subsidiaries. The Borrowers have no Subsidiaries or equity
investments in any other corporation or entity other than (a) those existing on
the Closing Date and specifically disclosed in Schedule 4.2 or (b) those
established or created after the Closing Date in accordance with subsection
6.4(k) with respect to which the Borrowers have complied with all of the
requirements of Section 4.12.

     Section 4.19 Brokers’ Fees; Transaction Fees. Other than as set forth on
Schedule 4.19, neither the Borrowers nor any of their Subsidiaries has any
obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

     Section 4.20 Insurance. The Borrowers and each of their Subsidiaries and
their respective Properties are insured with reputable insurance companies which
are not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by similarly situated companies
engaged in similar businesses and owning similar Properties in localities where
such Borrower or such Subsidiary operates. A materially true and complete
listing of such insurance, including issuers, coverages and deductibles, has
been provided to the Agent.

     Section 4.21 Full Disclosure. None of the representations or warranties
made by any Borrower or any of their Subsidiaries in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in each exhibit, report, statement or certificate
(other than projections and budgets) furnished by or on behalf of any Borrower
or any of their Subsidiaries in connection with the Loan Documents (including
the offering and disclosure materials, if any, delivered by or on behalf of the
Borrowers to the Banks prior to the Closing Date), contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not materially misleading as of the time when made or
delivered.

     Section 4.22 Foreign Assets Control Regulations and Anti-Money Laundering.

     (a) OFAC. None of the Borrowers or any of their Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise, to the knowledge of a Responsible Officer of a Borrower, associated
with any such person in any manner

60



--------------------------------------------------------------------------------



 



violative of Section 2, or (iii) is a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

     Section 4.23 USA Patriot Act. The Borrowers and each of their Subsidiaries
are in compliance, in all material respects, with the USA Patriot Act. No part
of the proceeds of the Advances will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

     Section 4.24 Dormant Subsidiaries. Except for Dormant Subsidiaries for
which the Borrower’s Agent has given to the Agent a notice of the type specified
in Section 5.2(i), no Dormant Subsidiary has any business operations or any
material assets or liabilities.

ARTICLE V

AFFIRMATIVE COVENANTS

     Until all obligations of the Banks hereunder to make the Term Loans and the
Term Loans (Foreign Currency) and Revolving Loans and of the Letter of Credit
Bank to issue Letters of Credit shall have expired or been terminated and the
Notes and all of the other Obligations (other than inchoate indemnity
obligations) have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of the Letter of Credit Bank thereon shall have
otherwise been discharged (other than inchoate indemnity obligations), unless
the Letter of Credit Bank and the Required Banks shall otherwise consent in
writing:

     Section 5.1 Financial Statements. The Company shall maintain, and shall
cause the Borrowers and each of their Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit the preparation of financial statements (including
consolidated financial statements) in conformity with GAAP (provided that in the
case of Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of organization of such Foreign Subsidiary are satisfactory for
unconsolidated financial statements provided with respect to such Foreign
Subsidiary, but not for consolidated financial statements) (provided further
that, in each case, monthly financial statements shall not be required to have
footnote disclosure and are subject to normal year-end adjustments). The Company
shall deliver to the Agent and in form and detail reasonably satisfactory to the
Agent:

     (a) as soon as available, but not later than ninety (90) days after the end
of each fiscal year, a copy of the audited consolidated balance sheets of the
Company as at the end of such year and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, and accompanied by the unqualified opinion of any “Big Four” or
other nationally-recognized independent public accounting firm or otherwise
reasonably acceptable to the Agent which report shall state that such
consolidated financial statements present fairly in all material respects the

61



--------------------------------------------------------------------------------



 



financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years.

     (b) as soon as available, but not later than thirty (30) days after the end
of each fiscal month of each year (except 45 days after the end of each
December), a copy of the unaudited consolidated balance sheets of the Company,
the Borrowers and each of their Subsidiaries, and the related consolidated
statements of income, shareholders’ equity and cash flows as of the end of such
month and for the portion of the fiscal year then ended, all certified on behalf
of the Company by an appropriate Responsible Officer as being complete and
correct in all material respects and fairly presenting in all material respects,
in accordance with GAAP, the financial position and the results of operations of
the Borrowers and their Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosure.

     Section 5.2 Certificates; Borrowing Base Certificates; Other Information.
The Company shall furnish to the Agent:

     (a) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) and, in the case of such financial statement for its last
month of the first three fiscal quarters of any fiscal year, Section 5.1(b)
above, a fully and properly completed Compliance Certificate in the form of
Exhibit 5.2(a), certified on behalf of the Company by a Responsible Officer;

     (b) promptly after the same are sent, copies of all financial statements
and reports which the Company sends to its shareholders or other equity holders,
as applicable, generally; and promptly after the same are filed, copies of all
financial statements and regular, periodic or special reports which the Company
may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

     (c) as soon as available and in any event within 20 days after the end of
each calendar month, and, following the occurrence and during the continuance of
an Event of Default, at such other times as the Agent may reasonably require, a
Borrowing Base Certificate, certified on behalf of the Company by a Responsible
Officer, setting forth the Borrowing Base of the Borrowers as at the end of the
most-recently ended calendar month or, following the occurrence and during the
continuance of an Event of Default, at such other date or dates as the Agent may
require;

     (d) together with each delivery of financial statements pursuant to
subsection 5.1(a) and subsection 5.1(b) for the last calendar month of each
fiscal quarter (i) a management report, in reasonable detail, signed by a
Responsible Officer of the Company, describing the operations and financial
condition of the Borrowers and their Subsidiaries for the month and the portion
of the fiscal year then ended (or for the fiscal year then ended in the case of
annual financial statements), and (ii) a report setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
fiscal year and the corresponding figures from the most recent projections for

62



--------------------------------------------------------------------------------



 



the current fiscal year delivered pursuant to subsection 5.2(f) and discussing
the reasons for any significant variations;

     (e) upon the request of the Agent, at any time if an Event of Default shall
have occurred and be continuing but otherwise not more often than once each
year, the Company will obtain and deliver to the Agent a report of an
independent collateral auditor reasonably satisfactory to the Agent with respect
to the Accounts and Inventory, which report shall indicate whether or not the
information set forth in the Borrowing Base Certificate most recently delivered
is accurate and complete in all material respects;

     (f) as soon as available and in any event no later than thirty (30) days
after the last day of each fiscal year of the Company, projections of the
Company’s (and its Subsidiaries’) consolidated financial performance for the
then current fiscal year, and for the forthcoming fiscal year on a month by
month basis;

     (g) promptly upon receipt thereof, copies of any reports submitted by the
Company’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of the Company made by such accountants, including any comment
letters submitted by such accountants to management of the Company in connection
with their services;

     (h) from time to time, if the Agent determines that obtaining appraisals is
necessary in order for the Agent or any Bank to comply with applicable laws or
regulations, and at any time if an Event of Default shall have occurred and be
continuing, the Agent may, or may require the Company to, in either case at the
Company’s expense, obtain appraisals in form and substance and from appraisers
reasonably satisfactory to the Agent stating then current fair market value of
all or any portion of the real or personal property of the Borrowers or any of
their Subsidiaries;

     (i) within ten (10) Business Days of any Dormant Subsidiary having any
business operations or any material assets or liabilities, written notice of
such event; and

     (j) promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as the Agent may from time to time
reasonably request.

     Section 5.3 Notices. The Company shall notify promptly the Agent and each
Bank of each of the following (and in no event later than five (5) Business Days
after a Responsible Officer becoming aware thereof):

     (a) the occurrence or existence of any Default or Event of Default;

     (b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Borrower or any of its Subsidiaries, or any violation of, or
non-compliance with, any Requirement of Law, which would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect, including a description of such breach, non-performance, default,
violation or non-compliance and the steps, if any, such Borrower or such
Subsidiary has taken, is taking or proposes to take in respect thereof;

63



--------------------------------------------------------------------------------



 



     (c) any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between a Borrower or any of its Subsidiaries and any
Governmental Authority which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect;

     (d) the commencement of, or any material development in, any litigation or
proceeding affecting a Borrower or any of its Subsidiaries (i) which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, or (ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement, any Loan Document or any Related Agreement;

     (e) any of the following if the same would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect: (i) any
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened against the Borrowers or any of their
Subsidiaries or any of their respective Properties pursuant to any applicable
Environmental Laws, (ii) any other Environmental Claims, and (iii) any
environmental or similar condition on any real property adjoining the Property
of a Borrower or any Subsidiary of a Borrower that could reasonably be
anticipated to cause such Borrower’s or such Subsidiary’s Property or any part
thereof to be subject to any material restrictions on the ownership, occupancy,
transferability or use of such Property under any Environmental Laws;

     (f) any of the following if the same would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, together
with a copy of any notice with respect to such event that may be required to be
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower or any member or its Controlled Group with respect to
such event:

     (i) an ERISA Event;

     (ii) the adoption of any new Qualified Plan that is subject to Title IV of
ERISA or Section 412 of the Code by any member of the Controlled Group;

     (iii) the adoption of any amendment to a Qualified Plan that is subject to
Title IV of ERISA or Section 412 of the Code, if such amendment results in a
material increase in benefits or unfunded liabilities; or

     (iv) the commencement of contributions by any member of the Controlled
Group to any Multiemployer Plan or any Qualified Plan that is subject to Title
IV of ERISA or Section 412 of the Code;

     (g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements of the Company, the Borrowers or any of their
Subsidiaries delivered to the Agent and the Banks pursuant to this Agreement;

     (h) any material change in accounting policies or financial reporting
practices by the Company, any Borrower or any of their Subsidiaries;

64



--------------------------------------------------------------------------------



 



     (i) any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving a Borrower or any of its Subsidiaries if the same would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

     (j) the creation, establishment or acquisition of any Subsidiary or the
issuance by a Borrower of any capital stock or warrant option or similar
agreement in respect thereof.

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer on behalf of the Company setting forth details of the
occurrence referred to therein, and stating what action the Company proposes to
take with respect thereto and at what time. Each notice under subsection 5.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.

     Section 5.4 Preservation of Corporate Existence, Etc. The Borrowers shall,
and shall cause each of their Subsidiaries to:

     (a) preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its state or jurisdiction of
incorporation, organization or formation, as applicable, except, with respect to
the Borrowers’ Subsidiaries, in connection with transactions permitted by
Section 6.3;

     (b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 6.3
and sales of assets permitted by Section 6.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

     (c) use its reasonable efforts, in the Ordinary Course of Business and in
its reasonable business judgment, to preserve its business organization and
preserve the goodwill and business of the customers, suppliers and others having
material business relations with it; and

     (d) preserve or renew all of its registered trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

     Section 5.5 Maintenance of Property. The Borrowers shall maintain, and
shall cause each of their Subsidiaries to maintain, and preserve all its
Property which is necessary in its business in good working order and condition,
ordinary wear and tear and casualty excepted and shall make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

     Section 5.6 Insurance. The Borrowers shall maintain, and shall cause each
of their Subsidiaries to maintain, with reputable independent insurers,
insurance with respect to its Properties and business against loss or damage of
the kinds customarily insured against by

65



--------------------------------------------------------------------------------



 



similarly situated Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including workers’ compensation insurance, public
liability and Property and casualty insurance, which amounts shall not be
reduced by a Borrower or any of its Subsidiaries in the absence of thirty
(30) days’ prior notice to the Agent and business interruption insurance in an
amount not less than $5,000,000. All Property damage and casualty insurance
shall name the Agent as loss payee/mortgagee, all liability insurance shall name
the Agent, for the benefit of the Banks as additional insured and all business
interruption insurance shall name the Agent as assignee. Upon request of the
Agent or any Bank, the Company shall furnish the Agent at reasonable intervals
(but not more than once per calendar year) a certificate of a Responsible
Officer on behalf of the Company (and, if requested by the Agent, any insurance
broker of the Company) setting forth the nature and extent of all insurance
maintained by the Borrowers and their Subsidiaries in accordance with this
Section 5.6. In the event that the Agent requests from the Company evidence of
the insurance coverage required by this Agreement, and the Company fails to
deliver such evidence within two Business Days following such request, the Agent
may purchase insurance at the Borrowers’ expense to protect the Agent’s and
Banks’ interests in the Borrowers’ and their Subsidiaries’ Properties. This
insurance may, but need not, protect the Borrowers’ and their Subsidiaries’
interests. The coverage that the Agent purchases may not pay any claim that a
Borrower or any Subsidiary of a Borrower makes or any claim that is made against
a Borrower or any Subsidiary in connection with said Property. The Borrowers may
later cancel any insurance purchased by the Agent, but only after providing the
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If the Agent purchases insurance, the Borrowers will be
responsible for the costs of that insurance, including interest and any other
charges the Agent may impose in connection with the placement of insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance shall be added to the Obligations. The costs of the
insurance may be more than the cost of insurance the Borrowers may be able to
obtain on their own.

     Section 5.7 Payment of Obligations. The Borrowers shall, and shall cause
their Subsidiaries to, pay, discharge and perform as the same shall become due
and payable or required to be performed, all their respective obligations and
liabilities, including:

     (a) all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary;

     (b) all lawful claims which, if unpaid, would by law become a Lien (other
than a Permitted Lien) upon its Property unless the same are being contested in
good faith by appropriate proceedings diligently prosecuted which stay the
imposition or enforcement of the Lien and for which adequate reserves in
accordance with GAAP are being maintained by the Borrowers;

     (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein and/or in any instrument or agreement

66



--------------------------------------------------------------------------------



 



evidencing such Indebtedness, except to the extent such non-payment would not
result in an Event of Default under subsection 7.1(e) below; and

     (d) the performance of all obligations under any Contractual Obligation to
which a Borrower or any of its Subsidiaries is bound, or to which it or any of
its properties is subject, including the Related Agreements, except where the
failure to perform would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

     Section 5.8 Compliance with Laws. The Borrowers shall comply, and shall
cause each of their Subsidiaries to comply, in all material respects, with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including, without limitation, all Environmental Laws), except
(a)(i) such as may be contested in good faith by appropriate proceedings
diligently prosecuted without risk of loss of any Collateral, (ii) as to which a
bona fide dispute exists, and (iii) for which appropriate reserves have been
established on the Borrower’s financial statements or (b) where the failure to
comply would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

     Section 5.9 Inspection of Property and Books and Records. The Borrowers
shall maintain and shall cause each of their Subsidiaries to maintain proper
books of record and account, in which true and correct entries, in all material
respects, in conformity with GAAP (or the equivalent in the foreign country
where such Borrower or Subsidiary has its principal place of business)
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrowers and such
Subsidiaries. The Borrowers shall permit, and shall cause each of their
Subsidiaries to permit, representatives and independent contractors of the Agent
(at the expense of the Borrowers provided that the Borrowers shall be
responsible for such expenses not more than one (1) time per year unless an
Event of Default has occurred and is continuing), or the Required Bank (at the
Required Bank’s expense unless an Event of Default shall have occurred and be
continuing), to visit and inspect any of their respective Properties, to examine
their respective corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to such
Borrower; provided, however, a Responsible Officer of such Borrower shall be
afforded the opportunity to attend any discussions with any independent public
accountants and, provided, further, when an Event of Default exists the Agent or
any Bank may do any of the foregoing at the expense of the Borrowers at any time
during normal business hours and without advance notice.

     Section 5.10 Use of Proceeds. The Borrowers shall use the proceeds of the
Loans solely as follows: (a) to refinance certain Indebtedness, (b) to pay costs
and expenses of the Related Transactions and costs and expenses required to be
paid pursuant to Section 3.1(f), and (c) for working capital and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement.

     Section 5.11 [Reserved].

67



--------------------------------------------------------------------------------



 



     Section 5.12 Further Assurances.

     (a) The Borrowers shall ensure that all written information (other than
projections or budgets), exhibits and reports furnished to the Agent or the
Banks do not and will not contain any untrue statement of a material fact and do
not and will not omit to state any material fact or any fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to the Agent and the
Banks and correct any defect or error that may be discovered therein or in any
Loan Document or in the execution, acknowledgement or recordation thereof.

     (b) Promptly upon request by the Agent, the Borrowers shall (and shall
cause each of their Subsidiaries to) take such additional actions as the Agent
may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Security Documents any of the
Properties, rights or interests covered by any of the Security Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Security Documents and the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Agent and Banks the rights granted or now or hereafter intended to be
granted to the Agent and the Banks under any Loan Document or under any other
document executed in connection therewith.

     (c) Interest Rate Protection. Prior to December 31, 2004, the Company shall
enter into, and thereafter maintain, Rate Contracts providing protection against
fluctuations in interest rates with one or more financial institutions or
otherwise fixing the rate of interest with respect to an amount equal to at
least 20% of the Dollar Amount of the Term Loans and the Term Loans (Foreign
Currency), which agreements shall provide for not less than a three (3) year
term and containing such other terms as are customary and are reasonably
satisfactory to the Agent.

     Section 5.13 Management Agreement. The Company shall provide the Agent
promptly after the execution thereof an executed copy of the Management
Agreement dated not later than one year after the date of this Agreement.

     Section 5.14 Real Estate Mortgages. With respect to any fee interest in any
real property owned by the Company or any Subsidiary, promptly upon the request
of the Agent, the Company shall or shall cause the relevant Subsidiary to
(A) execute and deliver a first priority mortgage or deed of trust (as may be
required by applicable law) subject to Permitted Liens, in favor of the Agent
for the benefit of the Banks covering such real property, (B) if requested by
the Agent, provide the Banks (x) title and extended coverage insurance covering
such real property in an amount at least equal to the fair market value of such
real property (or such other amount as shall be specified by the Agent) as well
as a current ALTA survey thereof or equivalent thereof satisfactory to the
Agent, together with a surveyor’s certificate, (y) any consents or estoppels
deemed necessary or advisable by the Agent in connection with such mortgage or
deed of trust, each of the foregoing in form and substance satisfactory to the
Agent and (z) environmental reports or other evidence satisfactory to the Agent
as to any potential

68



--------------------------------------------------------------------------------



 



liabilities under environmental laws associated with such real property and
(C) if requested by the Agent, deliver to the Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, satisfactory to the Agent.

     Section 5.15 Guaranties and Security Interests With Respect to
Subsidiaries. With respect to any Subsidiary of the Company for which such
events have not previously occurred or such deliveries have not been previously
made, promptly at the request of the Agent: (i) the Company shall cause the
Equity Interests in such Subsidiary (or, as to any Foreign Subsidiary, 65% of
the Equity Interests in such Subsidiary) to be pledged to the Agent for the
benefit of the Banks to secure the Obligations, (ii) the Company shall cause
such Subsidiary to absolutely and unconditionally guaranty or otherwise become
obligated to pay the Obligations, and/or grant to the Agent for the benefit of
the Banks a perfected security interest in substantially all of the assets of
such Subsidiary as security for the Obligations and (iii) the Company shall
cause such Subsidiary to, at the Company’s sole cost and expense, execute and
deliver to the Agent such documents and instruments reasonably deemed necessary
by the Agent to effectuate, or to evidence the due organizational authorization
of, the matters specified the foregoing clauses (i) and (ii) as specified in
such request (which documents may include a certificate of an appropriate
officer of such Subsidiary as to the organizational documents and resolutions of
such Subsidiary with respect to such matters and legal opinions with respect to
such matters). Notwithstanding the foregoing, the Company shall not be required
to furnish any such guaranties or security interests or related documents or
instruments with respect to any Foreign Subsidiary to the extent that such
actions would either (a) violate the laws of the jurisdiction of formation of
such Foreign Subsidiary or (b) create adverse tax consequences with respect to
the Company or any Subsidiary.

     Section 5.16 Collateral Assignments of Intellectual Property. Promptly upon
any request by the Agent, the Company or any of its Subsidiaries specified in
such request will execute and deliver to the Agent collateral assignments of any
intellectual property owned by the Company or such Subsidiary that is registered
with the United States Office of Patents and Trademarks or the United States
Office of Copyrights or any foreign filing authority and in the form reasonably
prescribed by the Agent.

     Section 5.17 Additional Financial Information. Within 10 days after the
Closing Date, the Borrowers’ Agent will furnish to the Agent:

     (a) projections for the Borrowers and their Subsidiaries for the fiscal
year period 2004 through 2008 (including monthly projections for the 12 months
commencing with August, 2004);

     (b) actual results against prior projections for the Company for the
12 months ending June, 2004; and

     (c) a pro forma closing balance sheet for the Company, giving effect to the
transactions contemplated by this Agreement.

69



--------------------------------------------------------------------------------



 



ARTICLE VI

NEGATIVE COVENANTS

     Until all obligations of the Banks hereunder to make the Term Loans and the
Term Loans (Foreign Currency) and Revolving Loans and of the Letter of Credit
Bank to issue Letters of Credit shall have expired or been terminated and the
Notes and all of the other Obligations have been paid in full and all
outstanding Letters of Credit shall have expired or the liability of the Letter
of Credit Bank thereon shall have otherwise been discharged, unless the Letter
of Credit Bank and the Required Banks shall otherwise consent in writing:

     Section 6.1 Limitation on Liens. The Borrowers shall not, and shall not
suffer or permit any of their Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of their Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

     (a) any Lien existing on the Property of the Borrowers or their
Subsidiaries on the Closing Date and set forth in Schedule 6.1 securing
Indebtedness outstanding on such date and permitted by subsection 6.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 6.5(c);

     (b) any Lien created under any Loan Document;

     (c) Liens for taxes, fees, assessments or other governmental charges
(i) which are not delinquent or remain payable without penalty, or (ii) the
non-payment of which is permitted by Section 4.10;

     (d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

     (e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

     (f) Liens consisting of judgment or judicial attachment liens, provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure claims in the aggregate at any time outstanding for the Borrowers and
their Subsidiaries not exceeding $1,000,000;

70



--------------------------------------------------------------------------------



 



     (g) easements, rights-of-way, zoning and other restrictions, minor defects
or other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or, in the aggregate, do
not materially detract from the value of the Property subject thereto or
interfere in any material respect with the ordinary conduct of the businesses of
the Borrowers and their Subsidiaries;

     (h) Liens on any Property acquired or held by a Borrower or its
Subsidiaries in the Ordinary Course of Business, securing Indebtedness incurred
or assumed for the purpose of financing (or refinancing) all or any part of the
cost of acquiring such Property and permitted under subsection 6.5(d); provided
that (i) any such Lien attaches to such Property concurrently with or within
ninety (90) days after the acquisition thereof, (ii) such Lien attaches solely
to the Property so acquired in such transaction, and (iii) the principal amount
of the debt secured thereby does not exceed 100% of the cost of such Property
(including any shipping and installation costs);

     (i) Liens securing Capitalized Lease Obligations permitted under subsection
6.5(d);

     (j) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or non-exclusive license permitted by this Agreement;

     (k) Liens arising from precautionary UCC financing statements filed under
any lease permitted by this Agreement;

     (l) Liens on insurance policies and the proceeds thereof incurred in
connection with the financing of insurance premiums in the ordinary course of
business;

     (m) Liens in favor of collecting banks arising under Section 4-210 of the
UCC;

     (n) Liens encumbering customary initial deposits and margin deposits, and
similar Liens and margin deposits, and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the Ordinary Course of
Business consistent with past practices, to the extent not interfering with the
Borrowers or any of their Subsidiaries;

     (o) licenses, sublicenses, leases or subleases of real property or
intellectual property granted by the Borrowers (as lessor or licensor) to third
Persons in the Ordinary Course of Business consistent with past practices;

     (p) banker’s Liens and rights of set-off of financial institutions arising
in connection with items deposited in accounts maintained at such financial
institutions and subsequently unpaid and unpaid fees and expenses that are
charged to a Borrower or any of its Subsidiaries by such financial institutions
in the Ordinary Course of Business of the maintenance and operation of such
accounts;

     (q) Liens deemed to exist in connection with repurchase agreements and
other similar Investments to the extent such repurchase agreements and/or
Investments are permitted under Section 6.4 hereof;

71



--------------------------------------------------------------------------------



 



     (r) other Liens not described above securing obligations other than
Indebtedness, provided such Liens do not secure obligations in excess of
$1,000,000 in the aggregate at any one time;

     (s) Liens in favor of customs and revenue authorities which secure payment
of customs duties in connection with the importation of goods;

     (t) Liens attaching solely to reasonable cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

     (u) Liens attaching solely to Cash Equivalents in connection with any swap
agreement that is not connected with the Obligations; and

     (v) Liens with respect to Property of a Foreign Subsidiary that is not a
Foreign Currency Borrower given to secure Indebtedness of such Foreign
Subsidiary permitted by Section 6.5(n).

     Section 6.2 Disposition of Assets. The Borrowers shall not, and shall not
suffer or permit any of their Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:

     (a) (i) dispositions of inventory and use of cash, all in the Ordinary
Course of Business, (ii) dispositions of used, worn-out or surplus equipment in
the Ordinary Course of Business, (iii) leasing, subleasing, licensing or
sublicensing of intellectual property, or real or personal property to third
parties, in each case, in the Ordinary Course of Business consistent with past
practices, to the extent not interfering with a Borrower or any of its
Subsidiaries, and (iv) dispositions of inventory among the Company and its
Subsidiaries to the extent permitted by Section 6.6(b);

     (b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the net proceeds of
such disposition is made as provided in Section 2.7; provided, that (i) at the
time of any disposition, no Event of Default shall exist or shall result from
such disposition, (ii) at least seventy five percent (75%) of the aggregate
sales price from such disposition shall be paid in cash, and (iii) the aggregate
fair market value of all assets so sold by a Borrower and its Subsidiaries,
together, shall not exceed in any fiscal year $1,000,000;

     (c) sales, discounts or write-offs of overdue Accounts for collection in
the Ordinary Course of Business consistent with past practices;

     (d) sales or other dispositions of Cash Equivalents in the Ordinary Course
of Business;

     (e) issuances of Equity Interests in the Company (including warrants or
options or similar interests) to officers and employees pursuant to a stock
ownership or

72



--------------------------------------------------------------------------------



 



purchase plan or compensation plan of a Borrower or any of its Subsidiaries, to
the extent otherwise permitted pursuant to the terms of this Agreement; provided
that no issuances shall be permitted while an Event of Default has occurred or
is continuing or would arise as a result therefrom;

     (f) the granting of Permitted Liens;

     (g) sales or other dispositions expressly permitted pursuant to Section 6.3
and dispositions of Investments permitted by Section 6.4;

     (h) intercompany transfers of assets in the Ordinary Course of Business;
provided, that the fair market value of assets transferred to Foreign
Subsidiaries shall not exceed $5,000,000 in any fiscal year;

     (i) issuances of Equity Interests to qualifying directors of the Borrowers
and the Subsidiaries; and

     (j) sales or other dispositions of Investments permitted hereunder.

     Section 6.3 Consolidations and Mergers. The Borrowers shall not, and shall
not suffer or permit any of their Subsidiaries to, merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of their
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except (i) the Company may consummate the Merger on the Closing Date and
(ii) upon not less than five (5) Business Days prior written notice to the
Agent, any Subsidiary of the Company may merge with, or dissolve or liquidate
into, the Company or a Wholly-Owned Subsidiary of the Company, provided that the
Company or such Wholly-Owned Subsidiary shall be the continuing or surviving
entity.

     Section 6.4 Loans and Investments. The Borrowers shall not and shall not
suffer or permit any of their Subsidiaries to (i) purchase or acquire, or make
any commitment to purchase or acquire any capital stock, Equity Interest, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary after the Closing Date, or
(ii) make or commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation or other combination (other than the Merger or as otherwise
permitted pursuant to Section 6.3) or (iii) make or commit to make any advance,
loan, extension of credit or capital contribution to or any other investment in,
any Person including any Affiliate of a Borrower or any Subsidiary of a
Borrower, but excluding trade payables, accrued operating expenses, prepaid
operating expenses and Accounts Receivable, in each instance, incurred, made or
arising in the Ordinary Course of Business consistent with past practices (the
items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

     (a) Investments in Cash Equivalents;

73



--------------------------------------------------------------------------------



 



     (b) extensions of credit in the Ordinary Course of Business by (i) the
Company to any of its Subsidiaries, or (ii) any Subsidiary of the Company to the
Company or to any other Subsidiary of the Company; provided that following an
Event of Default, if requested by the Agent, the obligations of each obligor
shall be evidenced by notes, the sole originally executed copy of which shall,
at the request of the Agent, be pledged to the Agent, for the benefit of the
Agent and the Banks, and have such other terms as the Agent may reasonably
require;

     (c) loans and advances to employees in the Ordinary Course of Business not
to exceed $1,000,000 in the aggregate at any time outstanding;

     (d) Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors;

     (e) Investments in the form of intercompany loans made by the Borrowers to
the Company to the extent that, at the time such loan is made, a Restricted
Payment from the Borrowers to the Company would be permitted under Section 6.11
and provided that (i) the proceeds of such loans are used for the purposes
specified in Section 6.11, (ii) following an Event of Default, if requested by
the Agent, such loans are evidenced by promissory notes, the sole originally
executed copy of which shall, at the request of the Agent, be pledged to the
Agent, for the benefit of the Agent and Banks, as security for the Obligations
and (iii) such intercompany loans shall be treated as a Restricted Payment for
purposes of this Agreement, including, without limitation, determining
compliance with the provisions of Section 6.11 relating to the type of such
Restricted Payment;

     (f) the forgiveness or capitalization by a Borrower or any of its
Subsidiaries of Indebtedness owed to such Borrower or such Subsidiary by a
Borrower or any other Subsidiary of a Borrower in the Ordinary Course of
Business;

     (g) Rate Contracts entered into in the Ordinary Course of Business;

     (h) deposit accounts maintained in the Ordinary Course of Business to the
extent that, if so requested by the Agent, the Agent has received a deposit
account control agreement, in form and substance reasonably satisfactory to the
Agent, executed by the applicable Borrower, the Agent and the financial
institution at which all such deposit accounts are maintained, and over which
deposit accounts the Agent has “control” under and as defined in the UCC;

     (i) deposits made in the Ordinary Course of Business securing obligations
or performance under contracts, such as in connection with real estate or
personal property leases;

     (j) promissory notes and other similar non-cash consideration received by a
Borrower or any of its Subsidiaries in connection with dispositions permitted
under subsection 6.2(b), provided that such notes or non-cash consideration
shall be pledged to the Agent, for the benefit of the Agent and the Banks;

     (k) the establishment or creation of domestic Wholly-Owned Subsidiaries by
the Company or any of its domestic Wholly-Owned Subsidiaries after the Closing
Date to

74



--------------------------------------------------------------------------------



 



the extent the Company and its Subsidiaries shall have complied with the
provisions of Section 5.12 in respect thereof and no Default or Event of Default
exists or otherwise would arise or result therefrom, provided that,
contributions to capital and extensions of credit to such Subsidiaries shall be
subject to the provisions of this Agreement;

     (l) the acquisition by the Company or any of its domestic Wholly-Owned
Subsidiaries of all or substantially all of the assets of another domestic
business organization that is a Wholly-Owned Subsidiary prior to such
acquisition, or of any business or division of such domestic Wholly-Owned
Subsidiary, so long as no Event of Default exists or otherwise would result
therefrom;

     (m) Investments existing on the Closing Date and set forth in Schedule 6.4;

     (n) to the extent permitted by applicable law, the Borrowers and their
Subsidiaries may accept notes from officers and employees in exchange for
capital stock of the Company purchased by such officers or employees pursuant to
a stock ownership or purchase plan or compensation plan in the Ordinary Course
of Business;

     (o) Contingent Obligations permitted under Section 6.9;

     (p) loans or Investments that could otherwise be made as a distribution in
cash permitted under Section 6.11;

     (q) Investments to the extent such Investments reflect an increase in the
value of other permitted Investments;

     (r) the Borrowers and their Subsidiaries may capitalize or forgive any
Indebtedness owed to it by a Borrower;

     (s) Permitted Acquisitions;

     (t) transfers of assets among the Borrowers and their Subsidiaries to the
extent permitted under Section 6.2;

     (u) Investments constituting pledges and deposits otherwise permitted under
this Agreement;

     (v) creation of, and capital contributions to, (i) Domestic Subsidiaries
provided such Borrower and such Subsidiary shall have complied with the terms
and conditions contained in Section 5.12 and (ii) Foreign Subsidiaries, provided
that the capital contributions to Foreign Subsidiaries shall not exceed
$5,000,000 (plus any return of capital or dividends received from Foreign
Subsidiaries) during the term of this agreement;

     (w) Capital Expenditures permitted hereunder; and

     (x) other Investments not described above in an aggregate amount not to
exceed $1,000,000 at any one time outstanding. The amount of any Investment
shall be

75



--------------------------------------------------------------------------------



 



the initial amount of such Investment less all repayments, returns, dividends
and distributions received in respect of such Investment and less all
liabilities expressly assumed by another Person in connection with the sale of
such Investment.

     Section 6.5 Limitation on Indebtedness. The Borrowers shall not, and shall
not suffer or permit any of their Subsidiaries to, create, incur, assume, suffer
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:

     (a) Indebtedness incurred pursuant to this Agreement;

     (b) Indebtedness consisting of Contingent Obligations described in clause
(i) of the definition thereof and permitted pursuant to Section 6.9;

     (c) Indebtedness existing on the Closing Date and set forth in Schedule 6.5
including extensions and refinancings thereof which do not increase the
principal amount of such Indebtedness as of the date of such extension or
refinancing;

     (d) Indebtedness not to exceed $2,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 6.1(i);

     (e) unsecured intercompany Indebtedness permitted pursuant to subsection
6.4(b);

     (f) Subordinated Indebtedness;

     (g) Indebtedness incurred in respect of netting services and overdraft
protection in connection with deposit accounts;

     (h) Indebtedness incurred in connection with the financing of insurance
premiums in the Ordinary Course of Business;

     (i) Indebtedness in respect of taxes, assessments or governmental charges
to the extent that payment thereof shall not at the time be required to be made
in accordance with Section 5.7;

     (j) Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem Equity Interests (or
option or warrants or similar instruments) of the Company in the Ordinary Course
of Business;

     (k) Indebtedness arising from agreements providing for indemnification,
Surety Bonds or performance bonds securing the performance of such Person in the
Ordinary Course of Business or in connection with a Permitted Acquisition or
disposition permitted under Subsection 6.2;

     (l) obligations under incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered into in the Ordinary Course
of Business;

76



--------------------------------------------------------------------------------



 



     (m) Indebtedness in connection with Rate Contracts;

     (n) Indebtedness of Foreign Subsidiaries (including letters of credit)
incurred in the Ordinary Course of Business not to exceed $5,000,000 outstanding
at any time;

     (o) to the extent constituting Indebtedness, obligations secured by Liens
permitted under Subsection 6.1(c); and

     (p) other Indebtedness not exceeding in the aggregate at any time
outstanding $1,000,000.

     Section 6.6 Transactions with Affiliates. The Borrowers shall not, and
shall not suffer or permit any of their Subsidiaries to, enter into any
transaction with any Affiliate of such Borrower or of any such Subsidiary,
except:

     (a) as expressly permitted by this Agreement

     (b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Borrower or such Subsidiary provided that,
in the case of this clause (b), upon fair and reasonable terms no less favorable
to such Borrower or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of such Borrower or such
Subsidiary and which are disclosed in writing to the Agent;

     (c) transactions entered into on or prior to the Closing Date and disclosed
on Schedule 6.6;

     (d) compensation, expense reimbursement and indemnities paid to officers
and directors of the Borrowers and their Subsidiaries in the Ordinary Course of
Business;

     (e) stock option and compensation plans of the Borrowers and their
Subsidiaries maintained in the Ordinary Course of Business;

     (f) employment contracts with officers and management of the Borrowers and
their Subsidiaries permitted by Section 6.7;

     (g) transactions among the Borrowers and their Subsidiaries in the Ordinary
Course of Business;

     (h) the repurchase of Equity Interests from officers, directors and
employees to the extent permitted by Section 6.4;

     (i) advances and loan to officers and employees of the Borrowers and their
Subsidiaries to the extent permitted by Section 6.4;

     (j) notes taken from officers, directors and employees to purchase Equity
Interests to the extent permitted by Section 6.4; and,

77



--------------------------------------------------------------------------------



 



     (k) payment of management fees, consulting fees, advisory fees or similar
fees pursuant to the Management Agreement and indemnities and reimbursement of
expenses in connection therewith.

     Section 6.7 Management Fees and Compensation. The Borrowers shall not, and
shall not permit any of their Subsidiaries to pay any management, consulting or
similar fees to any Affiliate of the Borrower or to any officer, director or
employee of the Borrower or any of its Subsidiaries or any Affiliate of the
Borrower except (a) payment of reasonable compensation to officers and employees
for actual services rendered to the Borrower and its Subsidiaries in the
Ordinary Course of Business, (b) payment of directors’ fees and reimbursement of
actual out-of-pocket expenses incurred in connection with attending board of
director meetings not to exceed in the aggregate, with respect to all such
items, $1,000,000 in any fiscal year of the Borrower, (c) reimbursement of
reasonable, actual out-of-pocket expenses incurred by HCI Partners LLC in the
Ordinary Course of Business to the extent required to be reimbursed pursuant the
Management Agreement, (d) payment of a management fee to HCI Partners LLC
pursuant to the Management Agreement not to exceed $500,000 per annum, and
(e) transaction fees payable pursuant to the Management Agreement; provided,
however, that no such fees or reimbursements of expenses described in clauses
(c), (d) or (e) above shall be paid during any period while an Event of Default
has occurred and is continuing or would arise as a result of such payment,
provided, further, that fees or reimbursements of expenses not paid as a result
of the occurrence or continuance of an Event of Default may accrue and be paid
when the applicable Event of Default has been cured or waived.

     Section 6.8 Use of Proceeds. The Borrowers shall not and shall not suffer
or permit any of their Subsidiaries to use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of the Borrower or others incurred to purchase or carry
Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

     Section 6.9 Contingent Obligations. The Borrowers shall not, and shall not
suffer or permit any of their Subsidiaries to, create, incur, assume or suffer
to exist any Contingent Obligations except in respect of the Obligations and
except:

     (a) endorsements for collection or deposit and standard contractual
indemnities entered into, in each case, in the Ordinary Course of Business;

     (b) Rate Contracts entered into in the Ordinary Course of Business for bona
fide hedging purposes and not for speculation with the Agent’s prior written
consent or pursuant to Section 5.13;

     (c) Contingent Obligations of a Borrower and its Subsidiaries existing as
of the Closing Date and listed in Schedule 6.9, including extension and renewals
thereof which do not increase the amount of such Contingent Obligations as of
the date of such extension or renewal;

     (d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

78



--------------------------------------------------------------------------------



 



     (e) Contingent Obligations (including Earn-outs) in connection with
Permitted Acquisitions and Subordinated Indebtedness;

     (f) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to the Agent title insurance
policies;

     (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under subsection 6.2(b);

     (h) Contingent Obligations arising under Letters of Credit and other
letters of credit permitted by Section 6.5; and

     (i) Contingent Obligations incurred for the benefit of the Company or any
of its Wholly-Owned Subsidiaries if the Primary Obligation is expressly
permitted by this Agreement.

     Section 6.10 Compliance with ERISA. The Borrowers shall not, and shall not
suffer or permit any of their Subsidiaries to:

     (a) terminate any Plan subject to Title IV of ERISA so as to result in any
material liability to a Borrower;

     (b) permit to exist any ERISA Event or any other event or condition, which
would reasonably be expected to have a Material Adverse Effect;

     (c) make a complete or partial withdrawal (within the meaning of ERISA
Section 4201) from any Multiemployer Plan so as to result in any material
liability to a Borrower;

     (d) enter into any new Plan or modify any existing Plan so as to increase
its obligations thereunder which would reasonably be expected to have a Material
Adverse Effect; or

     (e) except for any such excess described in Section 6.10 with respect to
any plans relating to the Subsidiaries’ United Kingdom operations permit the
present value of all nonforfeitable accrued benefits under any Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Plan)
materially to exceed the fair market value of Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Plan.

     Section 6.11 Restricted Payments. The Borrowers shall not, and shall not
suffer or permit any of their Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of its capital stock,
partnership interests, membership interests or other equity securities, (ii)
purchase, redeem or otherwise acquire for value any shares of its capital stock,
partnership interests, membership interests or other equity securities or any
warrants, rights or options to acquire such shares, interests or securities now
or hereafter outstanding or (iii) make

79



--------------------------------------------------------------------------------



 



any payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Wholly-Owned Subsidiary of the Borrower may declare and pay
dividends to the Company or any Wholly-Owned Subsidiary of the Company, and
except that the Company may:

     (a) declare and make dividend payments or other distributions payable
solely in its common stock or other equity securities;

     (b) redemption and dividend payments to management and directors in the
Ordinary Course of Business pursuant to the Company’s executive compensation
plans;

     (c) prepay the indebtedness associated with the issuance of industrial
development revenue bonds existing on the date of this Agreement relating to the
Borrowers’ Vonore, Tennessee facility; and

     (d) in connection with the consummation of the Merger, make distributions
upon and/or redeem fractional shares in the Company.

     Section 6.12 Change in Business. The Borrowers shall not, and shall not
permit any of their Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it on the
date hereof or any business similarly related to or which constitutes a
reasonable extension thereof.

     Section 6.13 Change in Structure. Except (i) as expressly permitted under
Section 5.3 and 6.4 and (ii) for the UK Restructuring Transaction so long as
(x) no Event of Default is continuing, (y) the Borrower’s Agent has given the
Agent not less than 10 days’ written notice prior to the consummation thereof
and (z) the Borrower’s Representative has delivered to the Agent any documents
requested by the Agent of the type specified in Section 5.15, the Borrowers
shall not and shall not permit any of their Subsidiaries to, make any material
changes in their equity capital structure (including in the terms of its
outstanding stock), or amend any of their Organization Documents in any material
respect or in any respect adverse to the Agent or Banks in their capacity as
such, except that National Seating Company (currently a Subsidiary of Bostrom
International, Ltd.) may become a Subsidiary owned directly by the Company.

     Section 6.14 Accounting Changes. The Borrowers shall not, and shall not
suffer or permit any of their Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrower or of any of its consolidated
Subsidiaries.

     Section 6.15 Amendments to Related Agreements and Subordinated
Indebtedness.

     (a) The Borrowers shall not and shall not permit any of their Subsidiaries,
to (i) amend, supplement, waive or otherwise modify any provision of, any
Related Agreement in a manner adverse to the Agent or Banks or which could
reasonably be expected to have a Material Adverse Effect, or (ii) take or fail
to take any action under any Related Agreement that could reasonably be expected
to have a Material Adverse Effect.

80



--------------------------------------------------------------------------------



 



     (b) the Borrowers shall not, and shall not permit any of their Subsidiaries
directly or indirectly to, change or amend the terms of any Subordinated
Indebtedness if the effect of such amendment is to: (A) increase the interest
rate on such Indebtedness; (B) shorten the dates upon which payments of
principal or interest are due on such Indebtedness; (C) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or
(D) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to such Borrower, any of its
Subsidiaries, the Agent or the Banks.

     Section 6.16 No Negative Pledges. The Borrowers will not, and will not
permit any of their Subsidiaries, directly or indirectly, to create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any such Subsidiary to pay dividends
or make any other distribution on any of such Subsidiary’s equity securities or
to pay fees, including management fees, or make other payments and distributions
to the Company or any of its Subsidiaries other than restrictions contained
herein. The Borrowers will not, and will not permit any of their Subsidiaries,
directly or indirectly, to enter into, assume or become subject to any
Contractual Obligation prohibiting or otherwise restricting the existence of any
Lien upon any of its assets in favor of the Agent, whether now owned or
hereafter acquired except (i) in connection with any document or instrument
governing Liens permitted pursuant to subsections 6.1(h) and (i) and
(v) provided that any such restriction contained therein relates only to the
asset or assets subject to such permitted Liens or (ii) licenses and contracts
providing that the granting of such Lien in the right, title or interest of the
Borrowers or their Subsidiaries therein would be prohibited and would, in and of
itself, cause or result in a default thereunder enabling another Person party to
such license or contract to enforce any remedy with respect thereto.

     Section 6.17 OFAC. None of the Borrowers or any of their Subsidiaries (i)
will become a person whose property or interests in property are blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001), (ii) will
engage in any dealings or transactions prohibited by Section 2 of such executive
order, or be otherwise, to the knowledge of a Responsible Officer of a Borrower,
associated with any such person in any manner violative of Section 2, or
(iii) will otherwise become a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.

     Section 6.18 Capital Expenditures. The Borrowers and their Subsidiaries
shall not make Capital Expenditures for any fiscal year in an aggregate amount
exceeding $12,000,000.

     Section 6.19 Total Leverage Ratio. The Borrowers shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter ending during the
following periods for the four fiscal quarter period then ended to be greater
than the ratio set forth below for such period:

81



--------------------------------------------------------------------------------



 



      Fiscal Quarters   Maximum Total Ending

--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

September 30, 2004
  3.00 to 1.00
 
   
December 31, 2004
  3.00 to 1.00
 
   
March 31, 2005 through December 31, 2005
  2.75 to 1.00
 
   
March 31, 2006 through December 31, 2006 and each fiscal quarter thereafter
  2.50 to 1.00

     Section 6.20 Fixed Charge Coverage Ratio. The Company shall not permit its
Fixed Charge Coverage Ratio:

     (a) for the period from October 1, 2004 to the last day of the fiscal
quarters ending on or about December 31, 2004, March 31, 2005 and June 30, 2005,
to be less than 1.30 to 1.00; and

     (b) for the four fiscal quarters ending on September 2005 and the last day
of each fiscal quarter thereafter, to be less than 1.30 to 1.00.

     Section 6.21 Interest Coverage Ratio. The Company shall not permit its
Interest Coverage Ratio:

     (a) for the period from October 1, 2004 to the last day of the fiscal
quarters ending on or about December 31, 2004, March 31, 2005 and June 30, 2005,
to be less than 2.50 to 1.00; and

     (b) for the four fiscal quarters ending on or about September 2005 and the
last day of each fiscal quarter thereafter, to be less than 2.50 to 1.00.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

     Section 7.1 Event of Default. Any of the following shall constitute an
“Event of Default”:

     (a) Non-Payment. The Borrowers fail to pay, (i) when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, whether by acceleration or otherwise, (ii) within three (3) days
after the same shall become due, any interest on any Loan, or (iii) within five
(5) days after the same shall become due, any fee or any other amount payable
hereunder or pursuant to any other Loan Document; or

82



--------------------------------------------------------------------------------



 



     (b) Representation or Warranty. Any representation, warranty or
certification by or on behalf of a Borrower or any of its Subsidiaries made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by a Borrower, any of its
Subsidiaries, or their respective Responsible Officers, furnished at any time
under this Agreement, or in or under any other Loan Document, shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

     (c) Specific Defaults. A Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 5.1, 5.2(a), 5.3, 5.4(a) , 5.12 or
Article VI hereof or the Fee Letter; or

     (d) Other Defaults. A Borrower or any of its Subsidiaries fails to perform
or observe any other term, covenant or agreement contained in this Agreement or
any other Loan Document, and such default shall continue unremedied for a period
of thirty (30) days after the earlier to occur of (i) the date upon which a
Responsible Officer becomes aware of such default and (ii) the date upon which
written notice thereof is given to the Borrower’s Agent by the Agent or the
Required Banks; or

     (e) Cross-Default. A Borrower or any of its Subsidiaries (i) fails to make
any payment in respect of any one or more items of Indebtedness (other than the
Obligations) or Contingent Obligations having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$3,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded; or

     (f) Insolvency; Voluntary Proceedings. A Borrower or any of its
Subsidiaries (i) ceases or fails, on a consolidated basis, to be Solvent;
(ii) other than as to Excluded Subsidiaries, voluntarily ceases to conduct its
business in the ordinary course (; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing; or

     (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against a Borrower or any Subsidiary of a Borrower, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of a Borrower’s or any of its Subsidiaries’
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of

83



--------------------------------------------------------------------------------



 



attachment, execution or similar process shall not be released, vacated or fully
bonded within sixty (60) days after commencement, filing or levy; (ii) a
Borrower or any of its Subsidiaries admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) a Borrower or any of its Subsidiaries acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or

     (h) ERISA. (i) A member of the Controlled Group shall fail to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under a Multiemployer Plan; (ii) a
member of the Controlled Group shall fail to satisfy its contribution
requirements under Section 412(c)(11) of the Code, whether or not it has sought
a waiver under Section 412(d) of the Code; (iii) the occurrence of an ERISA
Event; (iv) a Plan that is intended to be qualified under Section 401(a) of the
Code shall lose its qualification; (v) any member of the Controlled Group
engages in or otherwise becomes liable for a non-exempt prohibited transaction;
(vi) a violation of Section 404 or 405 of ERISA or the exclusive benefit rule
under Section 401(a) of the Code; (vii) any member of the Controlled Group is
assessed a tax under Section 4980B of the Code or incurs a liability under
Section 601 et seq of ERISA; and, the occurrence of any such event listed in
clauses (i) through (vii), or the occurrence of any combination of events listed
in clauses (i) through (vii) results in, or could reasonably be expected to
result in, a Material Adverse Effect; or

     (i) Monetary Judgments. One or more judgments, non-interlocutory orders,
decrees or arbitration awards shall be entered against a Borrower or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by independent third-party insurance or for which there is not indemnification
upon terms, and by such indemnitors, reasonably acceptable to the Agent) as to
any single or related series of transactions, incidents or conditions, of
$1,000,000 or more, and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof; or

     (j) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against a Borrower or any of its Subsidiaries which
does or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, and there shall be any period of ten
(10) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

     (k) Collateral. Any material provision of any Security Document shall for
any reason cease to be valid and binding on or enforceable against a Borrower or
any Subsidiary of a Borrower party thereto or a Borrower or any Subsidiary of a
Borrower shall so state in writing or bring an action to limit its obligations
or liabilities thereunder; or any Collateral Document shall for any reason
(other than pursuant to the terms thereof) cease to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby or, if such security interest is a perfected security interest, such

84



--------------------------------------------------------------------------------



 



security interest shall for any reason (other than the failure of the Agent or
its counsel to take any action within its control) cease to be a perfected and
first priority security interest subject only to Permitted Liens; or

     (l) Ownership. Following the IPO, any Change of Control shall occur.

     (m) Invalidity of Subordination Provisions. The subordination provisions of
any Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect in any material respect, or the
Borrower or any Subsidiary thereof which is subject to such subordination
provisions shall contest in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.

     Section 7.2 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Agent shall at the request of the Required Banks:

     (a) declare all or any portion of the Commitment of each Bank and the
Issuing Bank to make Advances or issue Letters of Credit to be terminated,
whereupon such Commitments shall forthwith be terminated;

     (b) declare all or any portion of the unpaid principal amount of all
outstanding Advances, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

     (c) exercise on behalf of itself and the Banks all rights and remedies
available to it and the Banks under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
subsections 7.1(f), 7.1(g) or 7.1(m)(iv) above (in the case of clause (i) of
subsection 7.1(g) upon the expiration of the sixty (60) day period mentioned
therein), the obligation of each Bank to make Loans and the obligation of the
Issuing Bank to issue Bank Letters of Credit shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Agent or any Bank.

     Section 7.3 Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

     Section 7.4 Cash Collateral for Letters of Credit. If an Event of Default
has occurred and is continuing or this Agreement (or the Revolving Loan
Commitment) shall be terminated for any reason, then the Agent, at the request
of Banks holding more than fifty percent (50%) of the Revolving Loan Commitments
(or if there are three or fewer Banks holding Revolving Loan Commitments, at the
request of all Banks holding Revolving Loan Commitments) shall, demand

85



--------------------------------------------------------------------------------



 



(which demand shall be deemed to have been delivered automatically upon any
acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2 hereof or upon payment in full of the Term Loans and the Term Loans
(Foreign Currency)), and the Borrower shall thereupon deliver to the Agent, to
be held for the benefit of the Agent and the Banks entitled thereto, an amount
of cash equal to 105% of the amount of Letter of Credit Participation Liability
(determined in accordance with subsection 1.1(c) hereof) as additional
collateral security for the Borrower’s Obligations in respect of any outstanding
Bank Letter of Credit and Letter of Credit Participation Agreement. The Agent
may at any time upon notice to the Issuing Bank apply any or all of such cash
and cash collateral to the payment of any or all of the Borrower’s Obligations
in respect of any Bank Letters of Credit or Letter of Credit Participation
Agreements. Pending such application, the Agent may (but shall not be obligated
to) invest the same in an interest bearing account in the Agent’s name, for the
benefit of the Agent and the Banks entitled thereto, under which deposits are
available for immediate withdrawal, at such bank or financial institution as the
Agent may, in its discretion, select.

     Section 7.5 Offset. In addition to the remedies set forth in Section 7.2,
upon the occurrence of any Event of Default and thereafter while the same be
continuing, each Borrower hereby irrevocably authorizes each Bank to set off any
Obligations then due and payable owed to such Bank against all deposits (other
than tax withholding and payroll accounts maintained in the ordinary course of
business) and credits of such Borrower with, and any and all claims of the
Borrowers against, such Bank, and to set off any Obligations against all amounts
in the Holding Account. Such right shall exist whether or not such Bank shall
have made any demand hereunder or under any other Loan Document, whether or not
the deposits and credits held for the account of the Borrowers is or are matured
or unmatured, and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to such Bank or the
Banks. Each Bank agrees that, as promptly as is reasonably possible after the
exercise of any such setoff right, it shall notify the Borrowers’ Agent of its
exercise of such setoff right; provided, however, that the failure of such Bank
to provide such notice shall not affect the validity of the exercise of such
setoff rights. Nothing in this Agreement shall be deemed a waiver or prohibition
of or restriction on any Bank to all rights of banker’s Lien, setoff and
counterclaim available pursuant to law.

ARTICLE VIII

THE AGENT

     The following provisions shall govern the relationship of the Agent with
the Banks.

     Section 8.1 Appointment and Authorization. Each Bank appoints and
authorizes the Agent and the Foreign Currency Funding Agent to take such action
as agent on its behalf and to exercise such respective powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. Neither the Agent nor the Foreign
Currency Funding Agent nor any of its directors, officers or employees shall be
liable for any action taken or omitted to be taken by it under or in connection
with the Loan Documents, except for its own gross negligence or willful
misconduct. The Agent and the Foreign Currency Funding Agent shall act as an
independent contractor in performing its obligations as Agent hereunder. The
duties of the Agent and the Foreign Currency Funding

86



--------------------------------------------------------------------------------



 



Agent shall be mechanical and administrative in nature, and nothing herein
contained shall be deemed to create any fiduciary relationship among or between
the Agent, the Foreign Currency Funding Agent, any Borrower or the Banks.

     Section 8.2 Note Holders. The Agent and the Foreign Currency Funding Agent
may treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with it, signed by such payee and in form
satisfactory to the Agent and the Foreign Currency Funding Agent.

     Section 8.3 Consultation With Counsel. The Agent, the Syndication Agent and
the Foreign Currency Funding Agent may consult with legal counsel selected by it
and shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.

     Section 8.4 Loan Documents. Neither the Agent nor the Syndication Agent nor
the Foreign Currency Funding Agent shall be responsible to any Bank for any
recitals, statements, representations or warranties in any Loan Document or be
under a duty to examine or pass upon the validity, effectiveness, genuineness or
value of any of the Loan Documents or any other instrument or document furnished
pursuant thereto, and the Agent and the Syndication Agent and the Foreign
Currency Funding Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

     Section 8.5 USBNA and Affiliates. With respect to its Commitments and the
Loans made by it, USBNA and the Foreign Currency Funding Agent shall have the
same rights and powers under the Loan Documents as any other Bank and may
exercise the same as though it were not the Agent consistent with the terms
thereof, and USBNA, the Foreign Currency Funding Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Borrower as if it were not the Agent or the Foreign Currency Funding
Agent.

     Section 8.6 Action by Agent.

     (a) Except as may otherwise be expressly stated in this Agreement, the
Agent shall be entitled to use its discretion with respect to exercising or
refraining from exercising any rights which may be vested in it by, or with
respect to taking or refraining from taking any action or actions which it may
be able to take under or in respect of, the Loan Documents. The Agent shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Banks,
and such instructions shall be binding upon all holders of Notes; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to the Loan Documents or
applicable law. The Agent shall incur no liability under or in respect of any of
the Loan Documents by acting upon any notice, consent, certificate, warranty or
other paper or instrument believed by it to be genuine or authentic or to be
signed by the proper party or parties and to be consistent with the terms of
this Agreement.

87



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Agent is hereby irrevocably authorized by each relevant
Bank (without requirement of notice to or consent of any such Bank or any Bank
Affiliate or any other counterparty to any Rate Contract) to take any action
requested by the relevant Borrower having the effect of releasing any collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by Section 6.2 or (ii) under the circumstances
described in paragraph (b) below.

     (c) At such time as the Obligations (other than obligations under or in
respect of Rate Contract) shall have been paid in full, the Commitments, the
collateral for the Obligations shall (without the requirement of notice or
consent of any Bank or any Bank Affiliate or any other counterparty to any Rate
Contract) be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Agent and each Borrower under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

     Section 8.7 Credit Analysis. Each Bank has made, and shall continue to
make, its own independent investigation or evaluation of the operations,
business, property and condition, financial and otherwise, of any Borrower in
connection with entering into this Agreement and has made its own appraisal of
the creditworthiness of each Borrower. Except as explicitly provided herein,
neither the Agent nor the Syndication Agent nor the Foreign Currency Funding
Agent has any duty or responsibility, either initially or on a continuing basis,
to provide any Bank with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter.

     Section 8.8 Notices of Event of Default, Etc. In the event that the Agent
or the Foreign Currency Funding Agent shall have acquired actual knowledge of
any Event of Default or Default, the Agent or the Foreign Currency Funding Agent
hall promptly give notice thereof to the Banks. Neither the Foreign Currency
Funding Agent nor the Agent be deemed to have knowledge or notice of any Default
or Event of Default, except with respect to actual defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Banks, unless the Agent shall have received written notice from a Bank or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default”.

     Section 8.9 Indemnification. Each Bank agrees to indemnify the Agent and
the Syndication Agent and the Foreign Currency Funding Agent, as Agent and
Syndication Agent and Foreign Currency Funding Agent, respectively (to the
extent not reimbursed by the Borrowers), ratably according to such Bank’s Total
Percentage from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on or incurred by the
Agent or the Syndication Agent or the Foreign Currency Funding Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Agent or the Syndication Agent or the Foreign Currency Funding Agent
under the Loan Documents, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages,

88



--------------------------------------------------------------------------------



 



penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s or the Syndication Agent’s or the Foreign Currency Funding
Agent’s gross negligence or willful misconduct. No payment by any Bank under
this Section shall relieve any Borrower of any of its obligations under this
Agreement.

     Section 8.10 Payments and Collections. All funds received by the Agent in
respect of any payments made by any Borrower on the Term Notes and the Term
Notes (Foreign Currency) shall be distributed forthwith by the Agent among the
Banks, in like currency and funds as received, ratably according to each Bank’s
Term Loan Percentage or Term Loan Percentage (Foreign Currency). All funds
received by the Agent in respect of any payments made by any Borrower on the
Revolving Notes, Revolving Commitment Fees or Letter of Credit Fees shall be
distributed forthwith by the Agent among the Banks, in like currency and funds
as received, ratably according to each Bank’s Revolving Percentage. After any
Event of Default has occurred, all funds received by the Agent, whether as
payments by the Borrowers or as realization on collateral or on any guaranties,
shall (except as may otherwise be required by law) be distributed by the Agent
in the following order: (a) first to the Agent or any Bank who has incurred
unreimbursed costs of collection with respect to any Obligations hereunder,
ratably to the Agent and each Bank in the proportion that the costs incurred by
the Agent or such Bank bear to the total of all such costs incurred by the Agent
and all Banks; (b) next to the Agent for the account of the Banks (in accordance
with their respective Revolving Percentages) for any unpaid Revolving Commitment
Fees or Letter of Credit Fees owing by the Borrowers hereunder; (c) next to the
Agent for the account of the Banks (in accordance with their respective Total
Percentages) for application to interest on the Notes and any Rate Protection
Obligations; (d) next to the Agent for the account of the Banks (in accordance
with their respective Total Percentages) for application to principal on the
Notes and any Rate Protection Obligations; and (e) last to the Agent to be held
in the Holding Account to cover any outstanding Letters of Credit.

     Section 8.11 Sharing of Payments. If any Bank shall receive and retain any
payment, voluntary or involuntary, whether by setoff, application of deposit
balance or security, or otherwise, in respect of Indebtedness under this
Agreement or the Notes in excess of such Bank’s share thereof as determined
under this Agreement, then such Bank shall purchase from the other Banks for
cash and at face value and without recourse, such participation in the Notes
held by such other Banks as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with such other Banks; provided, that if such
excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Subject to the participation purchase
obligation above, each Bank agrees to exercise any and all rights of setoff,
counterclaim or banker’s lien first fully against any Notes and participations
therein held by such Bank, next to any other Indebtedness of the Borrowers to
such Bank arising under or pursuant to this Agreement and to any participations
held by such Bank in Indebtedness of the Borrowers arising under or pursuant to
this Agreement, and only then to any other Indebtedness of any Borrower to such
Bank.

     Section 8.12 Advice to Banks. The Agent shall forward to the Banks copies
of all notices, financial reports and other communications received hereunder
from the Borrowers by it

89



--------------------------------------------------------------------------------



 



as Agent, excluding, however, notices, reports and communications which by the
terms hereof are to be furnished by the Borrowers directly to each Bank.

     Section 8.13 Defaulting Bank.

     (a) Remedies Against a Defaulting Bank. In addition to the rights and
remedies that may be available to the Agent or the Borrowers under this
Agreement or applicable law, if at any time a Bank is a Defaulting Bank such
Defaulting Bank’s right to collect Revolving Commitment Fees or to participate
in the administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Required Banks, shall be suspended while such Bank remains a
Defaulting Bank; provided, however, that the Commitments of such Bank may not be
increased and the period of such Commitments may not be extended without such
Bank’s consent. If a Bank is a Defaulting Bank because it has failed to make
timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrowers may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled
(i) to collect interest from such Defaulting Bank on such delinquent payment for
the period from the date on which the payment was due until the date on which
the payment is made at the Federal Funds Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Bank under this Agreement or any
other Loan Document until such defaulted payment and related interest has been
paid in full and such default no longer exists and (iii) to bring an action or
suit against such Defaulting Bank in a court of competent jurisdiction to
recover the defaulted amount and any related interest. Any amounts received by
the Agent in respect of a Defaulting Bank’s Loans shall not be paid to such
Defaulting Bank and shall be held uninvested by the Agent and either applied
against the purchase price of such Loans under the following subsection (b) or
paid to such Defaulting Bank upon the default of such Defaulting Bank being
cured.

     (b) Purchase from Defaulting Bank. Any Bank that is not a Defaulting Bank
shall have the right, but not the obligation, in its sole discretion, to acquire
all of a Defaulting Bank’s Commitments. If more than one Bank exercises such
right, each such Bank shall have the right to acquire such proportion of such
Defaulting Bank’s Commitments on a pro rata basis. Upon any such purchase, the
Defaulting Bank’s interest in its Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Bank shall
promptly execute all documents reasonably requested to surrender and transfer
such interest to the purchaser thereof subject to and in accordance with the
requirements set forth in Section 9.6, including an Assignment in form
acceptable to the Agent. The purchase price for the Commitments of a Defaulting
Bank shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrowers to the Defaulting Bank. The purchaser
shall pay to the Defaulting Bank in Immediately Available Funds on the date of
such purchase the principal of and accrued and unpaid

90



--------------------------------------------------------------------------------



 



interest and fees on the Loans made by such Defaulting Bank hereunder (it being
understood that such accrued and unpaid interest and fees may be paid pro rata
to the purchasing Bank and the Defaulting Bank by the Agent at a subsequent date
upon receipt of payment of such amounts from the Borrowers). Prior to payment of
such purchase price to a Defaulting Bank, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to the last sentence
of the immediately preceding subsection (a). The Defaulting Bank shall be
entitled to receive amounts owed to it by the Borrowers under the Loan Documents
which accrued prior to the date of the default by the Defaulting Bank, to the
extent the same are received by the Agent from or on behalf of the Borrowers.
There shall be no recourse against any Bank or the Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

     Section 8.14 Resignation. If at any time USBNA or the Foreign Currency
Funding Agent shall deem it advisable, in its sole discretion, it may submit to
each of the Banks and the Borrowers’ Agent a written notification of its
resignation as such the relevant agent under this Agreement, such resignation to
be effective upon the appointment of a successor agent, but in no event later
than 30 days from the date of such notice. Upon submission of such notice, the
Required Banks may appoint a successor Agent or Foreign Currency Funding Agent,
but if no Event of Default shall have occurred and be continuing then such
appointment shall be subject to the consent of the Company not to be
unreasonably withheld or delayed.

     Section 8.15 Co-Agent; Syndication Agent. Comerica Bank has been designated
by the Company as “Syndication Agent” under this Agreement. Other than its
rights and remedies as a Bank hereunder, the Syndication Agent shall have no
administrative, collateral or other rights or responsibilities, provided,
however, that Syndication Agent shall be entitled to the benefits afforded to
the Agent under Sections 8.3, 8.4, 8.7 and 8.9 hereof.

ARTICLE IX

MISCELLANEOUS

     Section 9.1 Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrowers; provided that no amendment, modification or waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure therefrom by any Borrower or other party thereto shall in any event be
effective unless the same shall be in writing and signed by the Required Banks,
and then such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the purpose for which given. (The Agent may
enter into amendments or modifications of, and grant consents and waivers to
departure from the provisions of, those Loan Documents to which the Banks are
not signatories without the Banks joining therein, provided the Agent has first
obtained the separate prior written consent to such amendment, modification,
consent or waiver from the Required Banks.) Notwithstanding the forgoing, no
such amendment, modification, waiver or consent shall:

     (a) Reduce the rate or extend the time of payment of interest thereon
(other than the waiver of additional interest or fees during an Event of
Default, which shall only

91



--------------------------------------------------------------------------------



 



require the consent of the Required Banks), or reduce the amount of the
principal thereof, or modify any of the provisions of any Note with respect to
the payment or repayment thereof (other than the postponement or delay of the
date on which any mandatory prepayment, is required to be made under
Sections 2.8(b), (c) or (d), which shall only require the consent of the
Required Banks), without the consent of the holder of each Note so affected; or

     (b) Increase the amount or extend the time of any Commitment of any Bank,
without the consent of such Bank; or

     (c) Reduce the rate or extend the time of payment of any fee payable to a
Bank, without the consent of the Bank affected; or

     (d) Except as may otherwise be expressly provided in any of the other Loan
Documents, release any material portion of collateral securing, or any
guaranties for, all or any part of the Obligations without the consent of all
the Banks; or

     (e) Amend the definition of Required Banks or otherwise reduce the
percentage of the Banks required to approve or effectuate any such amendment,
modification, waiver, or consent, without the consent of all the Banks; or

     (f) Amend any of the foregoing Sections 9.1 (a) through (e) or this
Section 9.1 (f) without the consent of all the Banks; or

     (g) Amend any provision of this Agreement relating to the Agent in its
capacity as Agent without the consent of the Agent; or

     (h) Amend any provision of this Agreement relating to the issuance of
Letters of Credit without the consent of the Agent.

     Section 9.2 Expenses. Whether or not the transactions contemplated hereby
are consummated, the Borrowers agree to reimburse the Agent and the Syndication
Agent (within 10 days of demand, or, if an Event of Default is continuing,
immediately upon demand) demand for all reasonable out-of-pocket expenses paid
or incurred by the Agent and the Syndication Agent including filing and
recording costs and fees and expenses of outside counsel to the Agent and
outside counsel to the Syndication Agent (determined on the basis of such
counsels’ generally applicable rates, which may be higher than the rates such
counsel charges the Agent or the Syndication Agent in certain matters) and/or
the allocated costs of in-house counsel incurred from time to time during the
continuation of an Event of Default, in connection with the negotiation,
preparation, approval, review, execution and delivery of this Agreement and the
other Loan Documents and any commitment letters relating thereto, together with
such expenses incurred by the Agent or the Syndication Agent (and its respective
counsel) with respect to the administration, amendment, modification and
interpretation of this Agreement and the other Loan Documents. The Borrowers
shall also reimburse the Agent and each Bank upon demand for all reasonable
out-of-pocket expenses (including expenses of legal counsel) paid or incurred by
the Agent or any Bank in connection with the collection and enforcement of this
Agreement and any other Loan Document. The obligations of the Borrowers under
this Section shall survive any termination of this Agreement.

92



--------------------------------------------------------------------------------



 



     Section 9.3 Waivers, etc. No failure on the part of the Agent or the holder
of a Note to exercise and no delay in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The remedies
herein and in the other Loan Documents provided are cumulative and not exclusive
of any remedies provided by law.

     Section 9.4 Notices. Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first Business Day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed; provided, however, that any notice to the Agent or any Bank
under Article II hereof shall be deemed to have been given only when received by
the Agent or such Bank.

     Section 9.5 Taxes. The Borrowers agree to pay, and save the Agent and the
Banks harmless from all liability for, any stamp or other taxes which may be
payable with respect to the execution or delivery of this Agreement or the
issuance of the Notes, which obligation of the Borrowers shall survive the
termination of this Agreement.

     Section 9.6 Successors and Assigns; Participations; Purchasing Banks.

     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Agent, the Banks, all future holders of the Notes, and their
respective successors and assigns, except that the Borrowers may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Bank.

     (b) Any Bank may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in any
Revolving Loan or Term Loan or Term Loan (Foreign Currency) or other Obligation
owing to such Bank, any Revolving Note or Term Note or Term Note (Foreign
Currency) held by such Bank, and any Revolving Commitment or Term Loan
Commitment or Term Loan Commitment (Foreign Currency) of such Bank, or any other
interest of such Bank hereunder. In the event of any such sale by a Bank of
participating interests to a Participant, (i) such Bank’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible for the performance thereof,
(iii) such Bank shall remain the holder of any such Revolving Note or Term Note
or Term Note (Foreign Currency) for all purposes under this Agreement, (iv) the
Borrowers, the Borrowers’ Agent and the Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement and (v) the agreement pursuant to which such Participant
acquires its

93



--------------------------------------------------------------------------------



 



participating interest herein shall provide that such Bank shall retain the sole
right and responsibility to enforce the Obligations, including, without
limitation the right to consent or agree to any amendment, modification, consent
or waiver with respect to this Agreement or any other Loan Document, provided
that such agreement may provide that such Bank will not consent or agree to any
such amendment, modification, consent or waiver with respect to the matters set
forth in Sections 9.1(a)-(e) without the prior consent of such Participant. Each
Borrower agrees that if amounts outstanding under this Agreement, the Revolving
Notes, the Term Notes, the Term Notes (Foreign Currency) and the Loan Documents
are due and unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall be
deemed to have, to the extent permitted by applicable law, the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and any Revolving Note, Term Note, Term Note (Foreign Currency) or other Loan
Document to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement or any Revolving Note or
Term Note or Term Note (Foreign Currency) or other Loan Document; provided, that
such right of setoff shall be subject to the obligation of such Participant to
share with the Banks, and the Banks agree to share with such Participant, as
provided in Section 8.11. Each Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.21, 2.22, 2.23, 2.24 and 9.2 with
respect to its participation in the Revolving Commitments, Term Loan
Commitments, Term Loan Commitments (Foreign Currency), Revolving Loans, Term
Loans (Foreign Currency) and Term Loans; provided, that no Participant shall be
entitled to receive any greater amount pursuant to such subsections than the
transferor Bank would have been entitled to receive in respect of the amount of
the participation transferred by such transferor Bank to such Participant had no
such transfer occurred.

     (c) Each Bank may, from time to time, with the consent of the Agent and the
Borrowers’ Agent (neither of which consents shall be unreasonably withheld or
delayed; and if an Event of Default shall have occurred and be continuing, then
consent of the Borrowers’ Agent shall not be required), assign to other lenders
(“Assignees”) all or part of its rights or obligations hereunder or under any
Loan Document evidenced by any Revolving Note in a minimum amount of $5,000,000
then held by that Bank, together with equivalent Dollar Amount proportions of
its Revolving Commitment, any Term Note, and any Term Note (Foreign Currency)
then held by that Bank and its Term Loan Commitment and Term Loan Commitment
(Foreign Currency) pursuant to written agreements executed by such assigning
Bank, such Assignee(s), the Borrowers and the Agent in substantially the form of
Exhibit 9.6, which agreements shall specify in each instance the portion of the
Obligations evidenced by the Revolving Notes and Term Notes and Term Notes
(Foreign Currency) which is to be assigned to each Assignee and the portion of
the Revolving Commitment and Term Loan Commitment and Term Loan Commitment
(Foreign Currency) of such Bank to be assumed by each Assignee (each, an
“Assignment Agreement”); provided, however, that the assigning Bank must pay to
the Agent a processing and recordation fee of $5,000 per assignment. Upon the
execution of each Assignment Agreement by the assigning Bank, the relevant
Assignee, the Borrowers and the Agent, payment to the assigning Bank by such
Assignee of the purchase price for the portion of the Obligations being acquired
by it and receipt by the Borrowers’ Agent of a copy of the relevant Assignment
Agreement, (x) such Assignee lender shall

94



--------------------------------------------------------------------------------



 



thereupon become a “Bank” for all purposes of this Agreement with a ratable
share of the Revolving Commitment and a Term Loan Commitment and a Term Loan
Commitment (Foreign Currency) in the amount set forth in such Assignment
Agreement and with all the rights, powers and obligations afforded a Bank under
this Agreement, (y) such assigning Bank shall have no further liability for
funding the portion of its Commitment assumed by such Assignee and (z) the
address for notices to such Assignee shall be as specified in the Assignment
Agreement executed by it. Concurrently with the execution and delivery of each
Assignment Agreement, the assigning Bank shall surrender to the Agent the
Revolving Note and Term Note and a Term Note (Foreign Currency) a portion of
which is being assigned, and the Borrowers shall execute and deliver a Revolving
Note and Term Note and a Term Note (Foreign Currency) to the Assignee in the
amount of its Revolving Commitment and its Term Loan Commitment and its Term
Loan Commitment (Foreign Currency), respectively, and a new Revolving Note and
Term Note and Term Note (Foreign Currency) to the assigning Bank in the amount
of its Revolving Commitment and Term Loan Commitment and Term Loan Commitment
(Foreign Currency), respectively, after giving effect to the reduction
occasioned by such assignment, all such Notes to constitute “Revolving Notes”
and “Term Notes” and “Term Notes (Foreign Currency)” for all purposes of this
Agreement and of the other Loan Documents.

     (d) The Borrowers shall not be liable for any costs incurred by the Banks
in effecting any participation under subparagraph (b) of this subsection or by
the Banks in effecting any assignment under subparagraph (c) of this subsection
except with respect to the Agent as provided in this Section 9.6.

     (e) Each Bank may disclose to any Assignee or Participant and to any
prospective Assignee or Participant any and all financial information in such
Bank’s possession concerning the Borrowers or any of their Subsidiaries (if any)
which has been delivered to such Bank by or on behalf of the Borrowers or any of
their Subsidiaries pursuant to this Agreement or which has been delivered to
such Bank by or on behalf of the Borrowers or any of their Subsidiaries in
connection with such Bank’s credit evaluation of such Borrower or any of its
Subsidiaries prior to entering into this Agreement, provided that prior to
disclosing such information, such Bank shall first obtain the agreement of such
prospective Assignee or Participant to comply with the provisions of
Section 9.7.

     (f) Notwithstanding any other provision in this Agreement, any Bank may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

     Section 9.7 Confidentiality of Information. The Agent and each Bank shall
use reasonable efforts to assure that information about the Borrowers and their
operations, affairs and financial condition, not generally disclosed to the
public or to trade and other creditors, which is furnished to the Agent or such
Bank pursuant to the provisions hereof is used only for the

95



--------------------------------------------------------------------------------



 



purposes of this Agreement and any other relationship between any Bank and any
Borrower and shall not be divulged to any Person other than the Banks, their
Affiliates and their respective officers, directors, employees and agents,
except: (a) to their attorneys and accountants, (b) in connection with the
enforcement of the rights of the Agent or the Banks under the Loan Documents or
otherwise in connection with applicable litigation, (c) in connection with
assignments and participations and the solicitation of prospective assignees and
participants referred to in the immediately preceding Section, (d) if such
information is generally available to the public other then as a result of
disclosure by the Agent or a Bank, (e) to any direct or indirect contractual
counterparty in any hedging arrangement or such contractual counterparty’s
professional advisor, (f) to any nationally recognized rating agency that
requires information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, and (g) as may otherwise be required
or requested by any regulatory authority having jurisdiction over the Agent or
any Bank or by any applicable law, rule, regulation or judicial process that, in
the opinion of the Agent or such Bank’s counsel, is binding on the parties
hereto. Neither the Agent nor any Bank shall incur any liability to any Borrower
by reason of any disclosure permitted by this Section 9.7.

     Section 9.8 Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS. Whenever possible, each provision of this
Agreement and the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto.

     Section 9.9 Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS
AGREEMENT AND THE OTHER BORROWER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL
COURT OR NEW YORK STATE COURT SITTING IN NEW YORK CITY; AND EACH BORROWER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY BORROWER COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

96



--------------------------------------------------------------------------------



 



     Section 9.10 Waiver of Jury Trial. EACH BORROWER , THE AGENT AND EACH BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

     Section 9.11 Survival of Agreement. All representations, warranties,
covenants and agreement made by each Borrower herein or in the other Borrower
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be deemed to have been relied upon by the Banks and shall survive
the making of the Loans by the Banks and the execution and delivery to the Banks
by the Borrowers of the Notes, regardless of any investigation made by or on
behalf of the Banks, and shall continue in full force and effect as long as any
Obligation (other than, notwithstanding anything to the contrary, inchoate
indemnification Obligations) is outstanding and unpaid and so long as the
Commitments have not been terminated; provided, however, that the obligations of
the Borrowers under Section 9.2, 9.5 and 9.12 shall survive payment in full of
the Obligations and the termination of the Commitments.

     Section 9.12 Indemnification. The Borrowers hereby agree to defend,
protect, indemnify and hold harmless the Agent and the Banks and their
respective Affiliates and the directors, officers, employees, attorneys and
agents of the Agent and the Banks and their respective Affiliates (each of the
foregoing being an “Indemnitee” and all of the foregoing being collectively the
“Indemnitees”) from and against any and all third party claims, actions,
damages, liabilities, judgments, costs and expenses (including all reasonable
fees and disbursements of counsel which may be incurred in the investigation or
defense of any matter) imposed upon, incurred by or asserted against any
Indemnitee, whether direct, indirect or consequential and whether based on any
federal, state, local or foreign laws or regulations (including securities laws,
environmental laws, commercial laws and regulations), under common law or on
equitable cause, or on contract or otherwise:

     (a) by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto, or any transaction contemplated by any Loan Document; or

     (b) by reason of, relating to or in connection with any credit extended or
used under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Banks by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise;

provided, however, that the Borrowers shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s or its officer’s, director’s, employee’s or agent’s gross
negligence or willful misconduct. In the event this indemnity is unenforceable
as a matter of law as to a particular matter or consequence referred to herein,
it shall be enforceable to the full extent permitted by law.

97



--------------------------------------------------------------------------------



 



     This indemnification applies, without limitation, to any act, omission,
event or circumstance existing or occurring on or prior to the later of the
Termination Date or the date of payment in full of the Obligations, including
specifically Obligations arising under clause (b) of this Section. The
indemnification provisions set forth above shall be in addition to any liability
any Borrower may otherwise have. Without prejudice to the survival of any other
obligation of the Borrowers hereunder the indemnities and obligations of the
Borrowers contained in this Section shall survive the payment in full of the
other Obligations. Notwithstanding the foregoing, no Foreign Subsidiary shall be
liable for any indemnity applicable to the Company or any Domestic Subsidiary
that is not a Subsidiary of such Foreign Subsidiary.

     Section 9.13 Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.

     Section 9.14 Entire Agreement. This Agreement and the other Borrower Loan
Documents embody the entire agreement and understanding between the Borrowers,
the Agent and the Banks with respect to the subject matter hereof and thereof.
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof. Nothing contained in this Agreement or in any other
Loan Document, expressed or implied, is intended to confer upon any Persons
other than the parties hereto any rights, remedies, obligations or liabilities
hereunder or thereunder.

     Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

     Section 9.16 Borrower Acknowledgments. Each Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) neither the Agent
nor any Bank has any fiduciary relationship to such Borrower, the relationship
being solely that of debtor and creditor, (c) no joint venture exists between
such Borrower and the Agent or any Bank, and (d) neither the Agent nor any Bank
undertakes any responsibility to such Borrower to review or inform such Borrower
of any matter in connection with any phase of the business or operations of such
Borrower and such Borrower shall rely entirely upon its own judgment with
respect to its business, and any review, inspection or supervision of, or
information supplied to, the Borrowers by the Agent or any Bank is for the
protection of the Banks and neither such Borrower nor any third party is
entitled to rely thereon.

     Section 9.17 Appointment of and Acceptance by Borrowers’ Agent. Each of the
Borrowers hereby appoints and authorizes the Borrowers’ Agent to take such
action as its agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Borrowers’ Agent by the terms thereof,
together with such power that are reasonably incidental thereto, and the
Borrowers’ Agent hereby accepts such appointment.

98



--------------------------------------------------------------------------------



 



     Section 9.18 Relationship Among Borrowers.

     (a) Waivers of Defenses. The obligations of the Borrowers hereunder shall
not be released, in whole or in part, by any action or thing which might, but
for this provision of this Agreement, be deemed a legal or equitable discharge
of a surety or guarantor, other than irrevocable payment and performance in full
of the Obligations (except for contingent indemnity and other contingent
Obligations not yet due and payable) at a time after any obligation of the Banks
hereunder to make the Term Loans, Term Loans (Foreign Currency) and Revolving
Loans and of the Agent to issue Letters of Credit shall have expired or been
terminated and all outstanding Letters of Credit shall have expired or the
liability of the Agent thereon shall have otherwise been discharged. The purpose
and intent of this Agreement is that the Obligations constitute the direct and
primary obligations of each Borrower and that the covenants, agreements and all
obligations of each Borrower hereunder be absolute, unconditional and
irrevocable. Each Borrower shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage, deed of trust or security agreement
securing all or any part of the Obligations, whether or not the liability of any
other Person for such deficiency is discharged pursuant to statute, judicial
decision or otherwise.

     (b) Other Transactions. The Banks and the Agent are expressly authorized to
exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by the Borrowers
or by any other Person on behalf of the Borrowers, or to forward or deliver any
or all such collateral and security directly to the Borrowers for collection and
remittance or for credit. No invalidity, irregularity or unenforceability of any
security for the Obligations or other recourse with respect thereto shall
affect, impair or be a defense to the Borrowers’ obligations under this
Agreement. The liabilities of each Borrower hereunder shall not be affected or
impaired by any failure, delay, neglect or omission on the part of any Bank or
the Agent to realize upon any of the Obligations of any other Borrower to the
Banks or the Agent, or upon any collateral or security for any or all of the
Obligations, nor by the taking by any Bank or the Agent of (or the failure to
take) any guaranty or guaranties to secure the Obligations, nor by the taking by
any Bank or the Agent of (or the failure to take or the failure to perfect its
security interest in or other lien on) collateral or security of any kind. No
act or omission of any Bank or the Agent, whether or not such action or failure
to act varies or increases the risk of, or affects the rights or remedies of a
Borrower, shall affect or impair the obligations of the Borrowers hereunder.

     (c) Actions Not Required. Each Borrower, to the extent permitted by
applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause any Bank or the Agent to
proceed against any security for the Obligations or any other recourse which any
Bank or the Agent may have with respect thereto and further waives any and all
requirements that any Bank or the Agent institute any action or proceeding at
law or in equity, or obtain any judgment, against any other Borrower or any
other Person, or with respect to any collateral security for the Obligations, as
a condition precedent to making demand on or bringing an action or obtaining
and/or enforcing a judgment against, such Borrower under this Agreement.

99



--------------------------------------------------------------------------------



 



     (d) No Subrogation. Notwithstanding any payment or payments made by any
Borrower hereunder or any setoff or application of funds of any Borrower by any
Bank or the Agent, such Borrower shall not be entitled to be subrogated to any
of the rights of any Bank or the Agent against any other Borrower or any other
guarantor or any collateral security or guaranty or right of offset held by any
Bank or the Agent for the payment of the Obligations, nor shall such Borrower
seek or be entitled to seek any contribution or reimbursement from any other
Borrower or any other guarantor in respect of payments made by such Borrower
hereunder, until all amounts owing to the Banks and the Agent by the Borrowers
on account of the Obligations are irrevocably paid in full (with the exception
of contingent indemnity obligations). If any amount shall be paid to a Borrower
on account of such subrogation rights at any time when all of the Obligations
shall not have been irrevocably paid in full (with the exception of contingent
indemnity obligations), such amount shall be held by that Borrower in trust for
the Banks and the Agent, segregated from other funds of that Borrower, and
shall, forthwith upon receipt by the Borrower, be turned over to the Agent in
the exact form received by the Borrower (duly indorsed by the Borrower to the
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Agent may determine.

     (e) Application of Payments. Any and all payments upon the Obligations made
by the Borrowers or by any other Person, and/or the proceeds of any or all
collateral or security for any of the Obligations, may be applied by the Banks
on such items of the Obligations as the Banks may elect.

     (f) Recovery of Payment. If any payment received by the Banks or the Agent
and applied to the Obligations is subsequently set aside, recovered, rescinded
or required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of a Borrower or any other obligor),
the Obligations to which such payment was applied shall, to the extent permitted
by applicable law, be deemed to have continued in existence, notwithstanding
such application, and each Borrower shall be jointly and severally liable for
such Obligations as fully as if such application had never been made. References
in this Agreement to amounts “irrevocably paid” or to “irrevocable payment”
refer to payments that cannot be set aside, recovered, rescinded or required to
be returned for any reason.

     (g) Borrowers’ Financial Condition. Each Borrower is familiar with the
financial condition of the other Borrowers, and each Borrower has executed and
delivered this Agreement based on that Borrower’s own judgment and not in
reliance upon any statement or representation of the Banks or the Agent. The
Banks and the Agent shall have no obligation to provide any Borrower with any
advice whatsoever or to inform any Borrower at any time of the Bank’s actions,
evaluations or conclusions on the financial condition or any other matter
concerning the Borrowers.

     (h) Bankruptcy of the Borrowers. Each Borrower expressly agrees that, to
the extent permitted by applicable law, the liabilities and obligations of that
Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for

100



--------------------------------------------------------------------------------



 



relief under any bankruptcy law or similar law for the relief of debtors and
that any discharge of any of the Obligations pursuant to any such bankruptcy or
similar law or other law shall not diminish, discharge or otherwise affect in
any way the obligations of that Borrower under this Agreement, and that upon the
institution of any of the above actions, such obligations shall be enforceable
against that Borrower.

     (i) Limitation; Insolvency Laws. As used in this subsection 9.18(i):
(a) the term “Applicable Insolvency Laws” means the laws of the United States of
America or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. §547, §548, §550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and (b) “Specified
Lien” means any security interest, mortgage, lien or encumbrance granted by any
Borrower securing the Obligations, in whole or in part. Notwithstanding any
other provision of this Agreement, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Borrower, this Agreement or any
Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Agreement and each such Specified Lien shall be valid and enforceable
against such Borrower, only to the maximum extent that would not cause this
Agreement or such Specified Lien to be subject to avoidance, recovery or
unenforceability. To the extent that any payment to, or realization by, the
Banks or the Agent on the Obligations exceeds the limitations of this Section
and is otherwise subject to avoidance and recovery in any such proceeding, the
amount subject to avoidance shall in all events be limited to the amount by
which such actual payment or realization exceeds such limitation, and this
Agreement as limited shall in all events remain in full force and effect and be
fully enforceable against such Borrower. This Section is intended solely to
reserve the rights of the Banks and the Agent hereunder against each Borrower,
in such proceeding to the maximum extent permitted by Applicable Insolvency Laws
and neither the Borrowers, any guarantor of the Obligations nor any other Person
shall have any right, claim or defense under this Section that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

     Section 9.19 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Bank holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest

101



--------------------------------------------------------------------------------



 



thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Bank.

     Section 9.20 Currency Indemnity. If, for the purposes of obtaining judgment
in any court in any jurisdiction with respect to this Agreement or any other
Loan Document, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any other Loan Document in any currency other than the Judgment Currency
(the “Currency Due”), then conversion shall be made at the rate of exchange
prevailing on the Business Day before the day on which judgment is given. For
this purpose, “rate of exchange” means the rate at which the Agent is able, on
the relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practice at its office in Minneapolis, Minnesota. In
the event that there is a change in the rate of exchange prevailing between the
Business Day before the day on which the judgment is given and the date of
receipt by the Agent of the amount due, the relevant Borrower will, on the date
of receipt by the relevant Administrative Agent, pay such additional amounts, if
any, or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount received by the Agent on such date is the
amount in the Judgment Currency which when converted at the rate of exchange
prevailing on the date of receipt by the Agent is the amount then due under this
Agreement or such other Loan Document in the Currency Due. If the amount of the
Currency Due which the Agent is so able to purchase is less than the amount of
the Currency Due originally due to it, the relevant Borrower shall indemnify and
save the Agent and the relevant Banks harmless from and against all loss or
damage arising as a result of such deficiency. This indemnity shall constitute
an obligation separate and independent from the other obligations contained in
this Agreement and the other Loan Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Agent or any Bank from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due under this Agreement or any other Loan Document or under any
judgment or order.

[Signature Pages follow.]

102



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

              COMMERCIAL VEHICLE GROUP, INC.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
Address:
       
6530 Campus Way
       
New Albany, Ohio 43054
       
Fax: (614) 289-5371
       
Attention: Jeff Vogel
            COMMERCIAL VEHICLE SYSTEMS, INC.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            NATIONAL SEATING COMPANY
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            TRIM SYSTEMS OPERATING CORP.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            TRIM SYSTEMS, L.L.C.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO

[Signature Page to Revolving Credit and Term Loan Agreement]

S - 1



--------------------------------------------------------------------------------



 



              TEMPRESS, INC.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            CVS HOLDINGS, INC.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            TRIM SYSTEMS, INC.
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO

[Signature Page to Revolving Credit and Term Loan Agreement]

S - 2



--------------------------------------------------------------------------------



 



              FOREIGN CURRENCY BORROWERS:
 
            COMMERCIAL VEHICLE SYSTEMS LIMITED
 
       

  By   /s/ Mervin Dunn

     

--------------------------------------------------------------------------------

 
 
            Title President & CEO
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            KAB SEATING LIMITED
 
       

  By   /s/ Mervin Dunn

     

--------------------------------------------------------------------------------

 
 
            Title President & CEO
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            BOSTROM LIMITED
 
       

  By   /s/ Mervin Dunn

     

--------------------------------------------------------------------------------

 
 
            Title President & CEO
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

      Title CFO

[Signature Page to Revolving Credit and Term Loan Agreement]

S - 3



--------------------------------------------------------------------------------



 



              BOSTROM INTERNATIONAL LIMITED
 
       

  By   /s/ Mervin Dunn

     

--------------------------------------------------------------------------------

 
 
            Title President & CEO
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO
 
            CVS HOLDINGS LIMITED
 
       

  By   /s/ Mervin Dunn

     

--------------------------------------------------------------------------------

 
 
            Title President & CEO
 
       

  By   /s/ Chad M. Utrup

     

--------------------------------------------------------------------------------

 
 
            Title CFO

[Signature Page to Revolving Credit and Term Loan Agreement]

S - 4



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       

  By   /s/ [Illegible]

     

--------------------------------------------------------------------------------

 
 
            Title Senior Vice President
 
            In its individual corporate capacity and as Agent     Address:    
800 Nicollet Mall     Minneapolis, MN 55402     Fax: 612-303-2258     Attention:
Robert A. Rosati

[Signature Page to Revolving Credit and Term Loan Agreement]

S - 5



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       

  By   /s/ [Illegible]

     

--------------------------------------------------------------------------------

 
 
            Title Vice President
 
            Address:     Comerica Tower     500 Woodward Avenue     Detroit,
Michigan 48226     Fax: 313-222-3389     Attention: Matthew T. Breight

[Signature Page to Revolving Credit and Term Loan Agreement]

S - 6



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
to Revolving Credit and
Term Loan Agreement

COMMITMENT AMOUNTS

                                          Term Loan     Revolving   Term Loan  
Commitment     Commitment   Commitment   Amount (Foreign Bank

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  Currency)

--------------------------------------------------------------------------------

U.S. Bank National Association
  $ 20,000,000     $ 26,000,000     £3,526,858.35
Comerica Bank
  $ 20,000,000     $ 26,000,000     £3,526,858.35

 